Exhibit 10.1

 

EXECUTION COPY

 

 

$625,000,000
AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of July 25, 2008

 

among

 

NBTY, INC.,
as the Borrower,

 

The Several Lenders from Time
to Time Parties Hereto,

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent and Collateral Agent,

 

BANK OF AMERICA, N.A.

CITIBANK, N.A.

HSBC BANK USA, NATIONAL ASSOCIATION

and

WACHOVIA BANK, NATIONAL ASSOCIATION
as Co-Syndication Agents

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Sole Arranger

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1. DEFINITIONS

2

 

 

 

1.1.

Defined Terms

2

1.2.

Other Definitional Provisions

22

 

 

 

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

23

 

 

 

2.1.

Revolving Commitments.

23

2.2.

Procedure for Revolving Credit Borrowing

23

2.3.

Repayment of Revolving Credit Loans

24

2.4.

Termination, Reduction, Increase and Extension of Revolving Credit Commitments

24

2.5.

Term Commitments

26

2.6.

Procedure for Term Loan Borrowing.

26

2.7.

Repayment of Term Loans.

27

2.8.

Swing Line Commitment

27

 

 

 

SECTION 3. LETTERS OF CREDIT

29

 

 

 

3.1.

Letters of Credit

29

3.2.

Procedure for Issuance of Letters of Credit

30

3.3.

Participating Interests

31

3.4.

Payments

31

3.5.

Further Assurances

32

3.6.

Obligations Absolute

32

3.7.

Letter of Credit Application

32

3.8.

Purpose of Letters of Credit

33

 

 

 

SECTION 4. GENERAL PROVISIONS

33

 

 

 

4.1.

Interest Rates and Payment Dates

33

4.2.

Conversion and Continuation Options

34

4.3.

Minimum Amounts of Tranches

35

4.4.

Optional and Mandatory Prepayments

35

4.5.

Commitment Fees; Other Fees

36

4.6.

Computation of Interest and Fees

37

4.7.

Inability to Determine Interest Rate

37

4.8.

Pro Rata Treatment and Payments

38

4.9.

Illegality

40

4.10.

Increased Costs

40

4.11.

Indemnity

42

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

4.12.

Taxes

42

4.13.

Use of Proceeds

45

4.14.

Change in Lending Office; Replacement of Lender

45

4.15.

Break Funding Payments

45

4.16.

Evidence of Debt

46

 

 

 

SECTION 5. REPRESENTATIONS AND WARRANTIES

47

 

 

 

5.1.

Financial Condition; Accuracy of Public Information

47

5.2.

No Change

48

5.3.

Corporate Existence; Compliance with Law

48

5.4.

Corporate Power; Authorization; Enforceable Obligations

48

5.5.

No Legal Bar

48

5.6.

No Material Litigation

49

5.7.

No Default

49

5.8.

Ownership of Property; Liens

49

5.9.

Intellectual Property

49

5.10.

Taxes

50

5.11.

Federal Regulations

50

5.12.

ERISA

50

5.13.

Investment Company Act; Other Regulations

51

5.14.

Subsidiaries

51

5.15.

Environmental Matters

51

5.16.

Solvency

52

5.17.

Security Documents

52

5.18.

Insurance

52

5.19.

Affiliate Transactions

52

5.20.

Accuracy of Information

52

5.21.

OFAC.

53

 

 

 

SECTION 6. CONDITIONS PRECEDENT

53

 

 

 

6.1.

Conditions to Effective Date

53

6.2.

Conditions to Each Extension of Credit

57

 

 

 

SECTION 7. AFFIRMATIVE COVENANTS

57

 

 

 

7.1.

Financial Statements

57

7.2.

Certificates; Other Information

58

7.3.

Payment of Obligations

59

7.4.

Maintenance of Existence

59

7.5.

Maintenance of Property; Insurance

59

7.6.

Inspection of Property; Books and Records; Discussions

60

7.7.

Notices

60

7.8.

Environmental Laws

60

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

7.9.

Additional Subsidiaries; Additional Collateral

61

 

 

 

SECTION 8. NEGATIVE COVENANTS

62

 

 

 

8.1.

Financial Condition Covenants

62

8.2.

Limitation on Indebtedness

63

8.3.

Limitation on Liens

64

8.4.

Limitation on Guarantee Obligations

66

8.5.

Limitation on Fundamental Changes

66

8.6.

Limitation on Sale of Assets

67

8.7.

Limitation on Dividends and Other Restricted Payments

67

8.8.

Limitation on Capital Expenditures

68

8.9.

Limitation on Investments, Loans and Advances

68

8.10.

Limitation on Optional Payments and Modifications of Debt Instruments

69

8.11.

Limitation on Transactions with Affiliates

70

8.12.

Limitation on Sales and Leasebacks

70

8.13.

Limitation on Changes in Fiscal Year

70

8.14.

Limitation on Negative Pledge Clauses

70

8.15.

Limitation on Lines of Business

71

8.16.

Hedging Agreements

71

 

 

 

SECTION 9. EVENTS OF DEFAULT

71

 

 

 

SECTION 10. THE AGENTS AND THE ARRANGER

74

 

 

 

10.1.

Appointment

74

10.2.

Delegation of Duties

75

10.3.

Exculpatory Provisions

75

10.4.

Reliance by Agents

75

10.5.

Notice of Default

76

10.6.

Non-Reliance on Agents and Other Lenders

76

10.7.

Indemnification

77

10.8.

Agent in Its Individual Capacity

77

10.9.

Successor Agents

77

10.10.

Issuing Lender

78

 

 

 

SECTION 11. MISCELLANEOUS

78

 

 

 

11.1.

Amendments and Waivers

78

11.2.

Notices

79

11.3.

No Waiver; Cumulative Remedies

81

11.4.

Survival

81

11.5.

Payment of Expenses and Taxes

81

11.6.

Successors and Assigns; Participation and Assignments

82

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

11.7.

Adjustments; Set-off

86

11.8.

Counterparts

86

11.9.

Severability

86

11.10.

Integration

86

11.11.

GOVERNING LAW

87

11.12.

Submission to Jurisdiction; Waivers

87

11.13.

Acknowledgements

87

11.14.

WAIVERS OF JURY TRIAL

88

11.15.

Confidentiality

88

11.16.

Designation of Senior Indebtedness

88

11.17.

USA PATRIOT ACT

88

 

 

 

SCHEDULES:

 

 

 

 

 

I

Commitments; Addresses

 

II

Domestic Subsidiaries; Foreign Subsidiaries

 

III

Existing Letters of Credit

 

5.8

Real Property Owned and Leased

 

5.10

Tax Filings and Payments

 

5.18

Insurance

 

7.10

Accounts

 

8.2

Existing Indebtedness

 

8.3

Existing Liens

 

8.4

Existing Guarantee Obligations

 

8.9(e)

Existing Investments

 

 

 

 

EXHIBITS:

 

 

 

 

 

A-1

Form of Term Loan Note

 

A-2

Form of Revolving Credit Note

 

A-3

Form of Swing Line Note

 

B

Form of Guarantee and Collateral Agreement

 

C

Form of Assignment and Acceptance

 

D

Form of Swing Line Loan Participation Certificate

 

E-1

Form of Opinion of Milbank, Tweed, Hadley & McCloy LLP

 

E-2

Form of Opinion of Irene Fisher, General Counsel to the Borrower

 

F

Form of Effective Date Certificate

 

G

Form of Administrative Questionnaire

 

H

Form of Revolving Increase Supplement

 

I

Form of U.S. Tax Compliance Certificate

 

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 25, 2008 (this “Credit
Agreement”), among NBTY, INC., a Delaware corporation (the “Borrower”), the
several banks and other financial institutions from time to time parties hereto
as lenders (the “Lenders”), JPMORGAN CHASE BANK, N.A., a national banking
association organized and existing under the laws of the United States of
America, as administrative agent and collateral agent for the Lenders hereunder
(in such capacities, the “Administrative Agent” and the “Collateral Agent,”
respectively), and BANK OF AMERICA, CITIBANK, N.A., HSBC BANK USA, NATIONAL
ASSOCIATION, and WACHOVIA BANK, NATIONAL ASSOCIATION, as co-syndication agents
for the Lenders hereunder (in such capacity, each a “Co-Syndication Agent”, and
collectively, with the Administrative Agent and the Collateral Agent, the
“Agents”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower is party to that certain Credit Agreement dated as of
November 3, 2006, as amended from time to time to the date hereof, among the
Borrower, the several lenders from time to time party thereto, JPMorgan Chase
Bank, N.A., as administrative agent and collateral agent and Bank of America,
N.A., BNP Paribas, Citibank, N.A. and HSBC Bank USA, National Association, as
co-syndication agents (the “Existing Credit Agreement”);

 

WHEREAS, the Borrower entered into an Amended and Restated Asset Purchase
Agreement, dated as of June 9, 2008 (the “Leiner Acquisition Agreement”),
pursuant to which NBTY Acquisition, LLC, a wholly-owned subsidiary of the
Borrower, has acquired substantially all of the assets (the “Transaction”) of
Leiner Health Products, Inc., Leiner Health Services Corp. and Leiner Health
Products, LLC (collectively, “Leiner”) for approximately $371,000,000 (subject
to adjustment based on working capital and cure costs as set forth in the Leiner
Acquisition Agreement) plus the assumption of certain liabilities;

 

WHEREAS, the Borrower has initially financed the Transaction and the related
fees and expenses with a combination of cash on hand and borrowings under the
Existing Credit Agreement;

 

WHEREAS, the Borrower has requested that the Lenders agree to amend and restate
the Existing Credit Agreement to, among other things, provide for a $300,000,000
term loan facility and to amend certain other provisions of the Existing Credit
Agreement, (x) for the purpose of repaying borrowings outstanding under the
Existing Credit Agreement on the Effective Date (the “Refinancing”) and paying
any fees, commissions and expenses in connection therewith, (y) for working
capital and other general corporate purposes of the Borrower and its
Subsidiaries and (z) for any Acquisitions consummated after the Effective Date;

 

WHEREAS, the Lenders are willing to so amend and restate the Existing Credit
Agreement in its entirety;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
set forth, the parties hereto agree that the Existing Credit Agreement is hereby
amended and restated as of the Effective Date to read in its entirety as
follows:

 


SECTION 1.  DEFINITIONS


 

1.1.          Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings:

 

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
Alternate Base Rate.

 

“Acquisition”:  any transaction or series of related transactions by which the
Borrower or any of its Subsidiaries (a) acquires any going business or all or
substantially all of the assets of any Person, whether through purchase of
assets, merger or otherwise or (b) directly or indirectly acquires (in one
transaction or in a series of related transactions) at least (i) a majority (in
number of votes) of the Capital Stock having ordinary voting power for the
election of directors (or other managers) of any Person or (ii) a majority of
the ownership interests in any Person.

 

“Administrative Agent”:  as defined in the preamble hereto, and shall include
any successor appointed in accordance with subsection 10.9.

 

“Administrative Questionnaire”:  an administrative questionnaire substantially
in the form attached hereto as Exhibit G.

 

“Affiliate”:  of any Person, (a) any other Person (other than a wholly owned
Subsidiary of such Person) which, directly or indirectly, is in control of, is
controlled by, or is under common control with, such Person or (b) any other
Person who is a director or officer of (i) such Person, (ii) any Subsidiary of
such Person or (iii) any Person described in clause (a) above.  For purposes of
this definition, a Person shall be deemed to be “controlled by” such other
Person if such other Person possesses, directly or indirectly, power either to
(A) vote 10% or more of the securities having ordinary voting power for the
election of directors of such first Person or (B) direct or cause the direction
of the management and policies of such first Person whether by contract or
otherwise.

 

“Agents”:  as defined in the preamble hereto.

 

“Aggregate Available Revolving Credit Commitments”:  as at any date of
determination with respect to all Revolving Lenders, the Available Revolving
Credit Commitments of all Revolving Lenders on such date.

 

“Aggregate Loans”:  on any date, the sum of the Aggregate Revolving Credit
Commitments (or if the Revolving Credit Commitments have terminated or expired
at such time,

 

2

--------------------------------------------------------------------------------


 

the Aggregate Revolving Credit Outstanding of all Revolving Lenders) and the
aggregate Term Loans outstanding (or, before the Effective Date, the Term
Commitments) of all Term Lenders.

 

“Aggregate Revolving Credit Commitments”:  the aggregate amount of the Revolving
Credit Commitments of all the Revolving Lenders.

 

“Aggregate Revolving Credit Outstanding”:  as at any date of determination with
respect to any Revolving Lender, the sum of (a) the aggregate unpaid principal
amount of such Lender’s Revolving Credit Loans on such date and (b) such
Lender’s Revolving Credit Commitment Percentage of the aggregate Letter of
Credit Obligations and Swing Line Loans on such date.

 

“Agreement”:  this Amended and Restated Credit Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Alternate Base Rate”:  for any day, a rate per annum equal to the greater of
(a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

“Applicable Margin”:  the rate per annum set forth under the relevant column
heading below based on the ratio of Consolidated Indebtedness to Consolidated
EBITDA, as most recently determined in accordance with subsection 7.2(b), for
any fiscal quarter of the Borrower:

 

Relevant Ratio
of
Consolidated
Indebtedness to
Consolidated
EBITDA

 

Applicable
Margin for
Eurodollar
Term Loans

 

Applicable
Margin for
ABR Term
Loans

 

Applicable
Margin for
Eurodollar
Revolving
Credit Loans

 

Applicable
Margin for
ABR
Revolving
Credit Loans

 

Commitment
Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

Greater than or equal to 2.0x

 

2.75

%

1.75

%

2.25

%

1.25

%

0.375

%

 

 

 

 

 

 

 

 

 

 

 

 

Less than 2.0x but greater than or equal to 1.5x

 

2.50

%

1.50

%

2.00

%

1.00

%

0.375

%

 

 

 

 

 

 

 

 

 

 

 

 

Less than 1.5x but greater than or equal to 1.0x

 

2.25

%

1.25

%

1.75

%

0.75

%

0.25

%

 

 

 

 

 

 

 

 

 

 

 

 

Less than 1.0x

 

2.00

%

1.00

%

1.50

%

0.50

%

0.20

%

 

3

--------------------------------------------------------------------------------


 

Up to and including the date of delivery of financial statements and related
compliance certificate of the Borrower for the second full fiscal quarter ending
after the Effective Date in accordance with subsection 7.1, (i) the Applicable
Margin for Term Loans shall be 2.50% per annum for Eurodollar Loans and 1.50%
per annum for ABR Loans, (ii) the Applicable Margin for Revolving Credit Loans
shall be 2.0% per annum for Eurodollar Loans and 1.0% per annum for ABR Loans
and (iii) the commitment fee shall be 0.375% per annum.

 

If and in the event the financial statements required to be delivered pursuant
to subsection 7.1(a) or 7.1(b), as applicable, and the related compliance
certificate required to be delivered pursuant to subsection 7.2(b), are
delivered on or prior to the date when due (or, in the case of the fourth
quarterly period of each fiscal year of the Borrower, if financial statements
which satisfy the requirements of, and are delivered within the time period
specified in, subsection 7.1(b) and a related compliance certificate which
satisfies the requirements of, and is delivered within the time period specified
in, subsection 7.2(b), with respect to any such quarterly period are so
delivered within such time periods), then the Applicable Margin for Term Loans
and Revolving Credit Loans during the period that commences five  (5) Business
Days after the date upon which such financial statements were due to be
delivered shall be the Applicable Margin as set forth in the relevant column
heading above which corresponds with the compliance certificate calculations
delivered pursuant to subsection 7.2 (b); provided, however, that in the event
that the financial statements delivered pursuant to subsection 7.1(a) or 7.1(b),
as applicable, and the related compliance certificate required to be delivered
pursuant to subsection 7.2(b), are not delivered when due, then:

 

(a)           if such financial statements and certificate are delivered after
the date such financial statements and certificate were required to be delivered
(without giving effect to any applicable cure period) and the Applicable Margin
increases from that previously in effect as a result of the delivery of such
financial statements, then the Applicable Margin during the period from the date
upon which such financial statements were required to be delivered (without
giving effect to any applicable cure period) until the date upon which they
actually are delivered shall, except as otherwise provided in clause (c) below,
be the Applicable Margin as so increased;

 

(b)           if such financial statements and certificate are delivered after
the date such financial statements and certificate were required to be delivered
and the Applicable Margin decreases from that previously in effect as a result
of the delivery of such financial statements, then such decrease in the
Applicable Margin shall not become applicable until the date upon which such
financial statements and certificate actually are delivered; and

 

(c)           if such financial statements and certificate are not delivered
prior to the expiration of the applicable cure period, then, effective upon such
expiration, for the period from the date upon which such financial statements
and certificate were required to

 

4

--------------------------------------------------------------------------------


 

be delivered (after the expiration of the applicable cure period) until five
(5) Business Days following the date upon which they actually are delivered, the
Applicable Margin in respect of Term Loans and Revolving Credit Loans shall be
the highest margins set forth on the preceding table and the commitment fee
shall be 0.375% per annum (it being understood that the foregoing shall not
limit the rights of the Agents and the Lenders set forth in Section 9).

 

“Approved Fund”: as defined in subsection 11.6(b).

 

“Arranger”:  J.P. Morgan Securities Inc.

 

“Asset Sale”:  any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b) or (c) of
subsection 8.6 and by subsection 8.12) that yields gross proceeds to the
Borrower or any of its Subsidiaries (valued at the initial principal amount
thereof in the case of non-cash proceeds consisting of notes or other debt
securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $2,500,000.

 

“Assignee”:  as defined in subsection 11.6(b)(iii).

 

“Assignment and Acceptance”:  an assignment and acceptance agreement
substantially in the form attached hereto as Exhibit C.

 

“Available Revolving Credit Commitment”:  as at any date of determination with
respect to any Revolving Lender, an amount equal to the excess, if any, of
(a) the amount of such Lender’s Revolving Credit Commitment in effect on such
date over (b) the Aggregate Revolving Credit Outstanding of such Lender on such
date.

 

“Benefited Lender”:  as defined in subsection 11.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States of America (or any successor thereto).

 

“Borrower”:  as defined in the preamble hereto.

 

“Borrowing Date”:  any Business Day specified in a notice pursuant to subsection
2.2, 2.6, 2.8 or 3.2 as a date on which the Borrower requests the Lenders to
make Loans hereunder or issue a Letter of Credit.

 

“Business”:  as defined in subsection 5.15(b).

 

“Business Day”:  (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (b) with respect to
all notices and determinations

 

5

--------------------------------------------------------------------------------


 

in connection with, and payments of principal and interest on, Eurodollar Loans,
any day which is a Business Day described in clause (a) and which is also a
London Banking Day.

 

“Capital Expenditures”:  direct or indirect (by way of the acquisition of
securities of a Person or the expenditure of cash or the incurrence of
Indebtedness) expenditures (other than expenditures in connection with
Acquisitions permitted hereunder) in respect of the purchase or other
acquisition of fixed or capital assets.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation)
(collectively, “Underlying Equity Interests”), and any and all warrants or
options to purchase any of the foregoing.  For purposes of subsections
4.4(b) and 8.7 hereof, the term “Capital Stock” shall exclude options and
warrants issued pursuant to employee stock option plans and Underlying Equity
Interests issued upon the exercise thereof.

 

“Cash Equivalents”:  (a) securities with maturities of one year or less from the
date of acquisition issued or fully guaranteed or insured by the United States
Government or any agency thereof, (b) certificates of deposit and eurodollar
time deposits with maturities of one year or less from the date of acquisition
and overnight bank deposits of any Lender or of any commercial bank having
capital and surplus in excess of $500,000,000, (c) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic issuer rated at least A-2 by S&P
or P-2 by Moody’s, (e) securities with maturities of one year or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s (or the equivalent rating by either such rating agency
for such type of securities), (f) securities with maturities of one year or less
from the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the requirements of clause (b) of this definition or
(g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition.

 

“Class”:  the classification of loans as Term Loans, Revolving Credit Loans or
Swing Line Loans, each of which categories shall be deemed to be a “Class” of
Loans.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral Agent”:  as defined in the preamble hereto, and shall include any
successor appointed in accordance with subsection 10.9.

 

“Commercial Letters of Credit”:  as defined in subsection 3.1(ii).

 

6

--------------------------------------------------------------------------------


 

“Commitments”:  the collective reference to the Term Commitments, the Revolving
Credit Commitments and the Swing Line Commitment.

 

“Consolidated EBITDA”:  for any period of four consecutive fiscal quarters, the
sum of (i) Trailing Consolidated Net Income for such period excluding the
aggregate amount of all non-cash losses reducing Consolidated Net Income
(excluding any non-cash losses that results in an accrual of a reserve for cash
charges in any future period and the reversal thereof) for such period,
(ii) Trailing Consolidated Interest Expense for such period and (iii) the
Trailing amount of taxes, depreciation and amortization deducted from earnings
in determining such Consolidated Net Income.

 

“Consolidated Indebtedness”:  at a particular date, all Indebtedness of the
Borrower and its Subsidiaries, determined on a consolidated basis.

 

“Consolidated Interest Coverage Ratio”:  for any period of four consecutive
fiscal quarters, the ratio of (i) Consolidated EBITDA to (ii) Trailing
Consolidated Interest Expense.

 

“Consolidated Interest Expense”:  for any fiscal period, the amount which would,
in conformity with GAAP, be set forth opposite the caption “interest expense”
(or any like caption) on a consolidated income statement of the Borrower and its
Subsidiaries for such period.

 

“Consolidated Net Income”:  for any fiscal period, the consolidated net income
(or deficit) of the Borrower and its Subsidiaries for such period (taken as a
cumulative whole), determined on a consolidated basis in accordance with GAAP;
provided that any non-cash extraordinary gains and losses in accordance with
GAAP shall be excluded in determining Consolidated Net Income.

 

“Consolidated Senior Indebtedness”:  all Indebtedness of the Borrower which is
not by its terms expressly subordinated to the Loans under this Agreement on
subordination terms no less favorable to the Lenders than those applicable to
the Subordinated Debt.

 

“Continuing Directors”:  the directors of the Borrower on the Original Closing
Date and each other director, if such other director’s nomination for election
to the Board of Directors of the Borrower is recommended by a majority of the
then Continuing Directors.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Co-Syndication Agent”:  as defined in the preamble hereto, and shall include
any successor appointed in accordance with subsection 10.9.

 

7

--------------------------------------------------------------------------------


 

“Default”:  any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.

 

“Dollars,” “U.S. Dollars” and “$”:  dollars in lawful currency of the United
States of America.

 

“Domestic Subsidiary”:  any Subsidiary other than a Foreign Subsidiary.

 

“Effective Date”:  the date on which the conditions precedent set forth in
Section 6.1 shall have been satisfied.

 

“Environmental Laws”:  the common law and all laws, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, the preservation or reclamation of
natural resources, the management, Release or threatened Release of any
Hazardous Materials or to health and safety matters.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate”:  any trade or business (whether or not incorporated) that,
together with the Borrower or any of its Subsidiaries, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event”:  (a) any “reportable event,” as defined in Section 4043 of ERISA
or the regulations issued thereunder, with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) with respect to any
Plan, failure to satisfy the minimum funding standard (as defined in Section 412
of the Code or Section 302 of ERISA), whether or not waived, (c) the failure to
make by its due date a required installment under Section 412(m) of the Code (or
Section 430(j) of the Code, as amended by the Pension Protection Act of 2006)
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the filing pursuant to Section 412of the Code or of an
application for a waiver of the minimum funding standard with respect to any
Plan; (e) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(f) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (g) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (h) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any

 

8

--------------------------------------------------------------------------------


 

Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, “insolvent” or in “reorganization”,
within the meaning of Title IV of ERISA; or (i) the making of any amendment to
any Plan which could result in the imposition of a lien or the posting of a bond
or other security.

 

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

 

“Eurodollar Rate”:  with respect to a Eurodollar Loan for the relevant Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.

 

“Event of Default”:  any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Exchange Act”:  the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes”:  with respect to the Administrative Agent, any Lender, the
Issuing Lender or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) any Taxes imposed by any
jurisdiction other than the United States (or any taxing authority thereof or
therein), any jurisdiction in which the Borrower conducts business or claims an
interest deduction with respect to this Agreement or any other taxing
jurisdiction from or through which payments hereunder are made, (b) income or
franchise taxes imposed on (or measured by) its net income or net profits by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized, in which such recipient conducts business (other than a
business that is deemed to arise solely as a result of entering into this
Agreement, receipt of payments hereunder or enforcement of its rights
hereunder)) or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (c) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (d) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under subsection 4.14(b)), any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office) or is attributable
to such Foreign Lender’s failure to comply with subsection 4.12(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to subsection 4.12(a).

 

“Existing Credit Agreement”:  as defined in the recitals hereto.

 

9

--------------------------------------------------------------------------------


 

“Existing Guarantee and Collateral Agreement”:  the guarantee and collateral
agreement, executed and delivered by the Borrower and each of its Domestic
Subsidiaries as of November 3, 2006, as amended.

 

“Existing Letters of Credit”:  each letter of credit listed on Schedule III
hereto.

 

“Existing Notes”:  the Borrower’s 7-1/8% Senior Subordinated Notes due 2015.

 

“Existing Notes Indenture”:  as defined in subsection 6.1(p).

 

“Extension of Credit”:  as to any Lender, the making of a Loan by such Lender
and, with respect to any Lender, the issuance of any Letter of Credit.

 

“Federal Funds Effective Rate”:  for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee Property”:  as defined in subsection 5.8.

 

“Financial Covenants”: the financial covenants set forth in subsection 8.1.

 

“Financial Officer”: with respect to any Person, the chief financial officer,
principal accounting officer, treasurer, controller or senior vice president,
finance of such Person.

 

“Financing Lease”:  (a) any lease of property, real or personal, the obligations
under which are capitalized on a consolidated balance sheet of the Borrower and
its Subsidiaries and (b) any other such lease to the extent that the then
present value of the minimum rental commitment thereunder should, in accordance
with GAAP, be capitalized on a balance sheet of the lessee.

 

“Foreign Plan”:  any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, Borrower or any
Subsidiary with respect to employees employed outside the United States.

 

“Foreign Lender”:  any Lender that is organized under the laws of a jurisdiction
other than that in which the Borrower is located.  For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

10

--------------------------------------------------------------------------------


 

“Foreign Subsidiary”:  as to any Person, any Subsidiary of such Person which is
organized under the laws of any jurisdiction outside of the country of the
jurisdiction of organization of such Person.

 

“GAAP”:  generally accepted accounting principles in the United States of
America in effect from time to time.

 

“Gel-Cap Facility”:  the soft gelatin capsule manufacturing facility located at
Cartwright Loop Industrial Park, Church Street, Bayport, New York.

 

“Governmental Authority”:  any nation or government, any state, province or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

 

“Guarantee and Collateral Agreement”:  the Amended and Restated Guarantee and
Collateral Agreement, substantially in the form attached hereto as Exhibit B,
executed and delivered by the Borrower and each of its Domestic Subsidiaries, as
the same may be amended, supplemented or otherwise modified, amending and
restating in its entirety the Existing Guarantee and Collateral Agreement.

 

 “Guarantee Obligation”:  as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation shall be deemed to be an amount equal to the value as of
any date of determination of the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made (unless such
Guarantee Obligation shall be expressly limited to a lesser amount, in which
case such lesser amount shall apply) or, if not stated or determinable, the
value as of any date of determination of the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith.

 

“Hazardous Materials”:  any solid wastes, toxic or hazardous substances,
materials or wastes, defined, listed, classified or regulated as such in or
under any Environmental Laws, including, without limitation, asbestos, petroleum
or petroleum products (including gasoline, crude oil or any fraction thereof),
polychlorinated biphenyls, and urea-formaldehyde insulation,

 

11

--------------------------------------------------------------------------------


 

and any other substance the presence of which may give rise to liability under
any Environmental Law.

 

“Hedge Agreement”:  any interest rate protection agreement, interest rate swap
or other interest rate hedge arrangement, or currency swap or other currency
hedge arrangement (other than any interest rate cap or other similar agreement
or arrangement pursuant to which the Borrower has no credit exposure), to or
under which the Borrower or any of its Subsidiaries is a party or a beneficiary.

 

“Hedge Agreement Obligation”:  any obligation of the Borrower under any one or
more Hedge Agreements to make payments to the counterparties thereunder upon the
occurrence of a termination event or similar event thereunder.

 

“Holland & Barrett”:  Holland & Barrett Holdings Limited.

 

“Indebtedness”:  of a Person, at a particular date, the sum (without
duplication) at such date of (a) indebtedness for borrowed money or for the
deferred purchase price of property or services in respect of which such Person
is liable as obligor (other than current trade liabilities incurred in the
ordinary course of business and payable in accordance with customary practices
of such Person), (b) indebtedness secured by any Lien on any property or asset
owned or held by such Person regardless of whether the indebtedness secured
thereby shall have been assumed by or is a primary liability of such Person,
(c) obligations of such Person under Financing Leases, (d) the face amount of
all letters of credit issued for the account of or upon the application of such
Person and, without duplication, the unreimbursed amount of all drafts drawn
thereunder and (e) obligations (in the nature of principal or interest) of such
Person in respect of acceptances or similar obligations issued or created for
the account of such Person.

 

“Indemnified Taxes”:  Taxes other than Excluded Taxes.

 

“Intellectual Property”:  as defined in subsection 5.9.

 

“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding, (b) as to
any Eurodollar Loan having an Interest Period of three months or less, the last
day of such Interest Period and (c) as to any Eurodollar Loan having an Interest
Period longer than three months, (i) each day which is three months after the
first day of such Interest Period and (ii) the last day of such Interest Period.

 

“Interest Period”:  with respect to any Eurodollar Loan:

 

(a)           initially, the period commencing on the borrowing or conversion
date, as the case may be, with respect to such Eurodollar Loan and ending one,
two, three or six months (or nine or twelve months, if available to all Lenders)
thereafter, as selected by

 

12

--------------------------------------------------------------------------------


 

the Borrower in its notice of borrowing or notice of conversion, as the case may
be, given with respect thereto; and

 

(b)           thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six months (or nine or twelve months, if acceptable to all
Lenders) thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto;

 

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(i)            if any Interest Period pertaining to a Eurodollar Loan would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month, in which
event such Interest Period shall end on the immediately preceding Business Day;

 

(ii)           any Interest Period applicable to a Eurodollar Loan that would
otherwise extend beyond the date final payment is due on such Loan shall end on
such date of final payment; and

 

(iii)          any Interest Period pertaining to a Eurodollar Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month.

 

“Issuing Lender”:  JPMorgan Chase or any of its Affiliates, in its capacity as
issuer of the Letters of Credit, and any other Lender which the Borrower, the
Administrative Agent and the Majority Lenders shall have approved, in its
capacity as issuer of the Letters of Credit.

 

“JPMorgan Chase”:  JPMorgan Chase Bank, N.A.

 

“Leased Property”:  as defined in subsection 5.8.

 

“Legal Requirement”:  as to (a) any Person, any law, treaty, rule or regulation
or determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject, and (b) any property, any
law, treaty, rule, regulation, requirement, judgment, decree or determination of
any Governmental Authority applicable to or binding upon such property or to
which such property is subject.

 

“Leiner”:  as defined in the preamble hereto.

 

13

--------------------------------------------------------------------------------


 

“Leiner Business”:  substantially all of the assets of Leiner, as set forth in
the Leiner Acquisition Agreement.

 

“Leiner Acquisition Agreement”:  as defined in the preamble hereto.

 

“Lenders”:  as defined in the preamble hereto.

 

“Letter of Credit Applications”:  (a) in the case of Standby Letters of Credit,
a letter of credit application for a Standby Letter of Credit on the standard
form of the applicable Issuing Lender for standby letters of credit, and (b) in
the case of Commercial Letters of Credit, a letter of credit application for a
Commercial Letter of Credit on the standard form of the applicable Issuing
Lender for commercial letters of credit.

 

“Letter of Credit Obligations”:  at any particular time, all liabilities of the
Borrower with respect to Letters of Credit, whether or not any such liability is
contingent, including (without duplication) the sum of (a) the aggregate undrawn
face amount of all Letters of Credit then outstanding plus (b) the aggregate
amount of all unpaid Reimbursement Obligations at such time.

 

“Letters of Credit”:  as defined in subsection 3.1(ii).

 

“LIBO Rate”:  with respect to any Eurodollar Loan for any Interest Period, the
rate appearing on the Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
Dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for Dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Loan for such
Interest Period shall be the rate at which Dollar deposits of $5,000,000 and for
a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

 

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement
(other than a bank or similar deposit account), encumbrance, lien (statutory or
other), or preference, priority or other security interest or similar
preferential arrangement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
Financing Lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement under the Uniform Commercial
Code or comparable law of any jurisdiction in respect of any of the foregoing,
and, in the case of securities, a third party’s right to purchase such
securities).

 

14

--------------------------------------------------------------------------------


 

“Loan Documents”:  the collective reference to this Agreement, any Notes, any
Revolving Increase Supplements, the Security Documents and any documents or
instruments evidencing or governing the Security Documents.

 

“Loan Parties”:  the collective reference to the Borrower and each guarantor or
grantor party to any Security Document.

 

“Loans”:  the collective reference to the Term Loans, the Revolving Credit Loans
and the Swing Line Loans.

 

“London Banking Day”:  any day on which banks in London are open for general
banking business, including dealings in foreign currency and exchange.

 

“Majority Lenders”:  at any time, Lenders, the Total Loan Percentages of which
aggregate more than 50%.

 

 “Material Adverse Effect”:  a material adverse change in the business, assets,
operations, properties, condition (financial or otherwise), contingent
liabilities (including as to products, and whether such liabilities have been or
yet may be asserted), prospects or material agreements of the Borrower and its
Subsidiaries (including the Leiner Business), taken as a whole.

 

“Material Environmental Amount”:  $2,500,000 for a single occurrence and
$10,000,000 in the aggregate at any time outstanding.

 

“Material Foreign Subsidiary”:  any Foreign Subsidiary accounting for 5% or more
of the assets or revenues (computed for the most recent fiscal year) of the
Borrower and its consolidated Subsidiaries, taken as a whole.

 

“Moody’s”:  Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and other reasonable fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and (b) in connection

 

15

--------------------------------------------------------------------------------


 

with any issuance or sale of Capital Stock or any incurrence of Indebtedness,
the cash proceeds received from such issuance or incurrence, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other reasonable fees and expenses actually incurred in
connection therewith.

 

“Notes”:  the collective reference to the Term Loan Notes, the Revolving Credit
Notes and the Swing Line Notes.

 

“Obligations”:  collectively, the unpaid principal of and interest on the Loans,
the Reimbursement Obligations and all other obligations and liabilities of the
Borrower to any Agent, the Issuing Lender and the Lenders under or in connection
with this Agreement, the other Loan Documents and any Hedge Agreement with any
Lender or any Affiliate of a Lender (including in each case, without limitation,
interest accruing at the then applicable rate provided in this Agreement or any
other applicable Loan Document or Hedge Agreement after the maturity of the
Loans and interest accruing at the then applicable rate provided in this
Agreement or any other applicable Loan Document or Hedge Agreement after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, the Notes, the Letters of Credit, the Letter of Credit
Applications, the other Loan Documents or any Hedge Agreement with a Lender or
any Affiliate of a Lender or any other document made, delivered or given in
connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Agents or to the Lenders).

 

“Original Closing Date”:  November 3, 2006.

 

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Participant Register”:  as defined in subsection 11.6(c).

 

“Participants”:  as defined in subsection 11.6(c).

 

“Participating Interest”:  with respect to any Letter of Credit (a) in the case
of the Issuing Lender, its interest in such Letter of Credit and any Letter of
Credit Application relating thereto after giving effect to the granting of any
participating interests therein pursuant hereto and (b) in the case of each
Participating Lender, its undivided participating interest in such Letter of
Credit and any Letter of Credit Application relating thereto.

 

16

--------------------------------------------------------------------------------


 

“Participating Lender”:  any Revolving Lender (other than the Issuing Lender)
with respect to its Participating Interest in a Letter of Credit.

 

“Patriot Act”:  as defined in subsection 11.17.

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor thereto.

 

 “Person”:  an individual, partnership, corporation, business trust, joint stock
company, limited liability company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower, any of its
Subsidiaries or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Pledged Stock”:  as defined in the Guarantee and Collateral Agreement or any
other Security Document.

 

“Pledgee”:  as defined in subsection 11.15.

 

“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by JPMorgan Chase as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

 

“Pro Forma Balance Sheet”:  as defined in subsection 5.1(b).

 

“Properties”:  as defined in subsection 5.15(a).

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Subsidiaries.

 

“Refinancing”: as defined in the recitals hereto.

 

“Refinancing Indebtedness”:  Indebtedness that refinances, renews, extends,
replaces, defeases or refunds, in whole or in part, any Indebtedness of the
Borrower or any of its Subsidiaries; provided that

 

(i)            other than in the case of Refinancing Indebtedness refinancing
the Existing Notes or any Refinancing Indebtedness in respect thereof (the
aggregate amount of which Refinancing Indebtedness (whether in respect of the
Existing Notes or any Refinancing

 

17

--------------------------------------------------------------------------------


 

Indebtedness in respect thereof) will not be limited by this Agreement), any
such Refinancing Indebtedness is in an aggregate principal amount not greater
than the aggregate principal amount of the Indebtedness being renewed or
refinanced, plus the amount of any premiums required to be paid thereon and
reasonable fees and expenses associated therewith;

 

(ii)           in the case of Refinancing Indebtedness refinancing the Existing
Notes or any Refinancing Indebtedness in respect thereof, the subordination
terms applicable to such Refinancing Indebtedness are in all material respects
substantially identical to, or less favorable to the holders of such Refinancing
Indebtedness than, those applicable to the Existing Notes (provided that this
provision shall not apply to any secured Indebtedness incurred pursuant to the
proviso in subsection 8.10(a) and such Indebtedness shall be deemed “Refinancing
Indebtedness” for all purposes hereunder);

 

(iii)          any such Refinancing Indebtedness has a later or equal final
maturity and longer or equal weighted average life than the Indebtedness being
renewed or refinanced.

 

“Refunded Swing Line Loans”:  as defined in subsection 2.8(b).

 

“Register”:  as defined in subsection 11.6(b).

 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
Issuing Lender in accordance with the terms of this Agreement and the related
Letter of Credit Application for any payment made by the Issuing Lender under
any Letter of Credit.

 

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower and any of its Subsidiaries
in connection therewith that are not applied to prepay the Term Loans pursuant
to Section 4.4(d) as a result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”:  a written notice executed by a Responsible Officer of
the Borrower stating that the Borrower (directly or indirectly through a
Subsidiary) intends and expects to use all or a specified portion of the Net
Cash Proceeds of an Asset Sale or Recovery Event to acquire or repair assets
useful in its business.

 

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s business.

 

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
and (b) the date on

 

18

--------------------------------------------------------------------------------


 

which the Borrower shall have determined not to, or shall have otherwise ceased
to, acquire or repair assets useful in the Borrower’s business with all or any
portion of the relevant Reinvestment Deferred Amount.

 

“Related Parties”:  with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release”:  any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, escaping, leaking, dumping, disposing, spreading, depositing or
dispersing of any Hazardous Materials in, unto or onto the environment.

 

 “Requirement of Law”:  as to (a) any Person, the certificate of incorporation
and by-laws or the partnership or limited partnership agreement or other
organizational or governing documents of such Person, and any law, treaty,
rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject, and (b) any property, any law, treaty, rule, regulation, requirement,
judgment, decree or determination of any Governmental Authority applicable to or
binding upon such property or to which such property is subject, including,
without limitation, any Environmental Laws.

 

“Responsible Officer”:  with respect to any Loan Party, the chief executive
officer, the president, any Financial Officer, any vice president, the treasurer
or the assistant treasurer of such Loan Party.

 

“Restricted Payments”:  as defined in subsection 8.7.

 

“Revolving Credit Commitment”:  as to any Revolving Lender at any time, its
obligation to make Revolving Credit Loans, issue or participate in Letters of
Credit issued for the account of the Borrower and/or make or participate in
Swing Line Loans to the Borrower in an aggregate amount not to exceed at any
time outstanding the amount set forth opposite such Lender’s name in Schedule I
hereto under the heading “Revolving Credit Commitment,” or the amount set forth
in the initial Revolving Increase Supplement executed and delivered by such
Lender, the Borrower and the Administrative Agent, as such amount may be changed
from time to time pursuant to subsection 2.4 and the other applicable provisions
hereof.

 

“Revolving Credit Commitment Percentage”:  as to any Revolving Lender at any
time, the percentage which such Lender’s Revolving Credit Commitment then
constitutes of the Aggregate Revolving Credit Commitments (or, if the Revolving
Credit Commitments have terminated or expired at such time, the percentage which
(a) the Aggregate Revolving Credit Outstanding of such Lender at such time then
constitutes of (b) the Aggregate Revolving Credit Outstanding of all Lenders at
such time).

 

19

--------------------------------------------------------------------------------


 

“Revolving Credit Commitment Period”:  the period from and including the
Original Closing Date to but not including the Revolving Credit Termination
Date, or such earlier date on which the Revolving Credit Commitments shall
terminate as provided herein.

 

“Revolving Credit Loan”:  as defined in subsection 2.1(a).

 

“Revolving Credit Note”:  as defined in subsection 4.16(d).

 

“Revolving Credit Termination Date”:  November 3, 2011.

 

“Revolving Increase Supplement”: means an increase supplement in substantially
the form of Exhibit H.

 

“Revolving Lender”:  each Lender that has a Revolving Credit Commitment or that
holds Revolving Credit Loans.

 

 “S&P”:  Standard & Poor’s Ratings Group or any successor thereto.

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement and each other pledge agreement, security document or similar
agreement that may be delivered to the Administrative Agent as collateral
security for any or all of the Obligations, in each case as amended,
supplemented or otherwise modified from time to time.

 

“Solvent”:  with respect to any Person on a particular date, that on such date,
(a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and mature, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, (d) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s property
would constitute an unreasonably small amount of capital and (e) such Person is
able to pay its debts as they become due and payable.

 

“Standby Letters of Credit”:  as defined in subsection 3.1(i).

 

“Statutory Reserve Rate”:  a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject with respect to the
Eurodollar Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or

 

20

--------------------------------------------------------------------------------


 

credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Subordinated Debt”:  $190,000,000 in aggregate principal amount of Existing
Notes.

 

“Subsidiary”:  as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly, through one or more intermediaries, or both, by such Person
(exclusive of any Affiliate in which such Person has a minority ownership
interest).  Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Swing Line Commitment”:  the Swing Line Lender’s obligation to make Swing Line
Loans pursuant to subsection 2.8.

 

“Swing Line Lender”:  JPMorgan Chase, in its capacity as lender of the Swing
Line Loans.

 

“Swing Line Loan Participation Certificate”:  a certificate in substantially the
form attached hereto as Exhibit D, as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Swing Line Loans”:  as defined in subsection 2.8(a).

 

“Swing Line Note”:  as defined in subsection 4.16(d).

 

“Taxes”:  any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Commitment”:  as to any Term Lender, the obligation of such Lender to make
a Term Loan to the Borrower in an aggregate amount not to exceed at any time
outstanding the amount set forth opposite such Lender’s name in Schedule I
hereto under the heading “Term Commitment”.

 

 “Term Lenders”:  each Lender that has a Term Commitment or that holds a Term
Loan.

 

“Term Loans”:  as defined in subsection 2.5.

 

“Term Loan Maturity Date”:  July 25, 2013.

 

21

--------------------------------------------------------------------------------


 

“Term Loan Note”:  as defined in subsection 4.16(d).

 

“Term Loan Percentage”:  as to any Term Lender at any time, the percentage which
such Lender’s Term Commitment then constitutes of the aggregate Term Commitments
(or, at any time after the Effective Date, the percentage which the aggregate
principal amount of such Lender’s Term Loans then outstanding constitutes of the
aggregate principal amount of the Term Loans then outstanding).

 

“Total Loan Percentage”: as to any Lender, the percentage which the sum of such
Lender’s Term Commitments (or at any time after the Effective Date, such
Lender’s Term Loans then outstanding) and Revolving Credit Commitments (or, if
the Revolving Credit Commitments have terminated or expired at such time, such
Lender’s Aggregate Revolving Credit Outstanding) then in effect constitutes of
the Aggregate Loans.

 

 “Trailing”:  with respect to the determination of any financial results for any
period, the applicable financial result for the four fiscal quarters ended on
such date.

 

“Transaction”:  as defined in the preamble hereto.

 

“Tranche”:  the collective reference to Eurodollar Loans the then current
Interest Periods with respect to which begin on the same date and end on the
same later date (whether or not such Loans shall originally have been made on
the same day).

 

“Transferee”:  as defined in subsection 11.15.

 

“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“Withdrawal Liability”:  liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

1.2.          Other Definitional Provisions.

 


(A)           UNLESS OTHERWISE SPECIFIED THEREIN, ALL TERMS DEFINED IN THIS
AGREEMENT SHALL HAVE THE DEFINED MEANINGS WHEN USED IN THE NOTES, THE OTHER LOAN
DOCUMENTS OR ANY CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT
HERETO.


 


(B)           AS USED HEREIN AND IN THE NOTES AND ANY OTHER LOAN DOCUMENT, AND
ANY CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO,
ACCOUNTING TERMS RELATING TO THE BORROWER AND ITS SUBSIDIARIES NOT DEFINED IN
SUBSECTION 1.1 AND ACCOUNTING TERMS PARTLY DEFINED IN SUBSECTION 1.1, TO THE
EXTENT NOT DEFINED, SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM UNDER GAAP;
PROVIDED THAT, IF THE BORROWER NOTIFIES THE ADMINISTRATIVE AGENT THAT THE
BORROWER REQUESTS AN AMENDMENT TO ANY PROVISION HEREOF TO ELIMINATE THE EFFECT
OF ANY CHANGE OCCURRING AFTER THE DATE HEREOF IN GAAP OR IN THE APPLICATION
THEREOF ON THE OPERATION OF

 

22

--------------------------------------------------------------------------------


 


SUCH PROVISION (OR IF THE ADMINISTRATIVE AGENT NOTIFIES THE BORROWER THAT THE
MAJORITY LENDERS REQUEST AN AMENDMENT TO ANY PROVISION HEREOF FOR SUCH PURPOSE),
REGARDLESS OF WHETHER ANY SUCH NOTICE IS GIVEN BEFORE OR AFTER SUCH CHANGE IN
GAAP OR IN THE APPLICATION THEREOF, THEN SUCH PROVISION SHALL BE INTERPRETED ON
THE BASIS OF GAAP AS IN EFFECT AND APPLIED IMMEDIATELY BEFORE SUCH CHANGE SHALL
HAVE BECOME EFFECTIVE UNTIL SUCH NOTICE SHALL HAVE BEEN WITHDRAWN OR SUCH
PROVISION AMENDED IN ACCORDANCE HEREWITH.


 


(C)           THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SUBSECTION,
SCHEDULE AND EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE
SPECIFIED.


 


(D)           THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


 


SECTION 2.  AMOUNT AND TERMS OF COMMITMENTS


 

2.1.          Revolving Commitments.

 


(A)           SUBJECT TO THE TERMS AND CONDITIONS HEREOF, EACH REVOLVING LENDER
SEVERALLY AGREES TO MAKE REVOLVING CREDIT LOANS (EACH, A “REVOLVING CREDIT
LOAN”) IN U.S. DOLLARS TO THE BORROWER FROM TIME TO TIME DURING THE REVOLVING
CREDIT COMMITMENT PERIOD SO LONG AS AFTER GIVING EFFECT THERETO (I) THE
AVAILABLE REVOLVING CREDIT COMMITMENT OF EACH LENDER WITH A REVOLVING CREDIT
COMMITMENT IS GREATER THAN OR EQUAL TO ZERO AND (II) THE AGGREGATE REVOLVING
CREDIT OUTSTANDING OF ALL LENDERS DOES NOT EXCEED THE AGGREGATE REVOLVING CREDIT
COMMITMENTS.  DURING THE REVOLVING CREDIT COMMITMENT PERIOD THE BORROWER MAY USE
THE REVOLVING CREDIT COMMITMENTS BY BORROWING, PREPAYING THE REVOLVING CREDIT
LOANS IN WHOLE OR IN PART, AND REBORROWING, ALL IN ACCORDANCE WITH THE TERMS AND
CONDITIONS HEREOF.


 


(B)           THE REVOLVING CREDIT LOANS MAY FROM TIME TO TIME BE (I) EURODOLLAR
LOANS, (II) ABR LOANS OR (III) A COMBINATION THEREOF, AS DETERMINED BY THE
BORROWER AND NOTIFIED TO THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH SUBSECTIONS
2.2 AND 4.2, PROVIDED THAT NO REVOLVING CREDIT LOAN SHALL BE MADE AS A
EURODOLLAR LOAN AFTER THE DAY THAT IS ONE MONTH PRIOR TO THE REVOLVING CREDIT
TERMINATION DATE.


 

2.2.          Procedure for Revolving Credit Borrowing.  The Borrower may borrow
under the Revolving Credit Commitments during the Revolving Credit Commitment
Period on any Business Day, provided that the Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 11:00 A.M., (New York City time) at least
(a) three Business Days prior to the requested Borrowing Date, if all or any
part of the requested Revolving Credit Loans are to be initially Eurodollar
Loans, or (b) one Business Day prior to the requested Borrowing Date,
otherwise), specifying in each case (i) the

 

23

--------------------------------------------------------------------------------


 

amount to be borrowed, (ii) the requested Borrowing Date, (iii) whether the
borrowing is to be of Eurodollar Loans, ABR Loans or a combination thereof and
(iv) if the borrowing is to be entirely or partly of Eurodollar Loans, the
amount of such Type of Loan and the length of the initial Interest Periods
therefor.  Each borrowing under the Revolving Credit Commitments shall be in an
amount equal to (A) in the case of ABR Loans, $1,000,000 or a whole multiple of
$1,000,000 in excess thereof (or, if the then Aggregate Available Revolving
Credit Commitments are less than $1,000,000, such lesser amount) and (B) in the
case of Eurodollar Loans, $5,000,000 or a whole multiple of $5,000,000 in excess
thereof.  Upon receipt of any such notice from the Borrower, the Administrative
Agent shall promptly notify each Revolving Lender thereof not later than
9:00 A.M., New York City time, on the requested Borrowing Date.  Not later than
12:00 Noon, New York City time, on each requested Borrowing Date each Revolving
Lender shall make an amount equal to its Revolving Credit Commitment Percentage
of the principal amount of the Revolving Credit Loans requested to be made on
such Borrowing Date available to the Administrative Agent at its office
specified in subsection 11.2 in U.S. Dollars and in immediately available
funds.  The Administrative Agent shall on such date credit the account of the
Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.

 

2.3.          Repayment of Revolving Credit Loans.

 


 THE BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF EACH REVOLVING LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF
EACH REVOLVING CREDIT LOAN OF SUCH LENDER (WHETHER MADE BEFORE OR AFTER THE
TERMINATION OR EXPIRATION OF THE REVOLVING CREDIT COMMITMENTS) ON THE REVOLVING
CREDIT TERMINATION DATE AND ON SUCH OTHER DATES AND IN SUCH OTHER AMOUNTS AS MAY
BE REQUIRED FROM TIME TO TIME PURSUANT TO THIS AGREEMENT.  THE BORROWER HEREBY
FURTHER AGREES TO PAY INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF THE REVOLVING
CREDIT LOANS FROM TIME TO TIME OUTSTANDING UNTIL PAYMENT THEREOF IN FULL AT THE
RATES PER ANNUM, AND ON THE DATES, SET FORTH IN SUBSECTION 4.1.


 


2.4.          TERMINATION, REDUCTION, INCREASE AND EXTENSION OF REVOLVING CREDIT
COMMITMENTS.


 


(A)           THE BORROWER SHALL HAVE THE RIGHT, UPON NOT LESS THAN THREE
BUSINESS DAYS’ NOTICE TO THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY NOTIFY
EACH LENDER THEREOF), TO TERMINATE THE REVOLVING CREDIT COMMITMENTS OR, FROM
TIME TO TIME, TO REDUCE THE AMOUNT OF THE REVOLVING CREDIT COMMITMENTS; PROVIDED
THAT NO SUCH TERMINATION OR REDUCTION SHALL BE PERMITTED IF, AFTER GIVING EFFECT
THERETO AND TO ANY PREPAYMENTS OF THE REVOLVING CREDIT LOANS MADE ON THE
EFFECTIVE DATE THEREOF, THE AVAILABLE REVOLVING CREDIT COMMITMENT OF ANY LENDER
WOULD NOT BE GREATER THAN OR EQUAL TO ZERO.  ANY SUCH PERMITTED REDUCTION SHALL
BE IN AN AMOUNT EQUAL TO $2,500,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS
THEREOF AND SHALL REDUCE PERMANENTLY THE REVOLVING CREDIT COMMITMENTS THEN IN
EFFECT.


 


(B)           THE BORROWER MAY AT ANY TIME AND FROM TIME TO TIME, AT ITS SOLE
COST, EXPENSE AND EFFORT, REQUEST ANY ONE OR MORE OF THE LENDERS, AN AFFILIATE
OF A LENDER OR AN APPROVED

 

24

--------------------------------------------------------------------------------


 


FUND OF A LENDER TO INCREASE ITS REVOLVING CREDIT COMMITMENT OR TO PROVIDE A NEW
REVOLVING CREDIT COMMITMENT, AS THE CASE MAY BE (THE DECISION TO BE WITHIN THE
SOLE AND ABSOLUTE DISCRETION OF SUCH LENDER, AFFILIATE OR APPROVED FUND), OR ANY
OTHER PERSON REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND EACH
ISSUING LENDER TO PROVIDE A NEW REVOLVING CREDIT COMMITMENT, BY SUBMITTING A
REVOLVING INCREASE SUPPLEMENT DULY EXECUTED BY THE BORROWER AND EACH SUCH
LENDER, AFFILIATE, APPROVED FUND OR OTHER PERSON, AS THE CASE MAY BE, TO THE
ADMINISTRATIVE AGENT.  IF SUCH REVOLVING INCREASE SUPPLEMENT IS IN ALL RESPECTS
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT
SHALL EXECUTE SUCH REVOLVING INCREASE SUPPLEMENT AND DELIVER A COPY THEREOF TO
THE BORROWER AND EACH SUCH LENDER, AFFILIATE, APPROVED FUND OR OTHER PERSON, AS
THE CASE MAY BE.  UPON EXECUTION AND DELIVERY OF SUCH REVOLVING INCREASE
SUPPLEMENT BY THE ADMINISTRATIVE AGENT, (I) IN THE CASE OF EACH SUCH LENDER,
SUCH LENDER’S REVOLVING CREDIT COMMITMENT SHALL BE INCREASED TO THE AMOUNT SET
FORTH IN SUCH REVOLVING INCREASE SUPPLEMENT, (II) IN THE CASE OF EACH SUCH
AFFILIATE, APPROVED FUND OR OTHER PERSON, SUCH AFFILIATE, APPROVED FUND OR OTHER
PERSON SHALL THEREUPON BECOME A PARTY HERETO AND SHALL FOR ALL PURPOSES OF THE
LOAN DOCUMENTS BE DEEMED A “LENDER” HAVING A REVOLVING CREDIT COMMITMENT AS SET
FORTH IN SUCH REVOLVING INCREASE SUPPLEMENT, AND (III) IN EACH CASE, THE
REVOLVING CREDIT COMMITMENT OF SUCH LENDER, AFFILIATE, APPROVED FUND OR SUCH
OTHER PERSON, AS THE CASE MAY BE, SHALL BE AS SET FORTH IN THE APPLICABLE
REVOLVING INCREASE SUPPLEMENT; PROVIDED, HOWEVER, THAT:


 

I.                                         IMMEDIATELY AFTER GIVING EFFECT
THERETO, THE SUM OF ALL INCREASES IN THE AGGREGATE REVOLVING CREDIT COMMITMENTS
SHALL NOT EXCEED $150,000,000;

 

II.                                     EACH SUCH INCREASE SHALL BE IN AN AMOUNT
NOT LESS THAN $25,000,000 OR SUCH AMOUNT PLUS AN INTEGRAL MULTIPLE OF
$5,000,000;

 

III.                                 THE REVOLVING CREDIT COMMITMENTS SHALL NOT
BE INCREASED ON MORE THAN THREE OCCASIONS;

 

IV.                                 IF REVOLVING CREDIT LOANS WOULD BE
OUTSTANDING IMMEDIATELY AFTER GIVING EFFECT TO EACH SUCH INCREASE, THEN
SIMULTANEOUSLY WITH SUCH INCREASE (1) EACH SUCH LENDER, EACH SUCH AFFILIATE,
APPROVED FUND OR OTHER PERSON AND EACH OTHER LENDER SHALL BE DEEMED TO HAVE
ENTERED INTO A MASTER ASSIGNMENT AND ACCEPTANCE AGREEMENT, IN FORM AND SUBSTANCE
SUBSTANTIALLY SIMILAR TO EXHIBIT C, PURSUANT TO WHICH EACH SUCH OTHER LENDER
SHALL HAVE ASSIGNED TO EACH SUCH LENDER AND EACH SUCH AFFILIATE, APPROVED FUND
OR OTHER PERSON A PORTION OF ITS REVOLVING CREDIT LOANS NECESSARY TO REFLECT
PROPORTIONATELY THE REVOLVING CREDIT COMMITMENTS AS ADJUSTED IN ACCORDANCE WITH
THIS SUBSECTION (B), AND (2) IN CONNECTION WITH SUCH ASSIGNMENT, EACH SUCH
LENDER AND EACH SUCH AFFILIATE, APPROVED FUND OR OTHER PERSON SHALL PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE OTHER LENDERS, SUCH AMOUNT AS SHALL
BE NECESSARY TO APPROPRIATELY REFLECT THE ASSIGNMENT TO IT OF REVOLVING CREDIT
LOANS, AND IN CONNECTION WITH SUCH MASTER ASSIGNMENT EACH SUCH OTHER LENDER MAY
TREAT THE ASSIGNMENT OF

 

25

--------------------------------------------------------------------------------


 

EURODOLLAR LOANS AS A PREPAYMENT OF SUCH EURODOLLAR LOANS FOR PURPOSES OF
SECTION 4.15;

 

V.                                   EACH SUCH AFFILIATE, APPROVED FUND OR OTHER
PERSON SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT AND THE BORROWER ALL
FORMS, IF ANY, THAT ARE REQUIRED TO BE DELIVERED BY SUCH AFFILIATE, APPROVED
FUND OR OTHER PERSON PURSUANT TO SECTION 4.12; AND

 

VI.                               THE BORROWER SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT FOR FURTHER DISTRIBUTION TO EACH LENDER A CERTIFICATE OF A
FINANCIAL OFFICER DEMONSTRATING COMPLIANCE ON A PRO FORMA BASIS WITH THE
FINANCIAL COVENANTS THROUGH THE REVOLVING CREDIT TERMINATION DATE AND THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH CUSTOMARY CERTIFICATES, LEGAL
OPINIONS AND OTHER ITEMS AS IT SHALL REASONABLY REQUEST IN CONNECTION WITH SUCH
INCREASE.

 


(C)           EACH REVOLVING LENDER MAY AT ANY TIME AND FROM TIME TO TIME, AT
THE REQUEST OF THE BORROWER AND SUBJECT TO THE APPROVAL OF THE ADMINISTRATIVE
AGENT (SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD), EXTEND THE REVOLVING
CREDIT TERMINATION DATE WITH RESPECT TO ITS REVOLVING CREDIT COMMITMENT.  THE
BORROWER SHALL GIVE WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT OF ANY SUCH
EXTENSION REQUEST OF THE REVOLVING CREDIT COMMITMENTS.  THE ADMINISTRATIVE AGENT
SHALL PROMPTLY NOTIFY EACH REVOLVING LENDER OF ANY SUCH REQUEST MADE BY THE
BORROWER, AND EACH REVOLVING LENDER SHALL IN TURN, IN ITS SOLE DISCRETION, NOT
LATER THAN 10 BUSINESS DAYS AFTER SUCH NOTICE, NOTIFY THE BORROWER AND THE
ADMINISTRATIVE AGENT IN WRITING AS TO WHETHER SUCH REVOLVING LENDER WILL CONSENT
TO SUCH EXTENSION.  UPON THE CONSENT OF SUCH REVOLVING LENDER AND THE
ADMINISTRATIVE AGENT TO EXTEND THE REVOLVING CREDIT TERMINATION DATE WITH
RESPECT TO SUCH REVOLVING LENDER’S REVOLVING CREDIT COMMITMENT, SUCH REVOLVING
LENDER’S REVOLVING CREDIT COMMITMENT SHALL BE SO EXTENDED, AND THE BORROWER, THE
ADMINISTRATIVE AGENT AND SUCH REVOLVING LENDER SHALL EXECUTE SUCH DOCUMENTATION
SATISFACTORY TO THE ADMINISTRATIVE AGENT NECESSARY TO REFLECT SUCH EXTENSION OF
SUCH REVOLVING LENDER’S REVOLVING CREDIT COMMITMENT.


 

2.5.          Term Commitments.  Subject to the terms and conditions hereof,
each Term Lender severally agrees to make term loans (each, a “Term Loan”) to
the Borrower on the Effective Date in an amount not to exceed the amount of the
Term Commitment of such Lender.  The Term Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with subsections 2.6 and 4.2.

 

2.6.          Procedure for Term Loan Borrowing.  The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 11:00 A.M., New York City time, one Business Day
prior to the anticipated Effective Date) requesting that the Term Lenders make
the Term Loans on the Effective Date and specifying the amount to be borrowed. 
The Term Loans made on the Effective Date shall initially be ABR Loans.  Upon
receipt of such notice the Administrative Agent shall promptly notify each Term
Lender thereof.  Not later than 12:00 Noon, New York City time, on the Effective

 

26

--------------------------------------------------------------------------------


 

Date each Term Lender shall make available to the Administrative Agent at its
office specified in subsection 11.2 an amount in U.S. Dollars in immediately
available funds equal to the Term Loan or Term Loans to be made by such Lender. 
The Administrative Agent shall credit the account of the Borrower on the books
of such office of the Administrative Agent with the aggregate of the amounts
made available to the Administrative Agent by the Term Lenders in U.S. Dollars
in immediately available funds.

 

2.7.          Repayment of Term Loans.  The Borrower shall repay all Term Loans
made to it in quarterly installments on the dates set forth below, in each case
in an amount equal to the percentage of the initial aggregate principal amount
of the Term Loans made to the Borrower set forth opposite such date (with each
Term Lender to receive its Term Loan Percentage of each such installment):

 

December 31, 2008

 

2.5

%

March 31, 2009

 

2.5

%

June 30, 2009

 

2.5

%

September 30, 2009

 

2.5

%

December 31, 2009

 

2.5

%

March 31, 2010

 

2.5

%

June 30, 2010

 

2.5

%

September 30, 2010

 

5

%

December 31, 2010

 

5

%

March 31, 2011

 

5

%

June 30, 2011

 

5

%

September 30, 2011

 

7.5

%

December 31, 2011

 

7.5

%

March 31, 2012

 

7.5

%

June 30, 2012

 

7.5

%

September 30, 2012

 

7.5

%

December 31, 2012

 

7.5

%

March 31, 2013

 

7.5

%

June 30, 2013

 

7.5

%

Term Loan Maturity Date

 

2.5

%

 

2.8.          Swing Line Commitment.

 


(A)           SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE SWING LINE LENDER
AGREES TO MAKE SWING LINE LOANS (INDIVIDUALLY, A “SWING LINE LOAN”;
COLLECTIVELY, THE “SWING LINE LOANS”) TO THE BORROWER FROM TIME TO TIME DURING
THE REVOLVING CREDIT COMMITMENT PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY
ONE TIME OUTSTANDING NOT TO EXCEED $20,000,000; PROVIDED THAT THE SWING LINE
LENDER SHALL NOT MAKE ANY SWING LINE LOAN IF, AFTER GIVING EFFECT THERETO, THE
SUM OF THE SWING LINE LOANS, THE REVOLVING CREDIT LOANS AND THE LETTER OF CREDIT
OBLIGATIONS

 

27

--------------------------------------------------------------------------------


 


(IN EACH CASE AFTER GIVING EFFECT TO THE LOANS REQUESTED TO BE MADE AND THE
LETTERS OF CREDIT REQUESTED TO BE ISSUED ON SUCH DATE) EXCEEDS THE AGGREGATE
REVOLVING CREDIT COMMITMENTS.  DURING THE REVOLVING CREDIT COMMITMENT PERIOD,
THE BORROWER MAY USE THE SWING LINE COMMITMENT BY BORROWING, PREPAYING THE SWING
LINE LOANS IN WHOLE OR IN PART, AND REBORROWING, ALL IN ACCORDANCE WITH THE
TERMS AND CONDITIONS HEREOF.  ALL SWING LINE LOANS SHALL BE MADE AS ABR LOANS
AND SHALL NOT BE ENTITLED TO BE CONVERTED INTO EURODOLLAR LOANS.  THE BORROWER
SHALL GIVE THE SWING LINE LENDER IRREVOCABLE NOTICE (WHICH NOTICE MUST BE
RECEIVED BY THE SWING LINE LENDER PRIOR TO 12:00 NOON, NEW YORK CITY TIME) ON
THE REQUESTED BORROWING DATE SPECIFYING THE AMOUNT OF THE REQUESTED SWING LINE
LOAN WHICH SHALL BE IN A MINIMUM AMOUNT OF $100,000 OR A WHOLE MULTIPLE OF
$100,000 IN EXCESS THEREOF.  THE PROCEEDS OF THE SWING LINE LOAN WILL BE MADE
AVAILABLE BY THE SWING LINE LENDER TO THE BORROWER AT THE HOUSTON OFFICE OF THE
SWING LINE LENDER SET FORTH IN SUBSECTION 11.2, OR AT SUCH OTHER ADDRESS THE
SWING LINE LENDER SHALL DESIGNATE IN WRITING TO THE BORROWER FROM TIME TO TIME
IN ACCORDANCE WITH SUBSECTION 11.2, BY 3:00 P.M., NEW YORK CITY TIME, ON THE
BORROWING DATE BY CREDITING THE ACCOUNT OF THE BORROWER AT SUCH OFFICE WITH SUCH
PROCEEDS.  THE BORROWER MAY AT ANY TIME AND FROM TIME TO TIME PREPAY THE SWING
LINE LOANS, IN WHOLE OR IN PART, WITHOUT PREMIUM OR PENALTY, BY NOTIFYING THE
SWING LINE LENDER PRIOR TO 12:00 NOON, NEW YORK CITY TIME, ON ANY BUSINESS DAY
OF THE DATE AND AMOUNT OF PREPAYMENT.  IF ANY SUCH NOTICE IS GIVEN, THE AMOUNT
SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED
THEREIN.  PARTIAL PREPAYMENTS SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT OF
$100,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF.


 


(B)           THE SWING LINE LENDER, AT ANY TIME IN ITS SOLE AND ABSOLUTE
DISCRETION, MAY, ON BEHALF OF THE BORROWER (WHICH HEREBY IRREVOCABLY DIRECTS THE
SWING LINE LENDER TO ACT ON ITS BEHALF) REQUEST EACH REVOLVING LENDER, INCLUDING
THE SWING LINE LENDER, TO MAKE A REVOLVING CREDIT LOAN WHICH IS AN ABR LOAN IN
AN AMOUNT EQUAL TO SUCH LENDER’S REVOLVING CREDIT COMMITMENT PERCENTAGE OF THE
AMOUNT OF THE SWING LINE LOANS OUTSTANDING ON THE DATE SUCH NOTICE IS GIVEN (THE
“REFUNDED SWING LINE LOANS”).  UNLESS ANY OF THE EVENTS DESCRIBED IN PARAGRAPH
(H) OF SECTION 9 SHALL HAVE OCCURRED WITH RESPECT TO THE BORROWER (IN WHICH
EVENT THE PROCEDURES OF PARAGRAPH (D) OF THIS SUBSECTION 2.8 SHALL APPLY), EACH
REVOLVING LENDER SHALL MAKE THE PROCEEDS OF SUCH REVOLVING CREDIT LOAN AVAILABLE
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWING LINE LENDER AT THE
OFFICE OF THE ADMINISTRATIVE AGENT SPECIFIED IN SUBSECTION 11.2 PRIOR TO 12:00
NOON (NEW YORK CITY TIME) IN FUNDS IMMEDIATELY AVAILABLE ON THE BUSINESS DAY
NEXT SUCCEEDING THE DATE SUCH NOTICE IS GIVEN.  THE PROCEEDS OF SUCH REVOLVING
CREDIT LOANS SHALL BE IMMEDIATELY APPLIED TO REPAY THE REFUNDED SWING LINE
LOANS.  EFFECTIVE ON THE DAY SUCH REVOLVING CREDIT LOANS ARE MADE, THE PORTION
OF THE SWING LINE LOANS SO PAID SHALL NO LONGER BE OUTSTANDING AS SWING LINE
LOANS, SHALL NO LONGER BE DUE UNDER ANY SWING LINE NOTE AND SHALL BE DUE AS THE
RESPECTIVE REVOLVING CREDIT LOANS MADE BY THE REVOLVING LENDERS IN ACCORDANCE
WITH THEIR RESPECTIVE REVOLVING CREDIT COMMITMENT PERCENTAGES.  THE BORROWER
HEREBY UNCONDITIONALLY PROMISES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE SWING LINE LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF EACH SWING
LINE LOAN OF THE SWING LINE LENDER ON THE REVOLVING CREDIT TERMINATION DATE (TO
THE EXTENT SUCH SWING LINE LOAN HAS NOT PREVIOUSLY BEEN REPAID IN FULL WITH THE
PROCEEDS OF REVOLVING CREDIT LOANS).

 

28

--------------------------------------------------------------------------------


 


(C)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE SWING LINE
LENDER SHALL NOT BE OBLIGATED TO MAKE ANY SWING LINE LOANS IF THE CONDITIONS SET
FORTH IN SUBSECTION 6.2 HAVE NOT BEEN SATISFIED IN RESPECT THEREOF.


 


(D)           IF PRIOR TO THE MAKING OF A REVOLVING CREDIT LOAN PURSUANT TO
PARAGRAPH (B) OF THIS SUBSECTION 2.8 ONE OF THE EVENTS DESCRIBED IN PARAGRAPH
(H) OF SECTION 9 SHALL HAVE OCCURRED AND BE CONTINUING WITH RESPECT TO THE
BORROWER, EACH REVOLVING LENDER WITH A REVOLVING CREDIT COMMITMENT WILL, ON THE
DATE SUCH REVOLVING CREDIT LOAN WAS TO HAVE BEEN MADE PURSUANT TO THE NOTICE IN
THIS SUBSECTION 2.8, PURCHASE AN UNDIVIDED PARTICIPATING INTEREST IN THE
REFUNDED SWING LINE LOANS IN AN AMOUNT EQUAL TO (I) ITS REVOLVING CREDIT
COMMITMENT PERCENTAGE TIMES (II) THE REFUNDED SWING LINE LOANS.  EACH REVOLVING
LENDER WILL IMMEDIATELY TRANSFER TO THE SWING LINE LENDER, IN IMMEDIATELY
AVAILABLE FUNDS, THE AMOUNT OF ITS PARTICIPATION, AND UPON RECEIPT THEREOF THE
SWING LINE LENDER WILL DELIVER TO SUCH LENDER A SWING LINE LOAN PARTICIPATION
CERTIFICATE DATED THE DATE OF RECEIPT OF SUCH FUNDS AND IN SUCH AMOUNT.

 


(E)           WHENEVER, AT ANY TIME AFTER ANY REVOLVING LENDER HAS PURCHASED A
PARTICIPATING INTEREST IN A SWING LINE LOAN, THE SWING LINE LENDER RECEIVES ANY
PAYMENT ON ACCOUNT THEREOF, THE SWING LINE LENDER WILL DISTRIBUTE TO SUCH LENDER
ITS PARTICIPATING INTEREST IN SUCH AMOUNT (APPROPRIATELY ADJUSTED, IN THE CASE
OF INTEREST PAYMENTS, TO REFLECT THE PERIOD OF TIME DURING WHICH SUCH LENDER’S
PARTICIPATING INTEREST WAS OUTSTANDING AND FUNDED); PROVIDED, HOWEVER, THAT IN
THE EVENT THAT SUCH PAYMENT RECEIVED BY THE SWING LINE LENDER IS REQUIRED TO BE
RETURNED, SUCH LENDER WILL RETURN TO THE SWING LINE LENDER ANY PORTION THEREOF
PREVIOUSLY DISTRIBUTED BY THE SWING LINE LENDER TO IT.


 


(F)            EACH REVOLVING LENDER’S OBLIGATION TO MAKE THE LOANS REFERRED TO
IN SUBSECTION 2.8(B) AND TO PURCHASE PARTICIPATING INTERESTS PURSUANT TO
SUBSECTION 2.8(D) SHALL BE ABSOLUTE, IRREVOCABLE AND UNCONDITIONAL AND SHALL NOT
BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING, WITHOUT LIMITATION, (I) ANY SET-OFF,
COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER OR THE
BORROWER MAY HAVE AGAINST THE SWING LINE LENDER, THE BORROWER OR ANY OTHER
PERSON FOR ANY REASON WHATSOEVER, (II) THE OCCURRENCE OR CONTINUANCE OF A
DEFAULT OR AN EVENT OF DEFAULT; (III) ANY ADVERSE CHANGE IN THE CONDITION
(FINANCIAL OR OTHERWISE) OF THE BORROWER OR ANY OTHER LOAN PARTY; (IV) ANY
BREACH OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES OR ANY OTHER LENDER; OR (V) ANY OTHER CIRCUMSTANCE, HAPPENING
OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING.

 


SECTION 3.  LETTERS OF CREDIT


 

3.1.          Letters of Credit.  Subject to the terms and conditions of this
Agreement, the Issuing Lender agrees, on behalf of the Revolving Lenders, and in
reliance on the agreement of the Revolving Lenders set forth in subsection 3.3,
to issue for the account of the Borrower letters of credit in an aggregate face
amount, together with any unpaid Reimbursement Obligations, not to exceed
$25,000,000 at any time outstanding, as follows:

 

29

--------------------------------------------------------------------------------


 

(I)            STANDBY LETTERS OF CREDIT (COLLECTIVELY, THE “STANDBY LETTERS OF
CREDIT”) IN A FORM REASONABLY SATISFACTORY TO THE ISSUING LENDER AND IN FAVOR OF
SUCH BENEFICIARIES AS THE BORROWER SHALL SPECIFY FROM TIME TO TIME (WHICH SHALL
BE REASONABLY SATISFACTORY TO THE ISSUING LENDER); AND

 

(II)           COMMERCIAL LETTERS OF CREDIT IN THE FORM OF THE ISSUING LENDER’S
STANDARD COMMERCIAL LETTERS OF CREDIT (“COMMERCIAL LETTERS OF CREDIT”) IN FAVOR
OF SELLERS OF GOODS OR SERVICES TO THE BORROWER OR ITS SUBSIDIARIES (THE STANDBY
LETTERS OF CREDIT AND COMMERCIAL LETTERS OF CREDIT BEING REFERRED TO
COLLECTIVELY AS THE “LETTERS OF CREDIT”, IT BEING UNDERSTOOD THAT EXISTING
LETTERS OF CREDIT SHALL BE DEEMED TO BE “LETTERS OF CREDIT” FOR ALL PURPOSES
UNDER THE LOAN DOCUMENTS);

 

provided that on the date of the issuance of any Letter of Credit, and after
giving effect to such issuance, the Aggregate Revolving Credit Outstanding of
all Revolving Lenders does not exceed the Aggregate Revolving Credit Commitments
at such time.  Each Standby Letter of Credit shall (i) have an expiry date no
later than one year from the date of issuance thereof or, if earlier, five
Business Days prior to the Revolving Credit Termination Date, (ii) be
denominated in U.S. Dollars and (iii) be in a minimum face amount of $100,000. 
Each Commercial Letter of Credit shall (i) provide for the payment of sight
drafts when presented for honor thereunder, or of time drafts, in each case in
accordance with the terms thereof and when accompanied by the documents
described or when such documents are presented, as the case may be, (ii) be
denominated in U.S. Dollars and (iii) have an expiry date no later than six
months from the date of issuance thereof or, if earlier, five Business Days
prior to the Revolving Credit Termination Date.  Upon the issuance of any Letter
of Credit, the Administrative Agent shall promptly notify each Revolving Lender
thereof.

 

3.2.          Procedure for Issuance of Letters of Credit.  The Borrower may
from time to time request, upon at least three Business Days’ notice, the
Issuing Lender to issue a Letter of Credit by delivering to the Issuing Lender
at its address specified in subsection 11.2 a Letter of Credit Application,
completed to the reasonable satisfaction of such Issuing Lender, together with
such other certificates, documents and other papers and information as such
Issuing Lender may reasonably request.  Upon receipt of any Letter of Credit
Application, the Issuing Lender will process such Letter of Credit Application,
and the other certificates, documents and other papers delivered in connection
therewith, in accordance with its customary procedures and shall promptly issue
such Letter of Credit (but in no event earlier than three Business Days after
receipt by the Issuing Lender of the Letter of Credit Application relating
thereto) by issuing the original of such Letter of Credit to the beneficiary
thereof and by furnishing a copy thereof to the Borrower.  Prior to the issuance
of any Letter of Credit, the Issuing Lender will confirm with the Administrative
Agent that the issuance of such Letter of Credit is permitted pursuant to
Section 3 and subsection 6.2.  Additionally, the Issuing Lender and the Borrower
shall inform the Administrative Agent of any modifications made to outstanding
Letters of Credit, of any payments made with respect to such Letters of Credit,
and of any other information regarding such Letters

 

30

--------------------------------------------------------------------------------


 

of Credit as may be reasonably requested by the Administrative Agent, in each
case pursuant to procedures established by the Administrative Agent.

 

3.3.          Participating Interests.  Effective as of the date of the issuance
of each Letter of Credit (in the case of a Letter of Credit issued after the
date hereof), the Issuing Lender agrees to allot, and does allot, to each other
Revolving Lender with a Revolving Credit Commitment, and each such Lender
severally and irrevocably agrees to take and does take, a Participating Interest
in such Letter of Credit and the related Letter of Credit Application in a
percentage equal to such Lender’s Revolving Credit Commitment Percentage.  On
the date that any Participating Lender becomes a party to this Agreement in
accordance with subsection 11.6, Participating Interests in any outstanding
Letter of Credit held by the Revolving Lender from which such Participating
Lender acquired its interest hereunder shall be proportionately reallocated
between such Participating Lender and such transferor Revolving Lender.  Each
Participating Lender hereby agrees that its obligation to participate in each
Letter of Credit issued in accordance with the terms hereof and to pay or to
reimburse the Issuing Lender in respect of such Letter of Credit for its
participating share of the drafts drawn thereunder shall be irrevocable and
unconditional; provided that no Participating Lender shall be liable for the
payment of any amount under subsection 3.4(b) resulting solely from the Issuing
Lender’s gross negligence or willful misconduct.

 

3.4.          Payments.

 


(A)           THE BORROWER AGREES (I) TO REIMBURSE THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE ISSUING LENDER, FORTHWITH UPON ITS DEMAND AND OTHERWISE IN
ACCORDANCE WITH THE TERMS OF THE LETTER OF CREDIT APPLICATION, IF ANY, RELATING
THERETO, FOR ANY PAYMENT MADE BY THE ISSUING LENDER UNDER ANY LETTER OF CREDIT
AND (II) TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH ISSUING
LENDER, INTEREST ON ANY UNREIMBURSED PORTION OF ANY SUCH PAYMENT FROM THE DATE
OF SUCH PAYMENT UNTIL REIMBURSEMENT IN FULL THEREOF AT A FLUCTUATING RATE PER
ANNUM EQUAL TO THE RATE THEN BORNE BY REVOLVING CREDIT LOANS THAT ARE ABR LOANS
PURSUANT TO SUBSECTION 4.1(B) PLUS 2% PER ANNUM.


 


(B)           IN THE EVENT THAT THE ISSUING LENDER MAKES A PAYMENT UNDER ANY
LETTER OF CREDIT AND IS NOT REIMBURSED IN FULL THEREFOR, FORTHWITH UPON DEMAND
OF THE ISSUING LENDER, AND OTHERWISE IN ACCORDANCE WITH THE TERMS HEREOF OR OF
THE LETTER OF CREDIT APPLICATION, IF ANY, RELATING TO SUCH LETTER OF CREDIT, THE
ISSUING LENDER WILL PROMPTLY THROUGH THE ADMINISTRATIVE AGENT NOTIFY EACH
PARTICIPATING LENDER THAT ACQUIRED ITS PARTICIPATING INTEREST IN SUCH LETTER OF
CREDIT FROM THE ISSUING LENDER OR PURSUANT TO AN ASSIGNMENT AS PROVIDED IN
SUBSECTION 11.6(C).  NO LATER THAN (X) THE CLOSE OF BUSINESS ON THE DATE SUCH
NOTICE IS GIVEN IF SUCH NOTICE IS GIVEN BY 12:00 NOON (NEW YORK CITY TIME) ON
THE DATE SUCH NOTICE IS RECEIVED OR (Y) 12:00 NOON (NEW YORK CITY TIME) ON THE
FOLLOWING BUSINESS DAY IF SUCH NOTICE IS NOT RECEIVED BY 12:00 NOON (NEW YORK
CITY TIME), EACH SUCH PARTICIPATING LENDER WILL TRANSFER TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF THE ISSUING LENDER, IN IMMEDIATELY AVAILABLE FUNDS, AN
AMOUNT EQUAL TO SUCH PARTICIPATING LENDER’S PRO RATA SHARE OF THE UNREIMBURSED
PORTION OF SUCH PAYMENT.

 

31

--------------------------------------------------------------------------------


 


(C)           WHENEVER, AT ANY TIME, AFTER THE ISSUING LENDER HAS MADE PAYMENT
UNDER A LETTER OF CREDIT AND HAS RECEIVED FROM ANY PARTICIPATING LENDER SUCH
PARTICIPATING LENDER’S PRO RATA SHARE OF THE UNREIMBURSED PORTION OF SUCH
PAYMENT, THE ISSUING LENDER RECEIVES ANY REIMBURSEMENT ON ACCOUNT OF SUCH
UNREIMBURSED PORTION OR ANY PAYMENT OF INTEREST ON ACCOUNT THEREOF, THE ISSUING
LENDER WILL DISTRIBUTE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF SUCH
PARTICIPATING LENDER, ITS PRO RATA SHARE THEREOF; PROVIDED, HOWEVER, THAT IN THE
EVENT THAT THE RECEIPT BY THE ISSUING LENDER OF SUCH REIMBURSEMENT OR SUCH
PAYMENT OF INTEREST (AS THE CASE MAY BE) IS REQUIRED TO BE RETURNED, SUCH
PARTICIPATING LENDER WILL PROMPTLY RETURN TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF THE ISSUING LENDER, ANY PORTION THEREOF PREVIOUSLY DISTRIBUTED BY THE
ISSUING LENDER TO IT.


 

3.5.          Further Assurances.  The Borrower hereby agrees, from time to
time, to do and perform any and all acts and to execute any and all further
instruments reasonably requested by the Issuing Lender more fully to effect the
purposes of this Agreement and the issuance of the Letters of Credit issued
hereunder.

 

3.6.          Obligations Absolute.  The payment obligations of the Borrower and
each Participating Lender under subsection 3.4 shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including, without limitation, the following
circumstances:

 


(A)           THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE OR OTHER RIGHT WHICH
THE BORROWER MAY HAVE AT ANY TIME AGAINST ANY BENEFICIARY, OR ANY TRANSFEREE, OF
ANY LETTER OF CREDIT (OR ANY PERSONS FOR WHOM ANY SUCH BENEFICIARY OR ANY SUCH
TRANSFEREE MAY BE ACTING), THE ISSUING LENDER OR ANY PARTICIPATING LENDER, OR
ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREIN, OR ANY UNRELATED TRANSACTION;


 


(B)           ANY STATEMENT OR ANY OTHER DOCUMENT PRESENTED UNDER ANY LETTER OF
CREDIT OPENED FOR ITS ACCOUNT PROVING TO BE FORGED, FRAUDULENT, INVALID OR
INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE
IN ANY RESPECT;


 


(C)           PAYMENT BY THE ISSUING LENDER UNDER ANY LETTER OF CREDIT AGAINST
PRESENTATION OF A DRAFT OR CERTIFICATE WHICH DOES NOT COMPLY WITH THE TERMS OF
SUCH LETTER OF CREDIT, EXCEPT PAYMENT RESULTING SOLELY FROM THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF THE ISSUING LENDER; OR


 


(D)           ANY OTHER CIRCUMSTANCES OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING, EXCEPT CIRCUMSTANCES OR HAPPENINGS RESULTING
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ISSUING LENDER.


 

3.7.          Letter of Credit Application.  To the extent not inconsistent with
the terms of this Agreement (in which case the provisions of this Agreement
shall prevail), provisions of any Letter of Credit Application related to any
Letter of Credit are supplemental to, and not in derogation of, any rights and
remedies of the Issuing Lender and the Participating Lenders under

 

32

--------------------------------------------------------------------------------


 

this Section 3 and applicable law.  The Borrower acknowledges and agrees that
all rights of the Issuing Lender under any Letter of Credit Application shall
inure to the benefit of each Participating Lender to the extent of its Revolving
Credit Commitment Percentage as fully as if such Participating Lender was a
party to such Letter of Credit Application.

 

3.8.          Purpose of Letters of Credit.  Each Standby Letter of Credit shall
be used by the Borrower solely (a) to provide credit support for borrowings by
the Borrower or its Subsidiaries, or (b) for other working capital purposes of
the Borrower and Subsidiaries in the ordinary course of business.  Each
Commercial Letter of Credit will be used by the Borrower and Subsidiaries solely
to provide the primary means of payment in connection with the purchase of goods
or services by the Borrower and its Subsidiaries in the ordinary course of
business.

 


SECTION 4.  GENERAL PROVISIONS


 

4.1.          Interest Rates and Payment Dates.

 


(A)           EACH EURODOLLAR LOAN SHALL BEAR INTEREST FOR EACH DAY DURING EACH
INTEREST PERIOD WITH RESPECT THERETO AT A RATE PER ANNUM EQUAL TO THE EURODOLLAR
RATE DETERMINED FOR SUCH INTEREST PERIOD PLUS THE APPLICABLE MARGIN.


 


(B)           EACH ABR LOAN SHALL BEAR INTEREST FOR EACH DAY ON WHICH IT IS
OUTSTANDING AT A RATE PER ANNUM EQUAL TO THE ALTERNATE BASE RATE FOR SUCH DAY
PLUS THE APPLICABLE MARGIN.


 


(C)           IF ALL OR A PORTION OF (I) THE PRINCIPAL AMOUNT OF ANY LOAN,
(II) ANY INTEREST PAYABLE THEREON OR (III) ANY FEE OR OTHER AMOUNT PAYABLE
HEREUNDER SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED MATURITY, BY
ACCELERATION OR OTHERWISE), SUCH AMOUNT SHALL BEAR INTEREST FOR EACH DAY AFTER
THE DUE DATE UNTIL SUCH AMOUNT IS PAID IN FULL AT A RATE PER ANNUM EQUAL TO
(X) IN THE CASE OF PRINCIPAL, THE RATE THAT WOULD OTHERWISE BE APPLICABLE
THERETO PURSUANT TO THE FOREGOING PROVISIONS OF THIS SUBSECTION PLUS 2% PER
ANNUM OR (Y) IN THE CASE OF ANY SUCH OVERDUE INTEREST, FEE OR OTHER AMOUNT, THE
RATE DESCRIBED IN PARAGRAPH (B) OF THIS SUBSECTION PLUS 2% PER ANNUM.  IF ANY
EVENT OF DEFAULT DESCRIBED IN SUBSECTIONS 9(C) (WITH RESPECT TO SUBSECTION 8.1
ONLY), (F), (H) OR (J) SHALL OCCUR AND BE CONTINUING, AND THE MAJORITY LENDERS
SHALL GIVE NOTICE TO THE BORROWER THAT THIS SENTENCE SHALL APPLY, THEN, UNTIL
SUCH EVENT OF DEFAULT SHALL BE CURED OR WAIVED OR SUCH NOTICE SHALL BE
WITHDRAWN, THE OUTSTANDING PRINCIPAL AMOUNT OF ALL LOANS SHALL BEAR INTEREST AT
2% PER ANNUM ABOVE THE RATE THAT WOULD OTHERWISE BE APPLICABLE THERETO PURSUANT
TO THE FOREGOING PROVISIONS OF THIS SUBSECTION 4.1 (OTHER THAN THE FIRST
SENTENCE OF THIS PARAGRAPH (C)).


 


(D)           INTEREST SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT
DATE, PROVIDED THAT INTEREST ACCRUING PURSUANT TO PARAGRAPH (C) OF THIS
SUBSECTION 4.1 SHALL BE PAYABLE FROM TIME TO TIME ON DEMAND.


 


(E)           IN THE EVENT THAT ANY CERTIFICATE DELIVERED PURSUANT TO SUBSECTION
7.2(B) IS INACCURATE (REGARDLESS OF WHETHER THIS AGREEMENT OR THE COMMITMENTS
ARE IN EFFECT WHEN SUCH INACCURACY IS DISCOVERED), AND SUCH INACCURACY, IF
CORRECTED, WOULD HAVE LED TO THE APPLICATION OF

 

33

--------------------------------------------------------------------------------


 


A HIGHER APPLICABLE MARGIN FOR ANY PERIOD THAN THE APPLICABLE MARGIN ACTUALLY
USED TO DETERMINE INTEREST RATES FOR SUCH PERIOD, THEN (A) THE BORROWER SHALL
PROMPTLY DELIVER TO THE ADMINISTRATIVE AGENT A CORRECTED CERTIFICATE FOR SUCH
PERIOD, (B) THE APPLICABLE MARGIN FOR SUCH PERIOD SHALL BE RETROACTIVELY
DETERMINED BASED ON THE CALCULATIONS SET FORTH IN THE CORRECTED CERTIFICATE
DELIVERED PURSUANT TO SUBSECTION 7.2(B) AND (C) THE BORROWER SHALL PROMPTLY PAY
TO THE ADMINISTRATIVE AGENT (FOR THE ACCOUNT OF THE LENDERS DURING SUCH PERIOD
OR THEIR SUCCESSORS AND ASSIGNS) THE ACCRUED ADDITIONAL INTEREST OWING AS A
RESULT OF SUCH INCREASED APPLICABLE MARGIN FOR SUCH PERIOD.  THIS SUBSECTION
4.1(E) SHALL NOT LIMIT THE RIGHTS OF THE ADMINISTRATIVE AGENT UNDER THIS
SECTION 4 OR SECTION 9, AND SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.


 

4.2.          Conversion and Continuation Options.

 


(A)           THE BORROWER MAY ELECT FROM TIME TO TIME TO CONVERT OUTSTANDING
EURODOLLAR LOANS (IN WHOLE OR IN PART) TO ABR LOANS BY GIVING THE ADMINISTRATIVE
AGENT AT LEAST TWO BUSINESS DAYS’ PRIOR IRREVOCABLE NOTICE OF SUCH ELECTION,
PROVIDED THAT ANY SUCH CONVERSION OF EURODOLLAR LOANS MAY ONLY BE MADE ON THE
LAST DAY OF AN INTEREST PERIOD WITH RESPECT THERETO.  THE BORROWER MAY ELECT
FROM TIME TO TIME TO CONVERT OUTSTANDING ABR LOANS (IN WHOLE OR IN PART) TO
EURODOLLAR LOANS BY GIVING THE ADMINISTRATIVE AGENT AT LEAST THREE BUSINESS
DAYS’ PRIOR IRREVOCABLE NOTICE OF SUCH ELECTION.  ANY SUCH NOTICE OF CONVERSION
TO EURODOLLAR LOANS SHALL SPECIFY THE LENGTH OF THE INITIAL INTEREST PERIOD OR
INTEREST PERIODS THEREFOR.  UPON RECEIPT OF ANY SUCH NOTICE THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH RELEVANT LENDER THEREOF.  ALL OR ANY PART OF
OUTSTANDING EURODOLLAR LOANS AND ABR LOANS MAY BE CONVERTED AS PROVIDED HEREIN,
PROVIDED THAT (I) NO ABR LOAN MAY BE CONVERTED INTO A EURODOLLAR LOAN WHEN ANY
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE
ADMINISTRATIVE AGENT OR THE MAJORITY LENDERS HAVE DETERMINED THAT SUCH
CONVERSION IS NOT APPROPRIATE, (II) ANY SUCH CONVERSION MAY ONLY BE MADE IF,
AFTER GIVING EFFECT THERETO, SUBSECTION 4.3 SHALL NOT HAVE BEEN VIOLATED, AND
(III) NO ABR LOAN MAY BE CONVERTED INTO A EURODOLLAR LOAN AFTER THE DATE THAT IS
ONE MONTH PRIOR TO THE REVOLVING CREDIT TERMINATION DATE OR THE TERM LOAN
MATURITY DATE, AS APPLICABLE.


 


(B)           ANY EURODOLLAR LOANS MAY BE CONTINUED AS SUCH UPON THE EXPIRATION
OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO BY THE BORROWER GIVING
NOTICE TO THE ADMINISTRATIVE AGENT OF THE LENGTH OF THE NEXT INTEREST PERIOD TO
BE APPLICABLE TO SUCH LOANS DETERMINED IN ACCORDANCE WITH THE APPLICABLE
PROVISIONS OF THE TERM “INTEREST PERIOD” SET FORTH IN SUBSECTION 1.1, PROVIDED
THAT NO EURODOLLAR LOAN MAY BE CONTINUED AS SUCH (I) WHEN ANY DEFAULT OR EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT OR THE
MAJORITY LENDERS HAVE DETERMINED THAT SUCH CONTINUATION IS NOT APPROPRIATE,
(II) IF, AFTER GIVING EFFECT THERETO, SUBSECTION 4.3 WOULD BE CONTRAVENED OR
(III) AFTER THE DATE THAT IS ONE MONTH PRIOR TO THE REVOLVING CREDIT TERMINATION
DATE OR THE TERM LOAN MATURITY DATE, AS APPLICABLE; AND PROVIDED, FURTHER, THAT
IF THE BORROWER SHALL FAIL TO GIVE SUCH NOTICE OR IF SUCH CONTINUATION IS NOT
PERMITTED PURSUANT TO THE PRECEDING PROVISO, SUCH EURODOLLAR LOANS SHALL,
SUBJECT TO THE PRECEDING PROVISO, BE AUTOMATICALLY CONTINUED AS SUCH, WITH THE
LENGTH OF THE NEXT INTEREST PERIOD TO BE 30 DAYS.  UPON RECEIPT OF ANY NOTICE
PURSUANT TO THIS SUBSECTION 4.2(B), THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY EACH LENDER THEREOF.

 

34

--------------------------------------------------------------------------------


 

4.3.          Minimum Amounts of Tranches.  All borrowings, conversions and
continuations of Loans hereunder and all selections of Interest Periods
hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, (i) the aggregate principal amount of the
Eurodollar Loans comprising each Tranche shall be equal to $5,000,000 or a whole
multiple of $5,000,000 in excess thereof and (ii) there shall not be more than
10 Tranches at any one time outstanding.

 

4.4.          Optional and Mandatory Prepayments.

 


(A)           THE BORROWER MAY AT ANY TIME AND FROM TIME TO TIME PREPAY THE
LOANS, IN WHOLE OR IN PART, UPON AT LEAST THREE BUSINESS DAYS’ IRREVOCABLE
NOTICE TO THE ADMINISTRATIVE AGENT (IN THE CASE OF EURODOLLAR LOANS) AND AT
LEAST ONE BUSINESS DAY’S IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT (IN THE
CASE OF ABR LOANS), SPECIFYING THE DATE AND AMOUNT OF PREPAYMENT AND WHETHER THE
PREPAYMENT IS OF EURODOLLAR LOANS, ABR LOANS OR A COMBINATION THEREOF, AND, IN
EACH CASE IF A COMBINATION THEREOF, THE AMOUNT ALLOCABLE TO EACH.  UPON THE
RECEIPT OF ANY SUCH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH
LENDER THEREOF.  IF ANY SUCH NOTICE IS GIVEN, THE AMOUNT SPECIFIED IN SUCH
NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN.  PARTIAL
PREPAYMENTS OF THE LOANS SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT OF $2,500,000
OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF.


 


(B)           IF ANY CAPITAL STOCK SHALL BE ISSUED BY THE BORROWER (EXCLUDING
(I) ANY CAPITAL STOCK ISSUED OR SOLD TO DIRECTORS, OFFICERS, EMPLOYEES OR
CONSULTANTS OF THE BORROWER OR ANY SUBSIDIARY PURSUANT TO BENEFIT PLANS
ESTABLISHED BY THE BORROWER OR ANY SUBSIDIARY, (II) ANY CAPITAL STOCK ISSUED AS
A DIVIDEND OR DISTRIBUTION ON CAPITAL STOCK OR (III) ANY CAPITAL STOCK ISSUED AS
CONSIDERATION FOR AN ACQUISITION, STRATEGIC RELATIONSHIP OR PARTNERSHIP), AN
AMOUNT EQUAL TO 50% OF THE NET CASH PROCEEDS THEREOF SHALL BE APPLIED ON THE
DATE OF SUCH ISSUANCE TOWARD THE PREPAYMENT OF THE TERM LOANS AS SET FORTH IN
SUBSECTION 4.4(E).


 


(C)           IF ANY INDEBTEDNESS SHALL BE INCURRED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES (EXCLUDING ANY INDEBTEDNESS INCURRED IN ACCORDANCE WITH
SUBSECTION 8.2), AN AMOUNT EQUAL TO 100% OF THE NET CASH PROCEEDS THEREOF SHALL
BE APPLIED ON THE DATE OF SUCH INCURRENCE TOWARD THE PREPAYMENT OF THE TERM
LOANS AS SET FORTH IN SUBSECTION 4.4(E).


 


(D)           IF ON ANY DATE THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL
RECEIVE NET CASH PROCEEDS FROM ANY ASSET SALE OR RECOVERY EVENT THEN, UNLESS A
REINVESTMENT NOTICE SHALL BE DELIVERED IN RESPECT THEREOF, SUCH NET CASH
PROCEEDS SHALL BE APPLIED ON SUCH DATE TOWARD THE PREPAYMENT OF THE TERM LOANS
AS SET FORTH IN SUBSECTION 4.4(E); PROVIDED, THAT, NOTWITHSTANDING THE
FOREGOING, ON EACH REINVESTMENT PREPAYMENT DATE, AN AMOUNT EQUAL TO THE
REINVESTMENT PREPAYMENT AMOUNT WITH RESPECT TO THE RELEVANT REINVESTMENT EVENT
SHALL BE APPLIED TOWARD THE PREPAYMENT OF THE TERM LOANS AS SET FORTH IN
SUBSECTION 4.4(E); AND PROVIDED, FURTHER, THAT NO NET CASH PROCEEDS FROM ANY
ASSET SALE OR RECOVERY EVENT SHALL BE APPLIED TOWARD THE PREPAYMENT OF THE TERM
LOANS UNTIL SUCH TIME AS THE AGGREGATE NET CASH PROCEEDS FROM ASSET SALES OR
RECOVERY EVENTS AFTER THE EFFECTIVE DATE EXCEEDS $75,000,000.

 

35

--------------------------------------------------------------------------------


 


(E)           AMOUNTS TO BE APPLIED IN CONNECTION WITH PREPAYMENTS MADE PURSUANT
TO SUBSECTION 4.4(B), (C) AND (D) SHALL BE APPLIED TO THE PREPAYMENT OF THE TERM
LOANS IN ACCORDANCE WITH SUBSECTION 4.8(A)(II) AND SHALL BE MADE, FIRST, TO ABR
LOANS AND, SECOND, TO EURODOLLAR LOANS.


 


(F)            IF, AT ANY TIME DURING THE REVOLVING CREDIT COMMITMENT PERIOD,
FOR ANY REASON THE AGGREGATE REVOLVING CREDIT OUTSTANDING OF ALL THE REVOLVING
LENDERS EXCEEDS THE AGGREGATE REVOLVING CREDIT COMMITMENTS THEN IN EFFECT, OR
THE AGGREGATE REVOLVING CREDIT OUTSTANDING OF ANY LENDER EXCEEDS THE REVOLVING
CREDIT COMMITMENT OF SUCH LENDER THEN IN EFFECT, THE BORROWER SHALL, WITHOUT
NOTICE OR DEMAND, IMMEDIATELY PREPAY THE REVOLVING CREDIT LOANS AND, TO THE
EXTENT REQUIRED, CASH COLLATERALIZE LETTERS OF CREDIT IN AN AGGREGATE AMOUNT AT
LEAST SUFFICIENT TO ELIMINATE ANY SUCH EXCESS.


 


(G)           EACH PREPAYMENT OF LOANS PURSUANT TO THIS SUBSECTION 4.4 SHALL BE
ACCOMPANIED BY ACCRUED AND UNPAID INTEREST ON THE AMOUNT PREPAID TO THE DATE OF
PREPAYMENT AND ANY AMOUNTS PAYABLE UNDER SUBSECTION 4.11 OR 4.15 IN CONNECTION
WITH SUCH PREPAYMENT.


 

4.5.          Commitment Fees; Other Fees.

 


(A)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH REVOLVING LENDER (OTHER THAN ANY REVOLVING LENDER WHICH HAS
DEFAULTED IN ITS OBLIGATION TO FUND A LOAN UNDER THIS AGREEMENT), A COMMITMENT
FEE FOR THE PERIOD FROM AND INCLUDING THE ORIGINAL CLOSING DATE TO BUT EXCLUDING
THE REVOLVING CREDIT TERMINATION DATE (OR SUCH EARLIER DATE ON WHICH THE
REVOLVING CREDIT COMMITMENTS SHALL TERMINATE AS PROVIDED HEREIN) COMPUTED AT THE
RATE PER ANNUM SET FORTH IN THE DEFINITION OF “APPLICABLE MARGIN” UNDER THE
HEADING “COMMITMENT FEE” ON THE AVERAGE DAILY AVAILABLE REVOLVING CREDIT
COMMITMENT OF SUCH LENDER DURING THE PERIOD FOR WHICH PAYMENT IS MADE, PAYABLE
QUARTERLY IN ARREARS ON THE LAST BUSINESS DAY OF EACH CALENDAR QUARTER AND ON
THE REVOLVING CREDIT TERMINATION DATE OR SUCH EARLIER DATE ON WHICH THE
REVOLVING CREDIT COMMITMENTS SHALL TERMINATE AS PROVIDED HEREIN, COMMENCING ON
THE FIRST SUCH DATE TO OCCUR AFTER THE DATE HEREOF.


 


(B)           THE BORROWER SHALL PAY (WITHOUT DUPLICATION OF ANY OTHER FEE
PAYABLE UNDER THIS SUBSECTION 4.5) TO EACH AGENT ANY AND ALL FEES SEPARATELY
AGREED TO BY THE BORROWER AND SUCH AGENTS.


 


(C)           IN LIEU OF ANY LETTER OF CREDIT COMMISSIONS AND FEES PROVIDED FOR
IN ANY LETTER OF CREDIT APPLICATION RELATING TO A STANDBY LETTER OF CREDIT
(OTHER THAN ANY STANDARD ISSUANCE, AMENDMENT AND NEGOTIATION FEES), THE BORROWER
WILL PAY THE ADMINISTRATIVE AGENT, (I) FOR THE ACCOUNT OF THE ISSUING LENDER, A
NON-REFUNDABLE FRONTING FEE EQUAL TO 0.25% PER ANNUM AND (II) FOR THE ACCOUNT OF
THE ISSUING LENDER (WITH RESPECT TO ITS PARTICIPATING INTEREST) AND THE
PARTICIPATING LENDERS, A NON-REFUNDABLE STANDBY LETTER OF CREDIT FEE EQUAL TO
THE APPLICABLE MARGIN IN RESPECT OF EURODOLLAR REVOLVING CREDIT LOANS, IN EACH
CASE ON THE AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH STANDBY LETTER OF CREDIT. 
SUCH FEES SHALL BE PAYABLE QUARTERLY IN ARREARS ON THE

 

36

--------------------------------------------------------------------------------


 


LAST BUSINESS DAY OF EACH CALENDAR QUARTER, AND SHALL BE CALCULATED ON THE
AVERAGE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER THE STANDBY LETTERS OF CREDIT.


 


(D)           IN LIEU OF ANY LETTER OF CREDIT COMMISSIONS AND FEES PROVIDED FOR
IN ANY LETTER OF CREDIT APPLICATION RELATING TO A COMMERCIAL LETTER OF CREDIT
(OTHER THAN ANY STANDARD ISSUANCE, AMENDMENT AND NEGOTIATION FEES), THE BORROWER
WILL PAY THE ADMINISTRATIVE AGENT, (I) FOR THE ACCOUNT OF THE ISSUING LENDER, A
NON-REFUNDABLE FRONTING FEE EQUAL TO 1/16 OF 1% OF THE AMOUNT OF SUCH COMMERCIAL
LETTER OF CREDIT, (II) FOR THE ACCOUNT OF THE ISSUING LENDER (WITH RESPECT TO
ITS PARTICIPATING INTEREST) AND THE PARTICIPATING LENDERS, A NON-REFUNDABLE
COMMERCIAL LETTER OF CREDIT FEE EQUAL TO 1/4% OF THE AMOUNT OF SUCH LETTER OF
CREDIT.  SUCH FEES SHALL BE PAYABLE TO THE ADMINISTRATIVE AGENT ON THE DATE OF
ISSUANCE AND SHALL BE DISTRIBUTED BY THE ADMINISTRATIVE AGENT TO THE ISSUING
LENDER OR THE PARTICIPATING LENDERS, AS APPLICABLE, PROMPTLY THEREAFTER AND
(III) FOR THE ACCOUNT OF THE ADMINISTRATIVE AGENT, THE NORMAL AND CUSTOMARY
LETTER OF CREDIT APPLICATION AND PROCESSING FEES.


 


(E)           THE BORROWER AGREES TO PAY THE ISSUING LENDER FOR ITS OWN ACCOUNT
THE CUSTOMARY ADMINISTRATION, AMENDMENT, TRANSFER AND NEGOTIATION FEES CHARGED
BY THE ISSUING LENDER IN CONNECTION WITH ITS ISSUANCE AND ADMINISTRATION OF
LETTERS OF CREDIT.


 

4.6.          Computation of Interest and Fees.

 


(A)           INTEREST AND FEES SHALL BE CALCULATED ON THE BASIS OF A 360-DAY
YEAR FOR THE ACTUAL DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST
DAY); PROVIDED THAT INTEREST CALCULATED AT THE ALTERNATE BASE RATE (BASED ON THE
PRIME RATE INCLUDED THEREIN) SHALL BE CALCULATED ON THE BASIS OF A 365- (OR
366-, AS THE CASE MAY BE) DAY YEAR FOR THE ACTUAL DAYS ELAPSED (INCLUDING THE
FIRST DAY BUT EXCLUDING THE LAST DAY).  THE ADMINISTRATIVE AGENT SHALL AS SOON
AS PRACTICABLE NOTIFY THE BORROWER AND THE RELEVANT LENDERS OF EACH
DETERMINATION OF A EURODOLLAR RATE.  ANY CHANGE IN THE INTEREST RATE ON A LOAN
RESULTING FROM A CHANGE IN THE ALTERNATE BASE RATE SHALL BECOME EFFECTIVE AS OF
THE OPENING OF BUSINESS ON THE DAY ON WHICH SUCH CHANGE BECOMES EFFECTIVE.  THE
ADMINISTRATIVE AGENT SHALL AS SOON AS PRACTICABLE NOTIFY THE BORROWER AND THE
RELEVANT LENDERS OF THE EFFECTIVE DATE AND THE AMOUNT OF EACH SUCH CHANGE IN THE
ALTERNATE BASE RATE.


 


(B)           EACH DETERMINATION OF AN INTEREST RATE BY THE ADMINISTRATIVE AGENT
PURSUANT TO ANY PROVISION OF THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON
THE BORROWER AND THE LENDERS IN THE ABSENCE OF MANIFEST ERROR.  THE
ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF THE BORROWER DELIVER TO THE
BORROWER A STATEMENT SHOWING IN REASONABLE DETAIL THE CALCULATIONS USED BY THE
ADMINISTRATIVE AGENT IN DETERMINING ANY INTEREST RATE PURSUANT TO SUBSECTION
4.1.


 

4.7.          Inability to Determine Interest Rate.  If prior to the first day
of any Interest Period:

 


(A)           THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED (WHICH
DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON THE BORROWER) THAT, BY REASON
OF CIRCUMSTANCES AFFECTING

 

37

--------------------------------------------------------------------------------


 


THE RELEVANT MARKET, ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING
THE EURODOLLAR RATE FOR SUCH INTEREST PERIOD, OR


 


(B)           THE ADMINISTRATIVE AGENT HAS RECEIVED NOTICE FROM THE MAJORITY
LENDERS THAT THE EURODOLLAR RATE DETERMINED OR TO BE DETERMINED FOR SUCH
INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS
OF MAKING OR MAINTAINING THEIR EURODOLLAR LOANS DURING SUCH INTEREST PERIOD,


 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter.  If such notice is
given (i) any Eurodollar Loans requested to be made on the first day of such
Interest Period shall be made as ABR Loans in U.S. Dollars, (ii) any Loans that
were to have been converted on the first day of such Interest Period to or
continued as Eurodollar Loans shall be converted to or continued as ABR Loans
and (iii) any outstanding Eurodollar Loans shall be converted on the last day of
such Interest Period to ABR Loans.  Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be made or continued as
such, nor shall the Borrower have the right to convert ABR Loans to Eurodollar
Loans.

 

4.8.          Pro Rata Treatment and Payments.

 


(A)           (I) EACH BORROWING OF LOANS BY THE BORROWER FROM THE LENDERS
HEREUNDER SHALL BE MADE PRO RATA ACCORDING TO THE TERM LOAN PERCENTAGES OR
REVOLVING CREDIT COMMITMENT PERCENTAGES, AS APPLICABLE, OF THE RELEVANT LENDERS
IN EFFECT ON THE DATE OF SUCH BORROWING.


 

                                (ii)           Each payment (including each
prepayment) by the Borrower, on account of principal of and interest on the Term
Loans shall be made pro rata according to the respective outstanding principal
amounts of the Term Loans then held by the Term Lenders.  The amount of each
principal prepayment of the Term Loans shall be applied to reduce the then
remaining installments of the Term Loans pro rata based upon the respective then
remaining principal amounts thereof.  Amounts prepaid on account of the Term
Loans may not be reborrowed.

 

                                (iii)          Each payment (including each
prepayment) by the Borrower on account of principal of and interest on the
Revolving Credit Loans shall be made pro rata according to the respective
outstanding principal amounts of the Revolving Credit Loans then held by the
Revolving Lenders.

 

                                (iv)          Each payment by the Borrower on
account of any commitment fee or letter of credit fee hereunder shall be
allocated by the Administrative Agent among the Revolving Lenders in accordance
with the respective amounts which such Lenders are entitled to receive pursuant
to subsection 4.5.

 

                                (v)           Any reduction of the Revolving
Credit Commitments of the Lenders shall be allocated by the Administrative Agent
among the Lenders pro rata according to the Revolving Credit Commitment
Percentages of the Lenders on the date of such reduction.

 

38

--------------------------------------------------------------------------------


 

(vi)                              All payments (including prepayments) to be
made by the Borrower in respect of Loans hereunder, whether on account of
principal, interest, fees or otherwise, shall be made without set-off or
counterclaim and shall be made prior to 12:00 Noon, New York City time, on the
due date thereof to the Administrative Agent, for the account of the Lenders
entitled thereto, at the Administrative Agent’s office specified in subsection
11.2, in U.S. Dollars and in immediately available funds.  The Administrative
Agent shall distribute such payments to the Lenders entitled to receive the same
promptly upon receipt in like funds as received.

 

(vii)                           If any payment hereunder (other than payments on
the Eurodollar Loans) becomes due and payable on a day other than a Business
Day, the maturity of such payment shall be extended to the next succeeding
Business Day, and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension.  If any payment on
a Eurodollar Loan becomes due and payable on a day other than a Business Day,
the maturity of such payment shall be extended to the next succeeding Business
Day (and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension) unless the result of
such extension would be to extend such payment into another calendar month, in
which event such payment shall be made on the immediately preceding Business
Day.

 


(B)                                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
BEEN NOTIFIED IN WRITING BY ANY LENDER PRIOR TO A BORROWING DATE THAT SUCH
LENDER WILL NOT MAKE THE AMOUNT THAT WOULD CONSTITUTE ITS SHARE OF SUCH
BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT MAY
ASSUME THAT SUCH LENDER IS MAKING SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE
AGENT, AND THE ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE
AVAILABLE TO THE BORROWER A CORRESPONDING AMOUNT.  IF SUCH AMOUNT IS NOT MADE
AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE REQUIRED TIME ON THE BORROWING DATE
THEREFOR, SUCH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT, ON DEMAND, SUCH
AMOUNT WITH INTEREST THEREON AT A RATE PER ANNUM EQUAL TO THE DAILY AVERAGE
FEDERAL FUNDS EFFECTIVE RATE FOR THE PERIOD UNTIL SUCH LENDER MAKES SUCH AMOUNT
IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE AGENT.  A CERTIFICATE OF THE
ADMINISTRATIVE AGENT SUBMITTED TO ANY LENDER WITH RESPECT TO ANY AMOUNTS OWING
UNDER THIS SUBSECTION SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  IF
SUCH LENDER’S SHARE OF SUCH BORROWING IS NOT MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT BY SUCH LENDER WITHIN THREE BUSINESS DAYS OF SUCH BORROWING
DATE, THE BORROWER SHALL REPAY SUCH LENDER’S SHARE OF SUCH BORROWING (TOGETHER
WITH INTEREST THEREON FROM THE DATE SUCH AMOUNT WAS MADE AVAILABLE TO THE
BORROWER) AT THE RATE PER ANNUM APPLICABLE TO ABR LOANS HEREUNDER TO THE
ADMINISTRATIVE AGENT NOT LATER THAN THREE BUSINESS DAYS AFTER RECEIPT OF WRITTEN
NOTICE FROM THE ADMINISTRATIVE AGENT SPECIFYING SUCH LENDER’S SHARE OF SUCH
BORROWING THAT WAS NOT MADE AVAILABLE TO SUCH ADMINISTRATIVE AGENT, AND THE
BORROWER SHALL HAVE THE RIGHT TO PURSUE ANY REMEDIES AGAINST SUCH LENDER FOR ITS
FAILURE TO MAKE ITS PORTION OF SUCH BORROWING AVAILABLE.


 


(C)                                  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
BEEN NOTIFIED IN WRITING BY THE BORROWER PRIOR TO A DATE ON WHICH A PAYMENT IS
DUE FROM THE BORROWER HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT
AVAILABLE TO THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE


 


39

--------------------------------------------------------------------------------



 


AGENT MAY ASSUME THAT THE BORROWER IS MAKING SUCH AMOUNT AVAILABLE TO THE
ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH
ASSUMPTION, MAKE AVAILABLE TO THE APPLICABLE LENDERS A CORRESPONDING AMOUNT.  IF
SUCH AMOUNT IS NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE REQUIRED
TIME ON THE DUE DATE THEREFOR, EACH APPLICABLE LENDER SHALL PAY TO THE
ADMINISTRATIVE AGENT, ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON AT A RATE PER
ANNUM EQUAL TO THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE FOR THE PERIOD
UNTIL SUCH LENDER MAKES SUCH AMOUNT IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE
AGENT.  A CERTIFICATE OF THE ADMINISTRATIVE AGENT SUBMITTED TO ANY LENDER WITH
RESPECT TO ANY AMOUNTS OWING UNDER THIS SUBSECTION SHALL BE CONCLUSIVE IN THE
ABSENCE OF MANIFEST ERROR.


 

4.9.                              Illegality.  Notwithstanding any other
provision herein, if the adoption of or any change in any Legal Requirement or
in the interpretation or application thereof shall make it unlawful for any
Lender to make or maintain Eurodollar Loans as contemplated by this Agreement,
(a) the commitment of such Lender hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert ABR Loans to Eurodollar Loans shall
forthwith be cancelled until such time as it shall no longer be unlawful for
such Lender to make or maintain the affected Loans and (b) such Lender’s Loans
then outstanding as Eurodollar Loans, if any, shall be converted automatically
to ABR Loans on the respective last days of the then current Interest Periods
with respect to such Eurodollar Loans or within such earlier period as may be
required by law.  If any such conversion of a Eurodollar Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to subsection 4.11.

 

4.10.                        Increased Costs.

 


(A)                                  IN THE EVENT THAT THE ADOPTION OF OR ANY
CHANGE IN ANY LEGAL REQUIREMENT (OR IN THE INTERPRETATION OR APPLICATION
THEREOF) OR COMPLIANCE BY ANY LENDER WITH ANY REQUEST OR DIRECTIVE (WHETHER OR
NOT HAVING THE FORCE OF LAW) FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL
AUTHORITY:


 

(I)                                     DOES OR SHALL SUBJECT ANY LENDER TO ANY
TAX OF ANY KIND WHATSOEVER WITH RESPECT TO THIS AGREEMENT, ANY NOTE, ANY LOANS
MADE BY IT OR ANY LETTER OF CREDIT, OR CHANGE THE BASIS OF TAXATION OF PAYMENTS
TO SUCH LENDER OF PRINCIPAL, FEES, INTEREST OR ANY OTHER AMOUNT PAYABLE
HEREUNDER (EXCEPT FOR (I) CHANGES IN THE RATE  OF TAX ON THE OVERALL NET INCOME
OR PROFITS OF SUCH LENDER, (II) ANY TAX TO THE EXTENT THAT THE BORROWER IS OR
WOULD BE REQUIRED TO PAY AN ADDITIONAL AMOUNT WITH RESPECT TO SUCH TAX UNDER
SUBSECTION 4.12 OR (III) ANY TAX WITH RESPECT TO WHICH THE BORROWER WOULD NOT BE
REQUIRED TO PAY AN ADDITIONAL AMOUNT UNDER SUBSECTION 4.12 BECAUSE PAYMENT OF
SUCH ADDITIONAL AMOUNT WITH RESPECT TO SUCH TAX WOULD BE SPECIFICALLY EXCLUDED
THEREUNDER);

 

(II)                                  DOES OR SHALL IMPOSE, MODIFY OR HOLD
APPLICABLE ANY RESERVE, SPECIAL DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT
AGAINST ASSETS HELD BY, OR DEPOSITS OR OTHER LIABILITIES IN OR FOR THE ACCOUNT
OF, ADVANCES OR LOANS BY, OR OTHER CREDIT EXTENDED BY, OR

 

40

--------------------------------------------------------------------------------


 

ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF SUCH LENDER WHICH ARE NOT
OTHERWISE INCLUDED IN THE DETERMINATION OF THE EURODOLLAR RATE; OR

 

(III)                               DOES OR SHALL IMPOSE ON SUCH LENDER ANY
OTHER CONDITION AFFECTING THIS AGREEMENT OR THE LOANS MADE BY ANY LENDER OR ANY
LETTER OF CREDIT PARTICIPATION THEREIN;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by any amount which such Lender deems to be material, of making, renewing,
maintaining or participating in advances or extensions of credit or to reduce
any amount receivable hereunder, in each case in respect of its Loans or Letters
of Credit which it issues or in which it holds Participating Interests, then, in
any such case, the Borrower shall promptly pay such Lender, upon receipt of its
demand setting forth in reasonable detail, any additional amounts necessary to
compensate such Lender for such additional cost or reduced amount receivable,
together with interest on each such amount from the date two Business Days after
the date demanded until payment in full thereof at the Alternate Base Rate.  A
certificate as to any additional amounts payable pursuant to the foregoing
sentence submitted by such Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error.  This covenant
shall survive the termination of this Agreement and payment of all amounts
outstanding hereunder for a period of one year.

 


(B)                                 IN THE EVENT THAT ANY LENDER SHALL HAVE
DETERMINED THAT THE ADOPTION OF ANY LAW, RULE, REGULATION OR GUIDELINE REGARDING
CAPITAL ADEQUACY (OR ANY CHANGE THEREIN OR IN THE INTERPRETATION OR APPLICATION
THEREOF) OR COMPLIANCE BY ANY LENDER OR ANY CORPORATION CONTROLLING SUCH LENDER
WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING
THE FORCE OF LAW) FROM ANY CENTRAL BANK OR GOVERNMENTAL AUTHORITY, INCLUDING,
WITHOUT LIMITATION, THE ISSUANCE OF ANY FINAL RULE, REGULATION OR GUIDELINE,
DOES OR SHALL HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR
SUCH CORPORATION’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER TO A
LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH CORPORATION COULD HAVE ACHIEVED BUT
FOR SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION SUCH LENDER’S
OR SUCH CORPORATION’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT
DEEMED BY SUCH LENDER TO BE MATERIAL, THEN FROM TIME TO TIME, AFTER SUBMISSION
BY SUCH LENDER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT) OF A
WRITTEN REQUEST THEREFOR, THE BORROWER SHALL PROMPTLY PAY TO SUCH LENDER SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH CORPORATION
FOR SUCH REDUCTION.  A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT
TO THIS SUBSECTION 4.10(B), SUBMITTED BY A LENDER TO THE BORROWER SHALL BE
CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  THE PROVISIONS OF THIS SUBSECTION
4.10(B) SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF ALL
AMOUNTS OUTSTANDING HEREUNDER.


 


(C)                                  ANY REQUEST BY ANY LENDER FOR COMPENSATION
UNDER THIS SUBSECTION 4.10 SHALL BE ACCOMPANIED BY A CERTIFICATE OF A DULY
AUTHORIZED OFFICER OF SUCH LENDER SETTING FOR SUCH INFORMATION AND CALCULATIONS
SUPPORTING SUCH REQUEST AS SUCH LENDER SHALL CUSTOMARILY PROVIDE IN SIMILAR
SITUATIONS.


 


(D)                                 FAILURE OR DELAY ON THE PART OF ANY LENDER
TO DEMAND COMPENSATION PURSUANT TO THIS SUBSECTION 4.10 SHALL NOT CONSTITUTE A
WAIVER OF SUCH LENDER’S RIGHT TO DEMAND SUCH


 


41

--------------------------------------------------------------------------------



 


COMPENSATION; PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A
LENDER PURSUANT TO THIS SUBSECTION 4.10 FOR ANY INCREASED COSTS OR REDUCTIONS
INCURRED MORE THAN 180 DAYS PRIOR TO THE DATE THAT SUCH LENDER NOTIFIES THE
BORROWER OF THE CIRCUMSTANCE GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS
AND OF SUCH LENDER’S INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED,
FURTHER, THAT, IF THE CIRCUMSTANCE GIVING RISE TO SUCH INCREASED COSTS OR
REDUCTIONS IS RETROACTIVE IN EFFECT, THEN THE 180-DAY PERIOD REFERRED TO ABOVE
SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.


 

4.11.                        Indemnity.  Without duplication of the provisions
of subsection 4.15, the Borrower agrees to indemnify each Lender and to hold
each Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of (a) default by the Borrower in payment when due of the
principal amount of or interest on any Loans of such Lender, (b) default by the
Borrower in making a borrowing, continuation or conversion after the Borrower
has given a notice of borrowing, a notice of continuation or a notice of
conversion in accordance with this Agreement, (c) default by the Borrower in
making any prepayment after the Borrower has given a notice in accordance with
this Agreement or (d) the making of a prepayment, continuation or conversion of
a Eurodollar Loan on a day which is not the last day of an Interest Period with
respect thereto, including, without limitation, in each case, any such loss or
expense arising from the reemployment of funds obtained by it to maintain its
Eurodollar Loans hereunder or from fees payable to terminate the deposits from
which such funds were obtained, but excluding, in each case, lost profit.  A
certificate as to any amounts payable pursuant to this subsection 4.11,
submitted by a Lender to the Borrower shall be conclusive in the absence of
manifest error.  This covenant shall survive termination of this Agreement and
payment of all amounts outstanding hereunder.

 

4.12.                        Taxes.

 


(A)                                  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF
ANY OBLIGATION OF THE BORROWER HEREUNDER SHALL BE MADE FREE AND CLEAR OF AND
WITHOUT DEDUCTION FOR ANY INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF THE
BORROWER SHALL BE REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES FROM
SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT
AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO
ADDITIONAL SUMS PAYABLE UNDER THIS SUBSECTION) THE ADMINISTRATIVE AGENT, LENDER
OR ISSUING LENDER (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT
WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE BORROWER SHALL
MAKE SUCH DEDUCTIONS AND (III) THE BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED
TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(B)                                 IN ADDITION, THE BORROWER SHALL PAY ANY
OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.


 


(C)                                  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE ISSUING LENDER, WITHIN 10 DAYS AFTER
WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER
TAXES PAID BY THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING LENDER, AS
THE CASE MAY BE, ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY
OBLIGATION


 


42

--------------------------------------------------------------------------------



 


OF THE BORROWER HEREUNDER (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR
ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SUBSECTION) AND ANY
PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A
CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE
BORROWER BY A LENDER OR THE ISSUING LENDER, OR BY THE ADMINISTRATIVE AGENT ON
ITS OWN BEHALF OR ON BEHALF OF A LENDER OR THE ISSUING LENDER, SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)                                 EACH LENDER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT WITHIN 10 DAYS AFTER DEMAND THEREFOR, FOR THE FULL AMOUNT
OF ANY EXCLUDED TAXES ATTRIBUTABLE TO SUCH LENDER THAT ARE PAYABLE BY THE
ADMINISTRATIVE AGENT AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH EXCLUDED TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR
ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT
OF SUCH PAYMENT OR LIABILITY DELIVERED TO ANY LENDER BY THE ADMINISTRATIVE AGENT
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(E)                                  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY,
THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(F)                                    ANY LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF ANY APPLICABLE WITHHOLDING TAX WITH RESPECT TO
PAYMENTS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL DELIVER TO THE
BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES
REASONABLY REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY
COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT
SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF
WITHHOLDING.  IN ADDITION, ANY LENDER, IF REQUESTED BY THE BORROWER OR THE
ADMINISTRATIVE AGENT, SHALL DELIVER SUCH OTHER DOCUMENTATION PRESCRIBED BY
APPLICABLE LAW OR REASONABLY REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE
AGENT AS WILL ENABLE THE BORROWER OR THE ADMINISTRATIVE AGENT TO DETERMINE
WHETHER OR NOT SUCH LENDER IS SUBJECT TO BACKUP WITHHOLDING OR INFORMATION
REPORTING REQUIREMENTS. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE
PRECEDING TWO SENTENCES, IN THE CASE OF ANY WITHHOLDING TAX OTHER THAN U.S.
FEDERAL WITHHOLDING TAX THE COMPLETION, EXECUTION AND SUBMISSION OF SUCH FORMS
SHALL NOT BE REQUIRED IF IN THE LENDER’S JUDGMENT SUCH COMPLETION, EXECUTION OR
SUBMISSION WOULD SUBJECT SUCH LENDER TO ANY MATERIAL UNREIMBURSED COST OR
EXPENSE OR WOULD MATERIALLY PREJUDICE THE LEGAL OR COMMERCIAL POSITION OF SUCH
LENDER.


 

Without limiting the generality of the foregoing, any Foreign Lender shall, to
the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

 

43

--------------------------------------------------------------------------------


 

(i)  duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

 

(ii)  duly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii)  in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the Form of Exhibit I to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (D) the interest payment in question are
not effectively connected with the United States trade or business conducted by
such Lender (a “U.S. Tax Compliance Certificate”) and (y) duly completed copies
of  Internal Revenue Service Form W-8BEN,

 

(iv) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), an Internal Revenue Service Form W-8IMY, accompanied by
a Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate, Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided
that, if the Foreign Lender is a partnership (and not a participating Lender)
and one or more beneficial owners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of such beneficial owner(s), or

 

(v)  any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

 

Each Lender agrees that if any form or certification it previously delivered by
it expires or becomes obsolete or inaccurate in any respect, it shall update
such form or certification or promptly notify Borrower and the Administrative
Agent in writing of its legal inability to do so.

 


(G)                                 IF THE ADMINISTRATIVE AGENT OR A LENDER
DETERMINES, IN ITS REASONABLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY
TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER OR WITH
RESPECT TO WHICH THE BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS
SUBSECTION 4.12, IT SHALL PAY OVER SUCH REFUND TO THE BORROWER AS DETERMINED IN
GOOD FAITH BY THE ADMINISTRATIVE AGENT OR SUCH LENDER IN ITS SOLE DISCRETION
(BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID,
BY THE BORROWER UNDER THIS SUBSECTION 4.12 WITH RESPECT TO THE TAXES OR OTHER
TAXES GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF THE
ADMINISTRATIVE AGENT OR SUCH LENDER AND WITHOUT INTEREST (OTHER THAN ANY
INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH
REFUND); PROVIDED THAT THE BORROWER UPON THE REQUEST OF THE ADMINISTRATIVE AGENT
OR SUCH LENDER, AGREES TO REPAY THE


 


44

--------------------------------------------------------------------------------



 


AMOUNT PAID OVER TO THE BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES
IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT OR
SUCH LENDER IN THE EVENT THE ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO
REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY. THIS SUBSECTION 4.12 SHALL NOT
BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE
ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS
CONFIDENTIAL) TO THE BORROWER OR ANY OTHER PERSON.


 

4.13.                        Use of Proceeds.  The proceeds of the Loans shall
be used to fund the Refinancing and pay fees, commissions, and expenses in
connection therewith, on the Effective Date and thereafter for the general
working capital and general corporate purposes of the Borrower and its
Subsidiaries, or for any Acquisitions consummated after the Original Closing
Date.  The Letters of Credit shall be used for the purposes set forth in
subsection 3.8.

 

4.14.                        Change in Lending Office; Replacement of Lender.

 


(A)                                  EACH LENDER AGREES THAT IF IT MAKES ANY
DEMAND FOR PAYMENT UNDER SUBSECTION 4.10 OR 4.12, OR IF ANY ADOPTION OR CHANGE
OF THE TYPE DESCRIBED IN SUBSECTION 4.9 SHALL OCCUR WITH RESPECT TO IT, IT WILL
USE REASONABLE EFFORTS (CONSISTENT WITH ITS INTERNAL POLICY AND LEGAL AND
REGULATORY RESTRICTIONS AND SO LONG AS SUCH EFFORTS WOULD NOT BE DISADVANTAGEOUS
TO IT, AS DETERMINED IN ITS SOLE DISCRETION) TO DESIGNATE A DIFFERENT LENDING
OFFICE OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS
OFFICES, BRANCHES OR AFFILIATES IF SUCH DESIGNATION OR ASSIGNMENT WOULD REDUCE
OR OBVIATE THE NEED FOR THE BORROWER TO MAKE PAYMENTS UNDER SUBSECTION 4.10 OR
4.12, OR WOULD ELIMINATE OR REDUCE THE EFFECT OF ANY ADOPTION OR CHANGE
DESCRIBED IN SUBSECTION 4.9.


 


(B)                                 IF ANY LENDER REQUESTS ANY PAYMENT UNDER
SUBSECTION 4.10 OR 4.12, THE BORROWER SHALL HAVE THE RIGHT TO REPLACE SUCH
LENDER WITH ONE OR MORE REPLACEMENT LENDERS, EACH OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT; PROVIDED THAT (I) THE BORROWER SHALL
REPAY (OR THE REPLACEMENT LENDER SHALL PURCHASE) ALL LOANS AND OTHER AMOUNTS
OWING HEREUNDER TO SUCH REPLACED LENDER PRIOR TO THE DATE OF REPLACEMENT,
(II) UNTIL SUCH TIME AS SUCH REPLACEMENT SHALL BE CONSUMMATED, THE BORROWER
SHALL PAY ADDITIONAL AMOUNTS (IF ANY) REQUIRED PURSUANT TO SUBSECTION 4.10 OR
4.12 FOR THE PERIOD PRIOR TO REPLACEMENT AND (III) ANY SUCH REPLACEMENT SHALL
NOT BE DEEMED TO BE A WAIVER OF ANY RIGHTS WHICH THE BORROWER, THE
ADMINISTRATIVE AGENT OR ANY OTHER LENDER SHALL HAVE AGAINST THE REPLACED LENDER.


 

4.15.                        Break Funding Payments.  In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including, without limitation, as a result
of an Event of Default), (b) the conversion of any Eurodollar other than on the
last day of an Interest Period applicable thereto, or (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event.  Such loss, cost or expense to any Lender shall be the amount determined
by such Lender to be the excess, if any, of (i) the amount of interest that
would have accrued on the principal amount of such Loan had such event not
occurred, at the

 

45

--------------------------------------------------------------------------------


 

Eurodollar Rate that would have been applicable to such Loan (excluding, for the
avoidance of doubt, any Applicable Margin), for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan) over (ii) the amount of interest that
would accrue on such principal amount for such period at the interest rate such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this subsection 4.15 shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such lender the amount shown as due on any such certificate
within 10 days after receipt thereof.  The Lender is authorized (but not
obligated) to debit any deposit account of the Borrower now or hereafter
maintained by the Borrower with the Lender to pay any such amount that is not
paid when due.

 

4.16.                        Evidence of Debt

 


(A)                                  EACH LENDER SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING INDEBTEDNESS OF THE
BORROWER TO SUCH LENDER RESULTING FROM EACH REVOLVING CREDIT LOAN OR TERM LOAN
OF SUCH LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS OF PRINCIPAL AND
INTEREST PAYABLE THEREON AND PAID TO SUCH LENDER FROM TIME TO TIME UNDER THIS
AGREEMENT.


 


(B)                                 THE ADMINISTRATIVE AGENT SHALL MAINTAIN THE
REGISTER PURSUANT TO SUBSECTION 11.6(B), AND A SUBACCOUNT THEREIN FOR EACH
LENDER, IN WHICH SHALL BE RECORDED (I) THE AMOUNT OF EACH REVOLVING CREDIT LOAN
OR TERM LOAN MADE HEREUNDER, THE TYPE THEREOF AND EACH INTEREST PERIOD
APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE
OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER IN
RESPECT OF THE REVOLVING CREDIT LOANS OR TERM LOANS AND (III) BOTH THE AMOUNT OF
ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FROM THE BORROWER IN
RESPECT OF THE REVOLVING CREDIT LOANS OR TERM LOANS AND EACH LENDER’S SHARE
THEREOF.


 


(C)                                  THE ENTRIES MADE IN THE REGISTER AND THE
ACCOUNTS OF EACH LENDER MAINTAINED PURSUANT TO SUBSECTION 4.16(A) SHALL, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND
AMOUNTS OF THE OBLIGATIONS OF THE BORROWER THEREIN RECORDED; PROVIDED, HOWEVER,
THAT THE FAILURE OF ANY LENDER TO MAINTAIN SUCH ACCOUNT OR THE ADMINISTRATIVE
AGENT TO MAINTAIN THE REGISTER, OR ANY ERROR THEREIN, SHALL NOT IN ANY MANNER
AFFECT THE OBLIGATION OF THE BORROWER TO REPAY (WITH APPLICABLE INTEREST) THE
LOANS MADE TO THE BORROWER BY SUCH LENDER IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.


 


(D)                                 THE BORROWER AGREES THAT IT WILL, UPON THE
REQUEST OF ANY TERM LENDER, EXECUTE AND DELIVER TO SUCH LENDER A PROMISSORY NOTE
OF THE BORROWER EVIDENCING THE TERM LOANS OF SUCH LENDER OWED BY IT,
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT A-1 WITH APPROPRIATE
INSERTIONS AS TO DATE AND PRINCIPAL AMOUNT (EACH, A “TERM LOAN NOTE”).  THE
BORROWER AGREES THAT IT WILL, UPON THE REQUEST OF ANY REVOLVING LENDER, EXECUTE
AND DELIVER TO SUCH


 


46

--------------------------------------------------------------------------------



 


LENDER (I) A PROMISSORY NOTE OF THE BORROWER EVIDENCING THE REVOLVING CREDIT
LOANS OF SUCH LENDER, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT A-2
WITH APPROPRIATE INSERTIONS AS TO DATE AND PRINCIPAL AMOUNT (EACH, A “REVOLVING
CREDIT NOTE”) AND/OR (II) A PROMISSORY NOTE OF THE BORROWER EVIDENCING THE SWING
LINE LOANS OF SUCH LENDER, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS
EXHIBIT A-3 WITH APPROPRIATE INSERTIONS AS TO DATE AND PRINCIPAL AMOUNT (EACH, A
“SWING LINE NOTE”); PROVIDED THAT ANY REVOLVING CREDIT NOTE OR SWING LINE NOTE
PREVIOUSLY DELIVERED TO SUCH LENDER (OR ANY PREDECESSOR THEREOF) HAS BEEN
RETURNED TO THE BORROWER AND MARKED CANCELLED OR AN AFFIDAVIT OF LOST OR
DESTROYED NOTE (IN FORM ACCEPTABLE TO THE BORROWER) IS EXECUTED AND DELIVERED BY
SUCH REQUESTING LENDER IN LIEU OF SUCH NOTE.


 


SECTION 5.  REPRESENTATIONS AND WARRANTIES


 

To induce the Lenders to enter into this Agreement and to make the Loans, and to
induce the Issuing Lender to issue Letters of Credit, the Borrower represents
and warrants to each Agent and to each Lender that:

 

5.1.                              Financial Condition; Accuracy of Public
Information.

 


(A)                                  DURING THE PERIOD FROM SEPTEMBER 30, 2007
TO AND INCLUDING THE DATE HEREOF, THERE HAS BEEN NO SALE, TRANSFER OR OTHER
DISPOSITION BY THE BORROWER OR ANY OF ITS CONSOLIDATED SUBSIDIARIES OF ANY
MATERIAL PART OF ITS BUSINESS OR PROPERTY AND NO PURCHASE OR OTHER ACQUISITION
OF ANY BUSINESS OR PROPERTY (INCLUDING ANY CAPITAL STOCK OF ANY OTHER PERSON)
MATERIAL IN RELATION TO THE CONSOLIDATED FINANCIAL CONDITION OF THE BORROWER AND
ITS CONSOLIDATED SUBSIDIARIES AT SEPTEMBER 30, 2007, OTHER THAN (I) THE CLOSURE
OF THE “VITAMIN WORLD” STORES, (II) THE SALE OF INVENTORY IN THE ORDINARY COURSE
OF BUSINESS, (III) AS DISCLOSED IN ITS FILING WITH THE U.S. SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO THE EXCHANGE ACT ON FORM 10-Q MADE ON MAY 9,
2008, AND (IV) THE TRANSACTION.


 


(B)                                 THE CONSOLIDATED BALANCE SHEET OF THE
BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS AT MARCH 31, 2008 AND A PRO FORMA
STATEMENT OF OPERATIONS FOR THE 12-MONTH PERIOD ENDING ON SUCH DATE, IN EACH
CASE PREPARED ON A PRO FORMA BASIS GIVING EFFECT TO THE TRANSACTION AND THE
EXTENSIONS OF CREDIT TO BE MADE ON THE EFFECTIVE DATE AS IF SUCH TRANSACTIONS
HAD OCCURRED ON SUCH DATE OR ON THE FIRST DAY OF SUCH PERIOD, AS APPLICABLE (THE
“PRO FORMA BALANCE SHEET”), COPIES OF WHICH HAVE HERETOFORE BEEN FURNISHED TO
EACH LENDER, HAVE BEEN PREPARED BASED ON THE BEST INFORMATION AVAILABLE TO THE
BORROWER AS OF THE DATE OF DELIVERY THEREOF, AND IN GOOD FAITH BASED UPON
ASSUMPTIONS BELIEVED BY THE BORROWER TO BE REASONABLE AND CONSISTENT IN ALL
MATERIAL RESPECTS WITH INFORMATION PREVIOUSLY PROVIDED BY THE BORROWER.


 


(C)                                  THE FINANCIAL PROJECTIONS OF THE BORROWER
AND ITS SUBSIDIARIES DESCRIBED IN SUBSECTION 6.1(L), COPIES OF WHICH HAVE BEEN
FURNISHED TO EACH LENDER, HAVE BEEN PREPARED IN GOOD FAITH BASED UPON
ASSUMPTIONS BELIEVED BY THE BORROWER TO BE REASONABLE.

 

47

--------------------------------------------------------------------------------


 

5.2.                              No Change.  Since September 30, 2007, there
has been no development or event which has had or would reasonably be expected
to have a Material Adverse Effect, except as disclosed in the Borrower’s filing
with the U.S. Securities and Exchange Commission pursuant to the Exchange Act on
Form 10-Q made on May 9, 2008.

 

5.3.                              Corporate Existence; Compliance with Law. 
Each Loan Party and its Subsidiaries (a) is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, (b) has
the power and authority, and the legal right, to own and operate its property,
to lease the property it operates as lessee and to conduct the business in which
it is currently engaged, (c) is duly qualified as a foreign entity and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
except to the extent that the failure to be so qualified in any such
jurisdiction could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect, and (d) is in compliance with all Requirements of Law
except to the extent that the failure to comply therewith would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.4.                              Corporate Power; Authorization; Enforceable
Obligations.  Each Loan Party has the power and authority, and the legal right,
to make, deliver and perform the Loan Documents to which it is a party and to
borrow and obtain other extensions of credit hereunder and has taken all
necessary action to authorize the borrowings and other extensions of credit
hereunder on the terms and conditions of this Agreement and any Notes and to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party.  No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required as a condition precedent to the borrowings or other extensions of
credit hereunder or the execution, delivery, performance, validity or
enforceability of the Loan Documents.  This Agreement has been, and each other
Loan Document to which it is a party will be, duly executed and delivered on
behalf of each Loan Party that is a party hereto or thereto.  This Agreement
constitutes, and each other Loan Document to which it is a party constitutes, a
legal, valid and binding obligation of each Loan Party that is a party hereto or
thereto, enforceable against such Loan Party in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

 

5.5.                              No Legal Bar.  The execution, delivery and
performance by the Borrower of the Loan Documents, the borrowings and other
extensions of credit hereunder and the use of the proceeds thereof and the
consummation of the Transaction will not (or, with respect to the consummation
of the Transaction, did not) (a) violate any Requirement of Law or Contractual
Obligation of any Loan Party or of any of its Subsidiaries except (other than
with respect to Security Documents or the organizational and governing documents
of such Loan Party or Subsidiaries), as would not, in the aggregate, reasonably
be expected to result in a Material Adverse Effect, or (b) result in, or
require, the creation or imposition of any Lien on any of its or their

 

48

--------------------------------------------------------------------------------


 

respective properties or revenues pursuant to any such Requirement of Law or
Contractual Obligation (other than those Liens created by the Loan Documents).

 

5.6.                              No Material Litigation.  Except as disclosed
in the Borrower’s filings with the U.S. Securities and Exchange Commission
pursuant to the Exchange Act on Form 10-Q made on May 9, 2008 under the headings
“Litigation” or “Legal Proceedings” or similar headings, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Loan Parties, threatened by or
against any Loan Party or any of its Subsidiaries or against any of its or their
respective properties or revenues (a) with respect to any of the Loan Documents
and the other transactions contemplated hereby or thereby, or (b) which would
reasonably be expected to have a Material Adverse Effect.

 

5.7.                              No Default.  No Loan Party or any of its
Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect which could reasonably be expected to have a Material
Adverse Effect.  No Default or Event of Default (under and as defined in the
indenture governing the Existing Notes) has occurred and is continuing.  No
Default or Event of Default has occurred and is continuing.

 

5.8.                              Ownership of Property; Liens.  Each of the
Loan Parties and its Subsidiaries has good record and marketable title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other property, except to
the extent that the failure to have such title would not have a Material Adverse
Effect.  None of such property is subject to any Lien except as permitted by
subsection 8.3.  With respect to real property or interests in real property, as
of the Effective Date, the Borrower or its Subsidiaries have (i) fee title to
all of the real property listed on Schedule 5.8 under the heading “Fee
Properties” (each, a “Fee Property”), and (ii) good and valid title to the
leasehold estates in all of the real property leased by it and listed on
Schedule 5.8 under the heading “Leased Properties” (each, a “Leased Property”),
in each case free and clear of all mortgages, liens, security interests,
easements, covenants, rights-of-way and other similar restrictions of any nature
whatsoever, except (A) Liens permitted pursuant to subsection 8.3, (B) as to
Leased Property, the terms and provisions of the respective lease therefor and
any matters affecting the fee title and any estate superior to the leasehold
estate related thereto, and (C) title or lease defects, or leases or subleases
granted to others, which are not material to the Fee Properties or the Leased
Properties, as the case may be, taken as a whole.  The Fee Properties
constitute, as of the Effective Date, substantially all of the real property
owned in fee by the Borrower and its Subsidiaries.

 

5.9.                              Intellectual Property.  Each Loan Party, and
each of its Subsidiaries, owns, or is licensed to use or otherwise has the right
to use, all trademarks, trade names, copyrights, patents, domain names, trade
secrets and other proprietary information that it uses in the conduct of its
business as currently conducted except for those for which the failure to own or
license which would not reasonably be expected to have a Material Adverse Effect
(the “Intellectual Property”).  To the knowledge of each Loan Party, no claim
has been asserted and is pending or is threatened to be asserted by any Person
challenging or questioning the use of any material

 

49

--------------------------------------------------------------------------------


 

Intellectual Property or the validity or enforceability of any such Intellectual
Property which would reasonably be expected to have a Material Adverse Effect,
nor does any Loan Party know of any valid basis for any such claim.  The use of
such Intellectual Property by each Loan Party and its Subsidiaries does not
infringe on the rights of any Person, except for such claims and infringements
that, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect.

 

5.10.                        Taxes.  Except as disclosed in Schedule 5.10, each
Loan Party, and each of its Subsidiaries, has filed or caused to be filed all
material tax returns which are required to be filed (and each such tax return is
true and correct in all material respects) and has paid all taxes shown to be
due and payable on said returns or on any assessments made against it or any of
its property and all other taxes, fees or other charges imposed on it or any of
its property by any Governmental Authority (other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of such Loan Party or its Subsidiaries, as the case may
be), and no tax Lien has been filed, and, to the knowledge of the Loan Parties,
no claim is being asserted, with respect to any such tax, fee or other charge,
in each case other than to the extent that any such failure to act or existence
of claim would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.11.                        Federal Regulations.  No part of the proceeds of
any Loans, and no Letter of Credit, will be used for “purchasing” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U of the Board as now and from time to time hereafter in
effect.  If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1 referred to in said Regulation U, as the case may be.

 

5.12.                        ERISA.

 

(I)                  NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA EVENTS FOR WHICH
LIABILITY IS REASONABLY EXPECTED TO OCCUR, WOULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.  THE PRESENT VALUE OF ALL ACCUMULATED
BENEFIT OBLIGATIONS UNDER EACH PLAN (BASED ON THE ASSUMPTIONS USED FOR PURPOSES
OF STATEMENT OF FINANCIAL ACCOUNTING STANDARDS NO. 87) DID NOT, AS OF THE DATE
OF THE MOST RECENT FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED THE FAIR
MARKET VALUE OF THE ASSETS OF SUCH PLAN BY MORE THAN $10,000,000, AND THE
PRESENT VALUE OF ALL ACCUMULATED BENEFIT OBLIGATIONS OF ALL UNDERFUNDED PLANS
(BASED ON THE ASSUMPTIONS USED FOR PURPOSES OF STATEMENT OF FINANCIAL ACCOUNTING
STANDARDS NO. 87) DID NOT, AS OF THE DATE OF THE MOST RECENT FINANCIAL
STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED THE FAIR MARKET VALUE OF THE ASSETS
OF ALL SUCH UNDERFUNDED PLANS BY MORE THAN $10,000,000.

 

50

--------------------------------------------------------------------------------


 

(II)               EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT, (I) EACH FOREIGN PLAN HAS BEEN MAINTAINED IN COMPLIANCE
WITH ITS TERMS AND WITH THE REQUIREMENTS OF ANY AND ALL APPLICABLE LAWS,
STATUTES, RULES, REGULATIONS AND ORDERS AND HAS BEEN MAINTAINED, WHERE REQUIRED,
IN GOOD STANDING WITH APPLICABLE REGULATORY AUTHORITIES, AND (II) NEITHER THE
BORROWER NOR ANY SUBSIDIARY HAVE INCURRED ANY OBLIGATION IN CONNECTION WITH THE
TERMINATION OF OR WITHDRAWAL FROM ANY FOREIGN PLAN.

 

5.13.                        Investment Company Act; Other Regulations.  The
Borrower is not an “investment company,” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.  The Borrower is not subject to regulation under any Federal or
State statute or regulation (other than Regulation X of the Board) which limits
its ability to incur Indebtedness.

 

5.14.                        Subsidiaries.  Schedule II sets forth all
Subsidiaries of the Borrower as of the Effective Date.

 

5.15.                        Environmental Matters.  Except to the extent that
all of the following, in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect:

 


(A)                                  THE FACILITIES AND PROPERTIES OWNED, LEASED
OR OPERATED BY EACH LOAN PARTY OR ANY OF ITS SUBSIDIARIES (THE “PROPERTIES”) DO
NOT CONTAIN ANY HAZARDOUS MATERIALS IN AMOUNTS OR CONCENTRATIONS WHICH
(I) CONSTITUTE A VIOLATION OF, OR (II) COULD REASONABLY BE EXPECTED TO GIVE RISE
TO LIABILITY UNDER, ANY ENVIRONMENTAL LAW.


 


(B)                                 THE PROPERTIES AND ALL OPERATIONS AT THE
PROPERTIES ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
ENVIRONMENTAL LAWS, AND THERE IS NO CONTAMINATION AT, UNDER OR ABOUT THE
PROPERTIES OR VIOLATION OF ANY ENVIRONMENTAL LAW WITH RESPECT TO THE PROPERTIES
OR THE BUSINESS OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES (THE
“BUSINESS”) WHICH COULD MATERIALLY INTERFERE WITH THE CONTINUED OPERATION OF THE
PROPERTIES.


 


(C)                                  NEITHER ANY LOAN PARTY NOR ANY OF ITS
SUBSIDIARIES HAS RECEIVED ANY WRITTEN NOTICE OF VIOLATION, ALLEGED VIOLATION,
NON-COMPLIANCE, LIABILITY OR POTENTIAL LIABILITY REGARDING ANY ENVIRONMENTAL
LAWS WITH REGARD TO ANY OF THE PROPERTIES OR THE BUSINESS, NOR DOES ANY LOAN
PARTY HAVE KNOWLEDGE THAT ANY SUCH NOTICE WILL BE RECEIVED OR IS BEING
THREATENED.


 


(D)                                 NO HAZARDOUS MATERIALS HAVE BEEN TRANSPORTED
OR DISPOSED OF FROM THE PROPERTIES IN VIOLATION OF, OR IN A MANNER OR TO A
LOCATION WHICH COULD REASONABLY BE EXPECTED TO GIVE RISE TO LIABILITY UNDER, ANY
ENVIRONMENTAL LAW, NOR HAVE ANY HAZARDOUS MATERIALS BEEN GENERATED, TREATED,
STORED OR DISPOSED OF AT, ON OR UNDER ANY OF THE PROPERTIES IN VIOLATION OF, OR
IN A MANNER THAT COULD REASONABLY BE EXPECTED TO GIVE RISE TO LIABILITY UNDER,
ANY APPLICABLE ENVIRONMENTAL LAW.


 


(E)                                  NO JUDICIAL PROCEEDING OR GOVERNMENTAL OR
ADMINISTRATIVE ACTION IS PENDING OR, TO THE KNOWLEDGE OF ANY LOAN PARTY,
THREATENED, UNDER ANY ENVIRONMENTAL LAW TO WHICH


 


51

--------------------------------------------------------------------------------



 


ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF IS OR WILL BE NAMED AS A PARTY WITH
RESPECT TO THE PROPERTIES OR THE BUSINESS, NOR ARE THERE ANY DECREES, ORDERS OR
AGREEMENTS WHICH IMPOSE OBLIGATIONS, OR OTHER ADMINISTRATIVE OR JUDICIAL
REQUIREMENTS OUTSTANDING UNDER ANY ENVIRONMENTAL LAW WITH RESPECT TO THE
PROPERTIES OR THE BUSINESS.


 


(F)                                    THERE HAS BEEN NO RELEASE OR THREAT OF
RELEASE OF HAZARDOUS MATERIALS AT, UNDER OR FROM THE PROPERTIES, OR ARISING FROM
OR RELATED TO THE OPERATIONS OF ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF IN
CONNECTION WITH THE PROPERTIES OR OTHERWISE IN CONNECTION WITH THE BUSINESS, IN
VIOLATION OF OR IN AMOUNTS OR IN A MANNER THAT COULD REASONABLY BE EXPECTED TO
GIVE RISE TO LIABILITY UNDER ENVIRONMENTAL LAWS.


 

5.16.                        Solvency.  Each Loan Party is, and after giving
effect to the consummation of any Acquisition and to the incurrence of all
Indebtedness and obligations being incurred in connection herewith and therewith
will be, Solvent.

 

5.17.                        Security Documents.  The Guarantee and Collateral
Agreement is effective to create in favor of the Administrative Agent, for the
benefit of the Lenders, a legal, valid and enforceable security interest in the
Collateral described, and as defined, therein and proceeds thereof, and, after
taking the actions described in Schedule 3 thereto, the Liens created under the
Guarantee and Collateral Agreement shall at all times constitute fully perfected
Liens on, and security interests in, all right, title and interest of the Loan
Parties in such Collateral and the proceeds thereof, as security for the
Obligations (as defined in the Guarantee and Collateral Agreement) intended to
be secured thereby, in each case prior and superior in right to any other
Person, other than with respect to Liens expressly permitted by subsection 8.3.

 

5.18.                        Insurance.  Schedule 5.18 sets forth a true,
complete and correct summary description of all material insurance maintained by
each Loan Party.  Such insurance is in full force and effect and all premiums
have been duly paid.  Each Loan Party has insurance through insurers it
reasonably believes to be of recognized financial responsibility covering its
properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as it reasonably believes are adequate to protect it and its
Subsidiaries and their respective businesses; and neither the Borrower nor any
of its Subsidiaries has received notice from any insurer or agent of such
insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance.

 

5.19.                        Affiliate Transactions.  All Contractual
Obligations between the Borrower and any of its Subsidiaries on the one hand,
and their respective Affiliates, on the other hand, are disclosed in the
Borrower’s most recent proxy statement filed on Form 14A with the Securities and
Exchange Commission to the extent required under its regulations.

 

5.20.                        Accuracy of Information.  No statement or
information contained in this Agreement, any other Loan Document or any other
document, certificate or statement furnished in writing to the Administrative
Agent or the Lenders or any of them (including, without limitation,

 

52

--------------------------------------------------------------------------------


 

filings made by the Borrower under the Exchange Act and the regulations
promulgated thereunder), by or on behalf of any Loan Party for use in connection
with the transactions contemplated by this Agreement or the other Loan
Documents, taken as a whole together with all other information provided in this
Agreement, the other Loan Documents or any other such document, certificate or
statement, contained as of the date such statement, information, document or
certificate was so furnished any untrue statement of any fact material to the
interests of the Administrative Agent or any Lender, or omitted to state a fact
necessary in order to make the statements contained herein or therein, in the
light of the circumstances under which they were made, not misleading in any
respect material to the interests of the Administrative Agent or any Lender;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed by the Borrower to be reasonable at the time.  There is no
fact known to any Loan Party that would reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents in the Borrower’s filings with the U.S. Securities and
Exchange Commission pursuant to the Exchange Act on Form 10-Q made on May 9,
2008, or in such other documents, certificates and statements furnished to the
Administrative Agent and the Lenders for use in connection with the transactions
contemplated hereby and by the other Loan Documents.

 

5.21.                        OFAC.  Neither any Loan Party, nor any Subsidiary
of any Loan Party, nor any Affiliate of any Loan Party, is (a) named on the list
of Specially Designated Nationals or Blocked Persons maintained by the U.S.
Department of the Treasury’s Office of Foreign Assets Control available at
http://www.treas.gov/offices/eotffe/ofac/sdn/index.html, or (b)(i) an agency of
the government of a country, (ii) an organization controlled by a country, or
(iii) a Person resident in a country that is subject to a sanctions program
identified on the list maintained by the U.S. Department of the Treasury’s
Office of Foreign Assets Control and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program maybe be applicable to such agency,
organization or Person, and the proceeds from the credit extensions made
pursuant to this Agreement will not be used to fund any operations in, finance
any investments or activities in, or make any payments to, any such country or
Person.

 


SECTION 6.  CONDITIONS PRECEDENT


 

6.1.                              Conditions to Effective Date.  The Effective
Date shall occur on the date of satisfaction of the following conditions
precedent:

 


(A)                                  LOAN DOCUMENTS.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED (I) THIS AGREEMENT, EXECUTED AND DELIVERED BY A DULY
AUTHORIZED OFFICER OF THE BORROWER, WITH A COUNTERPART OR A CONFORMED COPY FOR
EACH LENDER, (II) THE GUARANTEE AND COLLATERAL AGREEMENT, EXECUTED AND DELIVERED
BY A DULY AUTHORIZED OFFICER OF EACH PARTY THERETO, WITH A COUNTERPART OR A
CONFORMED COPY FOR EACH LENDER, AND (III) SIGNED TERM LOAN NOTES AND REVOLVING
CREDIT NOTES FOR


 


53

--------------------------------------------------------------------------------



 


THE ACCOUNT OF EACH LENDER THAT SHALL SO REQUEST, EXECUTED AND DELIVERED BY A
DULY AUTHORIZED OFFICER OF THE BORROWER.


 


(B)                                 TRANSACTION.  THE TRANSACTION SHALL HAVE
BEEN CONSUMMATED IN ACCORDANCE WITH THE LEINER ACQUISITION AGREEMENT AND NO
PROVISION OF THE LEINER ACQUISITION AGREEMENT SHALL HAVE BEEN WAIVED, AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED IN ANY MATERIAL RESPECT WITHOUT THE APPROVAL
OF THE ADMINISTRATIVE AGENT; THE TRANSACTION SHALL HAVE BEEN APPROVED BY THE
UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE PRESIDING OVER
LEINER’S CHAPTER 11 BANKRUPTCY PROCEEDINGS, CASE NOS. 08-10446, 08-10447,
08-10448 AND 08-10449.


 


(C)                                  EFFECTIVE DATE CERTIFICATE.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, WITH A COPY FOR EACH LENDER, A
CERTIFICATE OF EACH OF THE BORROWER AND THE OTHER LOAN PARTIES, DATED THE
EFFECTIVE DATE, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT F, WITH
APPROPRIATE INSERTIONS AND ATTACHMENTS SATISFACTORY IN FORM AND SUBSTANCE TO THE
ADMINISTRATIVE AGENT, EXECUTED BY THE PRESIDENT OR ANY VICE PRESIDENT AND THE
SECRETARY OR ANY ASSISTANT SECRETARY OF THE BORROWER OR THE RELEVANT LOAN PARTY,
AS APPLICABLE.


 


(D)                                 CORPORATE PROCEEDINGS OF THE BORROWER.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, WITH A COUNTERPART FOR EACH LENDER, A
COPY OF THE RESOLUTIONS, IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT, OF THE BOARD OF DIRECTORS OF THE BORROWER AUTHORIZING
(I) THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND (II) THE
BORROWINGS CONTEMPLATED HEREUNDER, CERTIFIED BY THE SECRETARY OR AN ASSISTANT
SECRETARY OF THE BORROWER AS OF THE EFFECTIVE DATE, WHICH CERTIFICATE SHALL BE
IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND SHALL STATE
THAT THE RESOLUTIONS THEREBY CERTIFIED HAVE NOT BEEN AMENDED, MODIFIED, REVOKED
OR RESCINDED.


 


(E)                                  INCUMBENCY CERTIFICATE OF THE BORROWER. 
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, WITH A COUNTERPART FOR EACH
LENDER, A CERTIFICATE OF THE BORROWER DATED THE EFFECTIVE DATE, AS TO THE
INCUMBENCY AND SIGNATURE OF THE OFFICERS OF THE BORROWER EXECUTING ANY LOAN
DOCUMENT SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT,
EXECUTED BY THE PRESIDENT OR ANY VICE PRESIDENT AND THE SECRETARY OR ANY
ASSISTANT SECRETARY OF THE BORROWER.


 


(F)                                    CORPORATE PROCEEDINGS OF SUBSIDIARIES. 
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, WITH A COUNTERPART FOR EACH
LENDER, A COPY OF THE RESOLUTIONS, IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT, OF THE BOARD OF DIRECTORS OF EACH OTHER SUBSIDIARY OF THE
BORROWER WHICH IS A PARTY TO A LOAN DOCUMENT AUTHORIZING THE EXECUTION, DELIVERY
AND PERFORMANCE OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, CERTIFIED BY THE
SECRETARY OR AN ASSISTANT SECRETARY OF EACH SUCH SUBSIDIARY AS OF THE EFFECTIVE
DATE, WHICH CERTIFICATE SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND SHALL STATE THAT THE RESOLUTIONS THEREBY CERTIFIED HAVE
NOT BEEN AMENDED, MODIFIED, REVOKED OR RESCINDED.


 


(G)                                 SUBSIDIARY INCUMBENCY CERTIFICATES.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, WITH A COUNTERPART FOR EACH LENDER, A
CERTIFICATE OF EACH OTHER SUBSIDIARY OF THE BORROWER WHICH IS A PARTY TO A LOAN
DOCUMENT, DATED THE EFFECTIVE DATE, AS TO THE INCUMBENCY AND


 


54

--------------------------------------------------------------------------------



 


SIGNATURE OF THE OFFICERS OF SUCH SUBSIDIARY, SATISFACTORY IN FORM AND SUBSTANCE
TO THE ADMINISTRATIVE AGENT, EXECUTED BY THE PRESIDENT OR ANY VICE PRESIDENT AND
THE SECRETARY OR ANY ASSISTANT SECRETARY OF EACH SUCH SUBSIDIARY.


 


(H)                                 CORPORATE DOCUMENTS.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED, WITH A COUNTERPART FOR EACH LENDER, TRUE AND COMPLETE
COPIES OF THE CERTIFICATE OF INCORPORATION AND BY-LAWS OF EACH LOAN PARTY,
CERTIFIED AS OF THE EFFECTIVE DATE AS COMPLETE AND CORRECT COPIES THEREOF BY THE
SECRETARY OR AN ASSISTANT SECRETARY OF SUCH LOAN PARTY.


 


(I)                                     FEES.  THE ARRANGER, EACH AGENT AND THE
LENDERS SHALL HAVE RECEIVED ALL INVOICED FEES, COSTS, EXPENSES AND COMPENSATION
REQUIRED TO BE PAID ON THE EFFECTIVE DATE (INCLUDING REASONABLE FEES,
DISBURSEMENTS AND OTHER CHARGES OF LEGAL COUNSEL TO THE ARRANGER AND THE LENDERS
AND EXPENSES OF APPRAISERS, CONSULTANTS AND OTHER ADVISORS TO THE ARRANGER AND
THE LENDERS AND WHO HAVE BEEN APPROVED BY THE BORROWER).


 


(J)                                     LEGAL OPINIONS.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED, WITH A COUNTERPART FOR EACH LENDER, (I) THE EXECUTED
LEGAL OPINION OF MILBANK, TWEED, HADLEY & MCCLOY LLP, SPECIAL NEW YORK COUNSEL
TO THE BORROWER AND THE OTHER LOAN PARTIES, SUBSTANTIALLY IN THE FORM ATTACHED
HERETO AS EXHIBIT E-1, AND (II) THE EXECUTED LEGAL OPINION OF IRENE FISHER,
GENERAL COUNSEL OF THE BORROWER AND THE OTHER LOAN PARTIES, SUBSTANTIALLY IN THE
FORM ATTACHED HERETO AS EXHIBIT E-2.


 


(K)                                  FINANCIAL STATEMENTS.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED, WITH A COPY FOR EACH LENDER, AND EACH LENDER SHALL
HAVE REVIEWED, AND SHALL BE SATISFIED WITH THE FINANCIAL STATEMENTS SET FORTH IN
SUBSECTION 5.1(B).  THE PRO FORMA BALANCE SHEET SHALL BE CONSISTENT IN ALL
MATERIAL RESPECTS WITH THE FINANCIAL PROJECTIONS PROVIDED TO THE LENDERS
DESCRIBED IN PARAGRAPH (L) BELOW.


 


(L)                                     PROJECTIONS.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED, WITH A COPY FOR THE ARRANGER, PROJECTED BALANCE SHEETS AND
RELATED STATEMENTS OF INCOME AND CASH FLOWS (INCLUDING ANY AND ALL SUPPORTING
SCHEDULES AND ASSUMPTIONS) OF THE BORROWER AND ITS SUBSIDIARIES AFTER GIVING
EFFECT TO THE TRANSACTION FOR FIVE YEARS AFTER THE EFFECTIVE DATE (WITH SUCH
PROJECTIONS TO BE PREPARED ON A QUARTERLY BASIS THROUGH THE END OF THE FISCAL
YEAR ENDING SEPTEMBER 30, 2009 AND ON AN ANNUAL BASIS THEREAFTER).


 


(M)                               ACTIONS TO PERFECT LIENS.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED EVIDENCE IN FORM AND SUBSTANCE SATISFACTORY TO IT THAT
ALL FILINGS, RECORDINGS, REGISTRATIONS AND OTHER ACTIONS, INCLUDING, WITHOUT
LIMITATION, THE FILING OF DULY EXECUTED FINANCING STATEMENTS ON FORM UCC-1
NECESSARY OR, IN THE OPINION OF THE ADMINISTRATIVE AGENT, DESIRABLE TO PERFECT
OR CONTINUE THE LIENS CREATED BY THE SECURITY DOCUMENTS SHALL HAVE BEEN
COMPLETED OR SHALL CONTINUE TO BE IN FULL FORCE AND EFFECT.


 


(N)                                 LIEN SEARCHES.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED THE RESULTS OF A RECENT SEARCH BY A PERSON SATISFACTORY TO
THE ADMINISTRATIVE AGENT OF THE UNIFORM COMMERCIAL


 


55

--------------------------------------------------------------------------------



 


CODE FILINGS WHICH MAY HAVE BEEN FILED WITH RESPECT TO PERSONAL PROPERTY OF EACH
LOAN PARTY AND EACH PATENT, TRADEMARK OR COPYRIGHT RECORDED WITH THE UNITED
STATES PATENT AND TRADEMARK OFFICE OR THE UNITED STATES COPYRIGHT OFFICE, AS
APPLICABLE, AND SUCH SEARCH SHALL REVEAL NO MATERIAL LIENS ON ANY OF THE ASSETS
OF SUCH LOAN PARTY EXCEPT FOR LIENS CREATED BY THE SECURITY DOCUMENTS OR LIENS
PERMITTED BY THE LOAN DOCUMENTS.


 


(O)                                 CONSENTS, LICENSES AND APPROVALS.  ALL
GOVERNMENTAL AND MATERIAL THIRD PARTY APPROVALS NECESSARY IN CONNECTION WITH THE
EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS SHALL HAVE BEEN
OBTAINED AND BE IN FULL FORCE AND EFFECT OR SHALL CONTINUE TO BE IN FULL FORCE
AND EFFECT.


 


(P)                                 DESIGNATED SENIOR INDEBTEDNESS.  (I) THE
INDEBTEDNESS UNDER THIS AGREEMENT SHALL BE DESIGNATED BY THE BORROWER AS
“DESIGNATED SENIOR INDEBTEDNESS” PURSUANT TO, AND AS DEFINED UNDER, THE
INDENTURE, DATED AS OF SEPTEMBER 23, 2005, AMONG THE BORROWER, AS ISSUER, AND
THE BANK OF NEW YORK, AS TRUSTEE, RELATING TO THE EXISTING NOTES (THE “EXISTING
NOTES INDENTURE”), AND (II) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
CERTIFICATE OF THE BORROWER EXECUTED BY THE SECRETARY OF THE BORROWER
SATISFACTORY TO THE ADMINISTRATIVE AGENT REAFFIRMING SUCH DESIGNATION.


 


(Q)                                 ADEQUATE WORKING CAPITAL.  THE LENDERS SHALL
BE SATISFIED THAT THE BORROWER AND ITS SUBSIDIARIES WILL HAVE ADEQUATE WORKING
CAPITAL AND CAPITAL EXPENDITURE FUNDS AND AVAILABILITY IMMEDIATELY AFTER THE
EFFECTIVE DATE AFTER GIVING EFFECT TO THE TRANSACTION AND THE EXTENSIONS OF
CREDIT ON THE EFFECTIVE DATE.


 


(R)                                    LITIGATION.  THERE SHALL BE NO LITIGATION
OR ADMINISTRATIVE PROCEEDING OR PROPOSED OR PENDING REGULATORY CHANGES IN LAW OR
REGULATIONS APPLICABLE TO THE BORROWER OR ITS SUBSIDIARIES, THAT WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR A MATERIAL ADVERSE
EFFECT ON THE ABILITY OF THE PARTIES TO CONSUMMATE THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE LOAN DOCUMENTS AND THE BORROWINGS HEREUNDER.


 


(S)                                  INDEBTEDNESS.  IMMEDIATELY AFTER GIVING
EFFECT TO THE TRANSACTION AND THE EXTENSIONS OF CREDIT ON THE EFFECTIVE DATE,
THE BORROWER AND ITS SUBSIDIARIES SHALL NOT HAVE OUTSTANDING INDEBTEDNESS FOR
BORROWED MONEY OR PREFERRED STOCK OTHER THAN (V) INDEBTEDNESS UNDER THE LOAN
DOCUMENTS, (W) THE EXISTING NOTES, (X) INDEBTEDNESS PERMITTED HEREUNDER,
(Y) OTHER INDEBTEDNESS FOR BORROWED MONEY, NOT TO EXCEED $30,000,000 AND (Z) AS
SET FORTH ON SCHEDULE 8.2.


 


(T)                                    DOCUMENTATION.  THE LENDERS HAVE RECEIVED
SUCH OTHER LEGAL OPINIONS, CORPORATE DOCUMENTS AND OTHER INSTRUMENTS AND/OR
CERTIFICATES AS THEY MAY REASONABLY REQUEST.


 


(U)                                 MATERIAL ADVERSE CHANGE.  SINCE
SEPTEMBER 30, 2007 (OR MARCH 31, 2008 SOLELY WITH RESPECT TO THE LEINER
BUSINESS), THERE HAS BEEN NO DEVELOPMENT OR EVENT WHICH HAS HAD OR WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, EXCEPT AS DISCLOSED IN


 


56

--------------------------------------------------------------------------------



 


THE BORROWER’S FILINGS WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION PURSUANT
TO THE EXCHANGE ACT ON FORM 10-Q MADE ON MAY 9, 2008.


 


(V)                                 EXECUTION BY LENDERS.  THIS AGREEMENT SHALL
HAVE BEEN EXECUTED AND DELIVERED BY EACH LENDER HEREUNDER, AND THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED WRITTEN CONSENTS FROM LENDERS WHICH
CONSTITUTE MAJORITY LENDERS UNDER THE EXISTING CREDIT AGREEMENT TO THE EXECUTION
AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY (IT BEING AGREED THAT THE ENTERING INTO THIS AGREEMENT BY
SUCH LENDER SHALL CONSTITUTE SUCH WRITTEN CONSENT).


 

6.2.                              Conditions to Each Extension of Credit.  The
agreement of each Lender to make any Extension of Credit (including, without
limitation, pursuant to subsection 2.4(b)) requested to be made by it on any
date (including, without limitation, the Effective Date), is subject to the
receipt of a notice of request for a Term Loan, a Revolving Credit Loan or a
Swing Line Loan, as applicable, and the satisfaction of the following conditions
precedent as of the date such Extension of Credit is requested to be made:

 


(A)                                  REPRESENTATIONS AND WARRANTIES.  EACH OF
THE REPRESENTATIONS AND WARRANTIES MADE BY EACH OF THE LOAN PARTIES IN OR
PURSUANT TO THE LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF SUCH DATE AS IF MADE ON AND AS OF SUCH DATE, OTHER THAN
ANY SUCH REPRESENTATIONS AND WARRANTIES THAT, BY THEIR TERMS, REFER TO A
SPECIFIC DATE OTHER THAN SUCH DATE, IN WHICH CASE AS OF SUCH SPECIFIC DATE.


 


(B)                                 NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING ON SUCH DATE OR IMMEDIATELY AFTER GIVING
EFFECT TO THE EXTENSION OF CREDIT REQUESTED TO BE MADE ON SUCH DATE.


 

Each request by the Borrower for an Extension of Credit to be made to the
Borrower hereunder shall constitute a representation and warranty by the
Borrower as of the date of such Extension of Credit that the conditions
contained in this subsection 6.2 have been satisfied.


 


SECTION 7.  AFFIRMATIVE COVENANTS


 

The Borrower hereby agrees that, so long as the Commitments (or any of them)
remain in effect, any Loan or Reimbursement Obligation remains outstanding and
unpaid or any other amount is owing to any Lender or the Administrative Agent
hereunder or under any other Loan Document, the Borrower shall and shall cause
each of its Subsidiaries to:

 

7.1.                              Financial Statements.  Furnish to each Lender:

 


(A)                                  AS SOON AS AVAILABLE, BUT IN ANY EVENT
WITHIN 90 DAYS (OR SUCH EARLIER DATE ON WHICH THE BORROWER IS REQUIRED TO FILE A
FORM 10-K UNDER THE EXCHANGE ACT) AFTER THE END OF EACH FISCAL YEAR OF THE
BORROWER, COPIES OF THE CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS OF THE
BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH YEAR AND THE
RELATED


 


57

--------------------------------------------------------------------------------



 


CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME AND RETAINED EARNINGS AND OF
CASH FLOWS FOR SUCH YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE
FIGURES AS OF THE END OF AND FOR THE PREVIOUS YEAR, REPORTED ON WITHOUT A “GOING
CONCERN” OR LIKE QUALIFICATION, ASSUMPTION OR EXCEPTION, OR QUALIFICATION
ARISING OUT OF THE SCOPE OF THE AUDIT, BY PRICEWATERHOUSECOOPERS LLP OR OTHER
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING; AND


 


(B)                                 AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT
LATER THAN 45 DAYS (OR SUCH EARLIER DATE ON WHICH THE BORROWER IS REQUIRED TO
FILE A FORM 10-Q UNDER THE EXCHANGE ACT) AFTER THE END OF EACH OF THE FIRST
THREE QUARTERLY PERIODS OF EACH FISCAL YEAR OF THE BORROWER, THE UNAUDITED
CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH QUARTER AND THE RELATED
UNAUDITED CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME AND RETAINED
EARNINGS AND OF CASH FLOWS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES FOR
SUCH QUARTER AND THE PORTION OF THE FISCAL YEAR THROUGH THE END OF SUCH QUARTER,
SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES AS OF THE END OF AND
FOR THE CORRESPONDING PERIOD IN THE PREVIOUS YEAR, CERTIFIED BY A RESPONSIBLE
OFFICER OF THE BORROWER AS BEING FAIRLY STATED IN ALL MATERIAL RESPECTS (SUBJECT
TO NORMAL YEAR-END AUDIT ADJUSTMENTS).


 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except that interim statements may exclude detailed footnote disclosure
in accordance with standard practice).  For purposes of this subsection 7.1,
information posted on Intralinks shall be deemed distributed to all Lenders.

 

7.2.                              Certificates; Other Information.  Furnish to
each Lender:

 


(A)                                  CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN SUBSECTION 7.1(A), A CERTIFICATE OF THE
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS REPORTING ON SUCH FINANCIAL STATEMENTS
STATING THAT IN MAKING THE EXAMINATION NECESSARY THEREFOR NO KNOWLEDGE WAS
OBTAINED OF ANY DEFAULT OR EVENT OF DEFAULT, EXCEPT AS SPECIFIED IN SUCH
CERTIFICATE;


 


(B)                                 CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN SUBSECTIONS 7.1(A) AND 7.1(B), A CERTIFICATE
OF A RESPONSIBLE OFFICER OF THE BORROWER STATING THAT, TO THE BEST OF SUCH
OFFICER’S KNOWLEDGE, EACH LOAN PARTY DURING SUCH PERIOD HAS OBSERVED OR
PERFORMED ALL OF ITS COVENANTS AND OTHER AGREEMENTS, AND SATISFIED EVERY
CONDITION, CONTAINED IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO BE
OBSERVED, PERFORMED OR SATISFIED BY IT, AND THAT SUCH OFFICER HAS OBTAINED NO
KNOWLEDGE OF ANY DEFAULT OR EVENT OF DEFAULT EXCEPT AS SPECIFIED IN SUCH
CERTIFICATE; AND IN THE CASE OF FINANCIAL STATEMENTS REFERRED TO IN SUBSECTIONS
7.1(A) AND 7.1(B), INCLUDING CALCULATIONS AND INFORMATION DEMONSTRATING IN
REASONABLE DETAIL COMPLIANCE WITH THE REQUIREMENTS OF SUBSECTION 8.1 AND
DETERMINING THE APPLICABLE MARGINS;


 


(C)                                  NOT LATER THAN 90 DAYS FOLLOWING THE END OF
EACH FISCAL YEAR OF THE BORROWER, A COPY OF THE PROJECTIONS BY THE BORROWER OF
THE OPERATING BUDGET OF THE BORROWER AND ITS SUBSIDIARIES FOR THE SUCCEEDING
FISCAL YEAR, SUCH PROJECTIONS TO BE ACCOMPANIED BY A CERTIFICATE OF A
RESPONSIBLE OFFICER OF THE BORROWER TO THE EFFECT THAT SUCH PROJECTIONS HAVE
BEEN PREPARED ON


 


58

--------------------------------------------------------------------------------



 


THE BASIS OF ASSUMPTIONS BELIEVED BY THE BORROWER TO BE REASONABLE AT THE TIME
AND THAT SUCH OFFICER HAS NO REASON TO BELIEVE THEY ARE INCORRECT OR MISLEADING
IN ANY MATERIAL RESPECT;


 


(D)                                 WITHIN FIVE BUSINESS DAYS AFTER THE SAME ARE
FILED, COPIES OF ALL FINANCIAL STATEMENTS AND REPORTS WHICH THE BORROWER MAY
MAKE TO, OR FILE WITH, THE SECURITIES AND EXCHANGE COMMISSION OR ANY SUCCESSOR
OR ANALOGOUS GOVERNMENTAL AUTHORITY;


 


(E)                                  CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN SUBSECTIONS 7.1(A) AND 7.1(B), TO THE EXTENT
NOT INCLUDED IN THE FINANCIAL STATEMENTS AND REPORTS REFERRED TO IN SUBSECTION
7.2(D), A MANAGEMENT NARRATIVE REPORT EXPLAINING ALL SIGNIFICANT VARIANCES FROM
FORECASTS, PROJECTIONS AND PREVIOUS RESULTS AND ALL SIGNIFICANT CURRENT
DEVELOPMENTS IN STAFFING, MARKETING, SALES AND OPERATIONS; AND


 


(F)                                    PROMPTLY, SUCH ADDITIONAL FINANCIAL AND
OTHER INFORMATION AS ANY LENDER MAY FROM TIME TO TIME REASONABLY REQUEST.


 

Documents required to be delivered pursuant to Sections 7.1 and 7.2 may be
delivered by posting such documents electronically with notice of such posting
to the Administrative Agent and if so posted, shall be deemed to have been
delivered on the date on which such documents are posted on the Borrower’s
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).

 

7.3.                              Payment of Obligations.  Pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its obligations of whatever nature (including taxes), except
where the amount or validity thereof is currently being contested in good faith
by appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Borrower or its Subsidiaries, as
the case may be.

 

7.4.                              Maintenance of Existence.  Preserve, renew and
keep in full force and effect its corporate existence and take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business except as otherwise permitted pursuant to
subsection 8.5; and comply with all Contractual Obligations and Requirements of
Law except to the extent that failure to comply therewith would not, in the
aggregate, be reasonably expected to have a Material Adverse Effect.

 

7.5.                              Maintenance of Property; Insurance.  Keep all
property material to the conduct of the business of the Borrower and its
Subsidiaries, taken as a whole, in good working order and condition; maintain
with financially sound and reputable insurance companies insurance on all its
property in at least such amounts and against at least such risks (but including
in any event public liability, product liability and business interruption) as
are usually insured against in the same general area by companies engaged in the
same or a similar business; and furnish to each Lender, upon written request,
full information as to the insurance carried.

 

59

--------------------------------------------------------------------------------


 

7.6.                              Inspection of Property; Books and Records;
Discussions.  Keep proper books of records and account in which full, true and
correct entries in conformity with GAAP and all Requirements of Law shall be
made of all dealings and transactions in relation to its business and
activities; and, upon prior written notice, permit representatives of any Lender
to visit and inspect any of its properties and examine and make abstracts from
any of its books and records during normal business hours and as often as may
reasonably be desired and to discuss the business, operations, properties and
financial and other condition of the Borrower and its Subsidiaries with officers
and employees of the Borrower and its Subsidiaries and, in the presence of an
officer of the Borrower, with its independent certified public accountants.

 

7.7.                              Notices.  Promptly give notice to the
Administrative Agent (who shall promptly notify each Lender) of:

 


(A)                                  THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT;


 


(B)                                 ANY (I) DEFAULT OR EVENT OF DEFAULT UNDER
ANY CONTRACTUAL OBLIGATION OF THE BORROWER OR ANY OF ITS SUBSIDIARIES OR
(II) LITIGATION, INVESTIGATION OR PROCEEDING WHICH MAY EXIST AT ANY TIME BETWEEN
THE BORROWER OR ANY OF ITS SUBSIDIARIES AND ANY GOVERNMENTAL AUTHORITY, WHICH IN
EITHER CASE, IF NOT CURED OR IF ADVERSELY DETERMINED, AS THE CASE MAY BE, WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(C)                                  ANY LITIGATION OR PROCEEDING (INCLUDING
WITHOUT LIMITATION ANY NOTICE OF VIOLATION, ALLEGED VIOLATION, LIABILITY OR
POTENTIAL LIABILITY UNDER ANY ENVIRONMENTAL LAW)  THAT IS FILED OR COMMENCED (IN
EACH CASE AFTER THE ORIGINAL CLOSING DATE) AFFECTING THE BORROWER OR ANY OF ITS
SUBSIDIARIES IN WHICH THE AMOUNT CLAIMED BY THE PLAINTIFF IS $5,000,000 OR MORE
AND NOT COVERED BY INSURANCE;


 


(D)                                 ANY ERISA EVENT, THAT ALONE OR TOGETHER WITH
ANY OTHER ERISA EVENTS THAT HAVE OCCURRED, WOULD REASONABLY BE EXPECTED TO
RESULT IN A LIABILITY OF THE BORROWER AND ITS SUBSIDIARIES IN AN AMOUNT
EXCEEDING $5,000,000 (AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN 30 DAYS AFTER
ANY LOAN PARTY KNOWS OR HAS REASON TO KNOW THEREOF); AND


 


(E)                                  ANY DEVELOPMENT OR EVENT WHICH HAS HAD OR
WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower proposes to take with
respect thereto.

 

7.8.                              Environmental Laws.

 


(A)                                  COMPLY WITH, AND ENSURE COMPLIANCE BY ALL
TENANTS AND SUBTENANTS, IF ANY, WITH, ALL APPLICABLE ENVIRONMENTAL LAWS AND
OBTAIN AND COMPLY IN ALL RESPECTS WITH AND MAINTAIN, AND ENSURE THAT ALL TENANTS
AND SUBTENANTS OBTAIN AND COMPLY IN ALL RESPECTS WITH AND MAINTAIN,


 


60

--------------------------------------------------------------------------------



 


ANY AND ALL LICENSES, APPROVALS, NOTIFICATIONS, REGISTRATIONS OR PERMITS
REQUIRED BY APPLICABLE ENVIRONMENTAL LAWS, EXCEPT TO THE EXTENT THAT ANY
FAILURES COULD NOT, IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT OR TO RESULT IN THE PAYMENT OF A MATERIAL ENVIRONMENTAL AMOUNT.


 


(B)                                 CONDUCT AND COMPLETE ALL INVESTIGATIONS,
STUDIES, SAMPLING AND TESTING, AND ALL REMEDIAL, REMOVAL AND OTHER ACTIONS
REQUIRED UNDER ENVIRONMENTAL LAWS AND PROMPTLY COMPLY IN ALL MATERIAL RESPECTS
WITH ALL LAWFUL ORDERS AND DIRECTIVES OF ALL GOVERNMENTAL AUTHORITIES REGARDING
ENVIRONMENTAL LAWS EXCEPT TO THE EXTENT THAT THE SAME ARE BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS AND THE PENDENCY OF SUCH PROCEEDINGS COULD
NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

7.9.                              Additional Subsidiaries; Additional
Collateral.

 


(A)                                  WITH RESPECT TO ANY DOMESTIC SUBSIDIARY
CREATED OR ACQUIRED AFTER THE EFFECTIVE DATE BY THE BORROWER, PROMPTLY CAUSE
SUCH SUBSIDIARY TO BECOME A PARTY TO THE GUARANTEE AND COLLATERAL AGREEMENT,
DELIVER TO THE ADMINISTRATIVE AGENT THE CERTIFICATES REPRESENTING THE CAPITAL
STOCK OF SUCH SUBSIDIARY, TOGETHER WITH UNDATED STOCK POWERS, EXECUTED IN BLANK,
SECURING THE OBLIGATIONS AS DESCRIBED IN THE GUARANTEE AND COLLATERAL AGREEMENT
AND COVERING THE TYPES OF ASSETS COVERED BY THE GUARANTEE AND COLLATERAL
AGREEMENT, TAKE ALL REQUIRED ACTIONS TO PERFECT THE SECURITY INTERESTS CREATED
BY THE GUARANTEE AND COLLATERAL AGREEMENT IN THE ASSETS OF SUCH SUBSIDIARY AND
IF REQUESTED BY THE ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE AGENT
LEGAL OPINIONS RELATING TO THE PRECEDING MATTERS, WHICH OPINIONS SHALL BE IN
FORM AND SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 


(B)                                 WITH RESPECT TO EACH DIRECT MATERIAL FOREIGN
SUBSIDIARY OF THE BORROWER OR OF ANY DOMESTIC SUBSIDIARY ACQUIRED OR FORMED
AFTER THE EFFECTIVE DATE OR A FOREIGN SUBSIDIARY THAT OTHERWISE BECOMES A DIRECT
MATERIAL FOREIGN SUBSIDIARY AFTER THE EFFECTIVE DATE (OR WITH RESPECT TO SUCH
OTHER DIRECT FOREIGN SUBSIDIARIES AS, TOGETHER WITH ALL DIRECT MATERIAL FOREIGN
SUBSIDIARIES, CONSTITUTE 80% OR MORE OF THE ASSETS OR REVENUES (COMPUTED FOR THE
MOST RECENT FISCAL YEAR) OF THE FOREIGN SUBSIDIARIES, TAKEN AS A WHOLE),
PROMPTLY AFTER THE ACQUISITION OR FORMATION THEREOF OR SUCH OTHER FOREIGN
SUBSIDIARY BECOMING A DIRECT MATERIAL FOREIGN SUBSIDIARY, EXECUTE AND DELIVER
AND CAUSE EACH SUCH FOREIGN SUBSIDIARY TO EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, SUCH DOCUMENTS AND INSTRUMENTS (INCLUDING, WITHOUT
LIMITATION, PLEDGE AGREEMENTS) AND TAKE SUCH ACTION (INCLUDING, WITHOUT
LIMITATION, THE DELIVERY OF STOCK CERTIFICATES AND INSTRUMENTS) AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST IN ORDER TO GRANT TO THE
ADMINISTRATIVE AGENT, FOR THE RATABLE BENEFIT OF THE LENDERS, AS COLLATERAL
SECURITY FOR THE OBLIGATIONS, A FIRST PRIORITY PERFECTED SECURITY INTEREST IN
65% OF THE VOTING CAPITAL STOCK AND 100% OF THE NON-VOTING CAPITAL STOCK OF, OR
EQUIVALENT OWNERSHIP INTERESTS IN, SUCH DIRECT FOREIGN SUBSIDIARY, ALONG WITH
ANY WARRANTS, OPTIONS, OR OTHER RIGHTS TO ACQUIRE THE SAME, IN ALL CASES TO THE
EXTENT LEGALLY PERMISSIBLE AND PRACTICABLE AND DELIVER TO THE ADMINISTRATIVE
AGENT SUCH LEGAL OPINIONS AS IT SHALL REASONABLY REQUEST


 


61

--------------------------------------------------------------------------------



 


WITH RESPECT THERETO.  FOR PURPOSES OF THIS SUBSECTION 7.9(B), “DIRECT” MEANS
DIRECTLY HELD BY THE BORROWER OR ANY DOMESTIC SUBSIDIARY.


 


(C)                                  IF REQUESTED BY THE ADMINISTRATIVE AGENT,
GRANT IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS,
LIENS ON ANY OTHER ASSETS OTHER THAN REAL PROPERTY (OWNED OR LEASED) HEREAFTER
ACQUIRED BY THE BORROWER OR ANY DOMESTIC SUBSIDIARY AND ON PREVIOUSLY ENCUMBERED
ASSETS WHICH BECOME UNENCUMBERED, TO THE EXTENT SUCH LIENS ARE THEN PERMISSIBLE
UNDER APPLICABLE LAW AND PURSUANT TO ANY AGREEMENTS TO WHICH THE BORROWER OR ITS
SUBSIDIARIES ARE A PARTY, PURSUANT TO DOCUMENTATION IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(D)                                 IN CONNECTION WITH ANY ACQUISITION, TO THE
EXTENT NOT OTHERWISE PROVIDED FOR IN THIS SUBSECTION 7.9, TAKE ALL ACTION
NECESSARY TO ASSURE THAT SECURITY INTERESTS AND LIENS FOR THE BENEFIT OF THE
LENDERS ARE GRANTED AND PERFECTED IN ALL MATERIAL ASSETS ACQUIRED IN SUCH
ACQUISITION (INCLUDING ASSETS OF SUBSIDIARIES ACQUIRED IN SUCH ACQUISITION),
SUBJECT IN EACH CASE TO LIENS PERMITTED UNDER SUBSECTION 8.3.


 


SECTION 8.  NEGATIVE COVENANTS


 

The Borrower hereby agrees that, so long as the Commitments (or any of them)
remain in effect, any Loan or Reimbursement Obligation remains outstanding and
unpaid or any other amount is due and payable to any Lender or the
Administrative Agent hereunder or under any other Loan Document, the Borrower
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:

 

8.1.                              Financial Condition Covenants.

 


(A)                                  MAINTENANCE OF CONSOLIDATED INTEREST
COVERAGE RATIO.  PERMIT AT THE END OF EACH FISCAL QUARTER OF THE BORROWER A
CONSOLIDATED INTEREST COVERAGE RATIO OF LESS THAN 5.00X.


 


(B)                                 MAINTENANCE OF CONSOLIDATED INDEBTEDNESS TO
CONSOLIDATED EBITDA RATIO.  PERMIT AT ANY TIME THE RATIO OF (I) CONSOLIDATED
INDEBTEDNESS TO (II) CONSOLIDATED EBITDA FOR THE FOUR FISCAL QUARTERS MOST
RECENTLY ENDED ON OR PRIOR TO SUCH DATE, TO BE GREATER THAN 2.50 TO 1.0.


 


(C)                                  MAINTENANCE OF CONSOLIDATED SENIOR
INDEBTEDNESS TO CONSOLIDATED EBITDA RATIO.  PERMIT AT ANY TIME THE RATIO OF
(I) CONSOLIDATED SENIOR INDEBTEDNESS TO (II) CONSOLIDATED EBITDA FOR THE FOUR
FISCAL QUARTERS MOST RECENTLY ENDED ON OR PRIOR TO SUCH DATE, TO BE GREATER THAN
1.50 TO 1.0.


 


62

--------------------------------------------------------------------------------



 

8.2.                              Limitation on Indebtedness.  Create, incur,
assume or suffer to exist any Indebtedness, except:

 


(A)                                  INDEBTEDNESS OF THE BORROWER OR ANY
SUBSIDIARY UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT;


 


(B)                                 EXISTING INDEBTEDNESS OF THE BORROWER AND
ITS SUBSIDIARIES LISTED ON SCHEDULE 8.2 AND ANY REFINANCING INDEBTEDNESS IN
RESPECT THEREOF;


 


(C)                                  INDEBTEDNESS OF THE BORROWER TO ANY
SUBSIDIARY OF THE BORROWER, OF ANY DOMESTIC SUBSIDIARY TO THE BORROWER OR TO ANY
OTHER SUBSIDIARY OF THE BORROWER, PROVIDED THAT (I) SUCH INDEBTEDNESS IS
SUBORDINATED TO THE LOANS UNDER THIS AGREEMENT, AND (II) SUCH INDEBTEDNESS IS
EVIDENCED BY A PROMISSORY NOTE THAT IS PLEDGED TO THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH THE GUARANTEE AND COLLATERAL AGREEMENT;


 


(D)                                 INDEBTEDNESS UNDER SALE AND LEASEBACK
TRANSACTIONS PERMITTED BY SUBSECTION 8.12;


 


(E)                                  INDEBTEDNESS OF THE BORROWER UNDER HEDGE
AGREEMENTS ENTERED INTO SOLELY TO HEDGE INTEREST RATE EXPOSURE AND NOT FOR
SPECULATIVE PURPOSES;


 


(F)                                    INDEBTEDNESS OF THE BORROWER OR ANY
SUBSIDIARY INCURRED TO FINANCE THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF
ANY FIXED OR CAPITAL ASSETS, INCLUDING OBLIGATIONS UNDER FINANCING LEASES AND
ANY INDEBTEDNESS ASSUMED IN CONNECTION WITH THE ACQUISITION OF ANY SUCH ASSETS
OR SECURED BY A LIEN ON ANY SUCH ASSETS PRIOR TO THE ACQUISITION THEREOF WHICH
LIEN WAS NOT CREATED IN CONTEMPLATION OF SUCH ACQUISITION AND ON ANY EXTENSIONS,
RENEWALS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO NOT INCREASE THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF; PROVIDED THAT (A) SUCH INDEBTEDNESS IS
INCURRED PRIOR TO OR WITHIN 120 DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF
SUCH CONSTRUCTION OR IMPROVEMENT AND (B) THE AGGREGATE PRINCIPAL AMOUNT OF
INDEBTEDNESS PERMITTED BY THIS PARAGRAPH (F), AND THE AGGREGATE AMOUNT OF
SALE-LEASEBACK TRANSACTIONS PERMITTED UNDER SUBSECTION 8.12 THERETOFORE
CONSUMMATED, SHALL NOT EXCEED $25,000,000 AT ANY TIME OUTSTANDING;


 


(G)                                 INDEBTEDNESS OF ANY PERSON THAT BECOMES A
SUBSIDIARY AFTER THE DATE HEREOF; PROVIDED THAT (A) SUCH INDEBTEDNESS EXISTS AT
THE TIME SUCH PERSON BECOMES A SUBSIDIARY AND IS NOT CREATED IN CONTEMPLATION OF
OR IN CONNECTION WITH SUCH PERSON BECOMING A SUBSIDIARY AND (B) THE AGGREGATE
PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS PARAGRAPH (G) SHALL NOT
EXCEED $10,000,000 AT ANY TIME OUTSTANDING;


 


(H)                                 INDEBTEDNESS OF ANY FOREIGN SUBSIDIARIES, IN
ADDITION TO INDEBTEDNESS PERMITTED BY PARAGRAPH (I), IN AN AGGREGATE AMOUNT NOT
IN EXCESS OF $25,000,000 AT ANY TIME OUTSTANDING;


 


63

--------------------------------------------------------------------------------



 


(I)                                     INDEBTEDNESS OF ANY FOREIGN SUBSIDIARY
TO THE BORROWER OR ANY OTHER SUBSIDIARY; PROVIDED THAT (A) THE AGGREGATE
PRINCIPAL AMOUNT OF INDEBTEDNESS OF HOLLAND & BARRETT TO THE BORROWER AND THE
DOMESTIC SUBSIDIARIES, TAKEN TOGETHER WITH GUARANTEES OF OBLIGATIONS OF
HOLLAND & BARRETT PERMITTED UNDER SUBSECTION 8.4(H) AND INVESTMENTS IN HOLLAND &
BARRETT PERMITTED UNDER SUBSECTION 8.9(D), SHALL NOT EXCEED $35,000,000 AT ANY
TIME OUTSTANDING], AND (B) THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS OF
FOREIGN SUBSIDIARIES OTHER THAN HOLLAND & BARRETT TO THE BORROWER AND THE
DOMESTIC SUBSIDIARIES, TAKEN TOGETHER WITH GUARANTEES OF OBLIGATIONS OF FOREIGN
SUBSIDIARIES OTHER THAN HOLLAND & BARRETT PERMITTED UNDER SUBSECTION 8.4(G) AND
INVESTMENTS IN FOREIGN SUBSIDIARIES OTHER THAN HOLLAND & BARRETT PERMITTED UNDER
SUBSECTION 8.9(D), SHALL NOT EXCEED $20,000,000 AT ANY TIME OUTSTANDING;


 


(J)                                     REFINANCING INDEBTEDNESS INCURRED IN
ORDER TO REFINANCE IN WHOLE OR IN PART THE OBLIGATIONS; AND


 


(K)                                  OTHER UNSECURED INDEBTEDNESS IN AN
AGGREGATE PRINCIPAL AMOUNT NOT EXCEED $30,000,000 AT ANY TIME OUTSTANDING.


 

8.3.                              Limitation on Liens.  Create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, except for:

 


(A)                                  LIENS FOR TAXES NOT YET DUE OR WHICH ARE
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, PROVIDED THAT ADEQUATE
RESERVES WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF SUCH PERSON IN
CONFORMITY WITH GAAP (OR, IN THE CASE OF FOREIGN SUBSIDIARIES, GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES IN EFFECT FROM TIME TO TIME IN THEIR RESPECTIVE
JURISDICTIONS OF INCORPORATION);


 


(B)                                 CARRIERS’, WAREHOUSEMEN’S, MECHANICS’,
MATERIALMEN’S, REPAIRMEN’S OR OTHER LIKE LIENS ARISING IN THE ORDINARY COURSE OF
BUSINESS WHICH ARE NOT OVERDUE FOR A PERIOD OF MORE THAN 60 DAYS OR WHICH ARE
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS;


 


(C)                                  PLEDGES OR DEPOSITS IN CONNECTION WITH
WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY
LEGISLATION;


 


(D)                                 DEPOSITS TO SECURE THE PERFORMANCE OF BIDS,
TRADE CONTRACTS (OTHER THAN FOR BORROWED MONEY), LEASES, STATUTORY OBLIGATIONS,
SURETY AND APPEAL BONDS, PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE
NATURE INCURRED IN THE ORDINARY COURSE OF BUSINESS;


 


(E)                                  EASEMENTS, ZONING RESTRICTIONS,
RIGHTS-OF-WAY, RESTRICTIONS AND OTHER SIMILAR ENCUMBRANCES INCURRED IN THE
ORDINARY COURSE OF BUSINESS WHICH DO NOT SECURE ANY MONETARY OBLIGATIONS AND DO
NOT IN ANY CASE MATERIALLY DETRACT FROM THE VALUE OF THE PROPERTY SUBJECT
THERETO OR MATERIALLY INTERFERE WITH THE ORDINARY CONDUCT OF THE BUSINESS OF
SUCH PERSON;


 


64

--------------------------------------------------------------------------------



 


(F)                                    LIENS (I) EXISTING AS OF THE EFFECTIVE
DATE AND LISTED ON SCHEDULE 8.3 AND EXTENSIONS, RENEWALS AND REPLACEMENTS
THEREOF THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF, AND
(II) PREVIOUSLY IDENTIFIED IN WRITING TO THE ADMINISTRATIVE AGENT, ARRANGEMENTS
FOR THE RELEASE OF WHICH SATISFACTORY TO THE ADMINISTRATIVE AGENT HAVE BEEN
MADE;


 


(G)                                 LIENS SECURING INDEBTEDNESS OF THE BORROWER
OR ANY SUBSIDIARIES PERMITTED BY SUBSECTION 8.2(F) INCURRED TO FINANCE THE
ACQUISITION OF FIXED OR CAPITAL ASSETS (WHETHER PURSUANT TO A LOAN, A FINANCING
LEASE OR OTHERWISE), PROVIDED THAT (I) SUCH LIENS SHALL BE CREATED SUBSTANTIALLY
SIMULTANEOUSLY WITH THE ACQUISITION OF SUCH FIXED OR CAPITAL ASSETS, (II) SUCH
LIENS DO NOT AT ANY TIME ENCUMBER ANY PROPERTY OTHER THAN THE PROPERTY FINANCED
BY SUCH INDEBTEDNESS, (III) THE AMOUNT OF INDEBTEDNESS SECURED THEREBY IS NOT
INCREASED AND (IV) THE PRINCIPAL AMOUNT OF INDEBTEDNESS SECURED BY ANY SUCH LIEN
SHALL AT NO TIME EXCEED THE ORIGINAL PURCHASE PRICE OF SUCH PROPERTY AT THE TIME
IT WAS ACQUIRED;


 


(H)                                 LIENS ON CURRENT ASSETS OF ANY FOREIGN
SUBSIDIARY SECURING INDEBTEDNESS OF SUCH FOREIGN SUBSIDIARY PERMITTED UNDER
SUBSECTION 8.2(H);


 


(I)                                     LIENS ON CURRENT ASSETS OF ANY FOREIGN
SUBSIDIARY SECURING INDEBTEDNESS OF SUCH FOREIGN SUBSIDIARY PERMITTED UNDER
SUBSECTION 8.2(I);


 


(J)                                     LIENS (NOT OTHERWISE PERMITTED
HEREUNDER) WHICH SECURE OBLIGATIONS IN AGGREGATE AMOUNT AT ANY TIME OUTSTANDING
NOT EXCEEDING (AS TO THE BORROWER AND ALL SUBSIDIARIES), AND ON PROPERTY WITH AN
AGGREGATE VALUE NOT EXCEEDING, $10,000,000;


 


(K)                                  LIENS CREATED PURSUANT TO THE SECURITY
DOCUMENTS;


 


(L)                                     LIENS SECURING INDEBTEDNESS PERMITTED BY
SUBSECTION 8.2(G) TO THE EXTENT SUCH LIEN IS SECURED AT THE TIME THAT SUCH
PERSON BECOMES A SUBSIDIARY AND WAS NOT INCURRED IN CONTEMPLATION THEREOF;


 


(M)                               JUDGMENT LIENS IN RESPECT OF  JUDGMENTS THAT
DO NOT, IN THE AGGREGATE, CONSTITUTE AN EVENT OF DEFAULT UNDER CLAUSE (J) OF
SECTION 9;


 


(N)                                 LIENS ON INDEBTEDNESS INCURRED PURSUANT TO
THE PROVISO OF SUBSECTION 8.10(A);


 


(O)                                 LIENS IN FAVOR OF THE LENDER ON CASH
DEPOSITED TO COLLATERALIZE THE PROMISSORY NOTE DATED SEPTEMBER 22, 2006 BETWEEN
JPMORGAN CHASE BANK, N.A., LONDON BRANCH, AS LENDER, AND GOOD ‘N’ NATURAL
LIMITED, AS BORROWER, AND GUARANTEED BY NBTY, INC. IN AN AMOUNT NOT TO EXCEED
£9,575,000; AND


 


(P)                                 LIENS (NOT OTHERWISE PERMITTED HEREUNDER)
UPON ASSETS WHICH ARE NOT SUBJECT TO THE LIEN OF THE SECURITY DOCUMENTS WHICH
SECURE OBLIGATIONS IN AN AGGREGATE AMOUNT AT ANY TIME OUTSTANDING NOT TO EXCEED
$30,000,000.


 


65

--------------------------------------------------------------------------------



 

8.4.                              Limitation on Guarantee Obligations.  Create,
incur, assume or suffer to exist any Guarantee Obligation except:

 


(A)                                  (X) GUARANTEE OBLIGATIONS IN EXISTENCE ON
THE DATE HEREOF AND LISTED ON SCHEDULE 8.4, (Y) GUARANTEE OBLIGATIONS IN RESPECT
OF ANY REFINANCING INDEBTEDNESS OF THE INDEBTEDNESS TO WHICH SUCH GUARANTEE
OBLIGATIONS LISTED ON SCHEDULE 8.4 RELATE AND (Z) GUARANTEE OBLIGATIONS IN
RESPECT OF ANY REFINANCING INDEBTEDNESS OF THE EXISTING NOTES BY SUBSIDIARIES
THAT ARE PARTY TO THE GUARANTEE AND COLLATERAL AGREEMENT SO LONG AS SUCH
GUARANTEE OBLIGATIONS ARE SUBORDINATED TO THE OBLIGATIONS OF EACH SUBSIDIARY
UNDER THE GUARANTEE AND COLLATERAL AGREEMENT TO THE SAME EXTENT AS THE
REFINANCING INDEBTEDNESS OF THE BORROWER REFERRED TO IN THIS CLAUSE (Z) IS
SUBORDINATED TO THE OBLIGATIONS;


 


(B)                                 GUARANTEE OBLIGATIONS INCURRED AFTER THE
DATE HEREOF IN AN AGGREGATE AMOUNT NOT TO EXCEED $10,000,000 AT ANY ONE TIME
OUTSTANDING;


 


(C)                                  GUARANTEE OBLIGATIONS INCURRED BY ANY
FOREIGN SUBSIDIARY AFTER THE DATE HEREOF IN AN AGGREGATE AMOUNT NOT TO EXCEED
$25,000,000 AT ANY ONE TIME OUTSTANDING;


 


(D)                                 GUARANTEES MADE IN THE ORDINARY COURSE OF
ITS BUSINESS BY THE BORROWER OF OBLIGATIONS OF ANY OF ITS DOMESTIC SUBSIDIARIES,
WHICH OBLIGATIONS ARE OTHERWISE PERMITTED UNDER THIS AGREEMENT;


 


(E)                                  THE GUARANTEE BY THE DOMESTIC SUBSIDIARIES
UNDER THE GUARANTEE AND COLLATERAL AGREEMENT;


 


(F)                                    GUARANTEES OF ANY FOREIGN SUBSIDIARY OF
THE OBLIGATIONS OF ANY OTHER FOREIGN SUBSIDIARY;


 


(G)                                 GUARANTEES BY THE BORROWER OF OBLIGATIONS OF
FOREIGN SUBSIDIARIES OTHER THAN HOLLAND & BARRETT; PROVIDED THAT THE AGGREGATE
AMOUNT OF SUCH GUARANTEES, TAKEN TOGETHER WITH INDEBTEDNESS OF FOREIGN
SUBSIDIARIES OTHER THAN HOLLAND & BARRETT PERMITTED UNDER SUBSECTION 8.2(I) AND
INVESTMENTS IN FOREIGN SUBSIDIARIES OTHER THAN HOLLAND & BARRETT PERMITTED UNDER
SUBSECTION 8.9(D), SHALL NOT EXCEED $20,000,000 AT ANY TIME OUTSTANDING; AND


 


(H)                                 GUARANTEES BY THE BORROWER OF OBLIGATIONS OF
HOLLAND & BARRETT; PROVIDED THAT THE AGGREGATE AMOUNT OF SUCH GUARANTEES, TAKEN
TOGETHER WITH INDEBTEDNESS OF HOLLAND & BARRETT PERMITTED UNDER SUBSECTION
8.2(I) AND INVESTMENTS IN HOLLAND & BARRETT PERMITTED UNDER SUBSECTION 8.9(D),
SHALL NOT EXCEED $35,000,000 AT ANY TIME OUTSTANDING.


 

8.5.                              Limitation on Fundamental Changes.  Enter into
any merger, consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease,
assign, transfer or otherwise dispose of, all or substantially all of its
property, business or assets, except:

 

66

--------------------------------------------------------------------------------


 


(A)                                  ANY SUBSIDIARY OF THE BORROWER MAY BE
MERGED OR CONSOLIDATED WITH OR INTO THE BORROWER (PROVIDED THAT THE BORROWER
SHALL BE THE CONTINUING OR SURVIVING CORPORATION) OR WITH OR INTO ANY ONE OR
MORE WHOLLY OWNED SUBSIDIARIES OF THE BORROWER (PROVIDED THAT IF A DOMESTIC
SUBSIDIARY IS A PARTY TO SUCH TRANSACTION, SUCH DOMESTIC SUBSIDIARY SHALL BE THE
CONTINUING OR SURVIVING CORPORATION);


 


(B)                                 ANY WHOLLY OWNED SUBSIDIARY MAY SELL, LEASE,
TRANSFER OR OTHERWISE DISPOSE OF ANY OR ALL OF ITS ASSETS (UPON VOLUNTARY
LIQUIDATION OR OTHERWISE) TO THE BORROWER OR ANY OTHER WHOLLY OWNED DOMESTIC
SUBSIDIARY OF THE BORROWER; AND


 


(C)                                  ANY SUBSIDIARY MAY LIQUIDATE OR DISSOLVE IF
THE BORROWER DETERMINES IN GOOD FAITH THAT SUCH LIQUIDATION OR DISSOLUTION IS IN
THE BEST INTERESTS OF THE BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, AND
IS NOT MATERIALLY DISADVANTAGEOUS TO THE LENDERS.


 

8.6.                              Limitation on Sale of Assets.  Convey, sell,
lease, assign, transfer or otherwise dispose of any of its property, business or
assets (including, without limitation, receivables and leasehold interests),
whether now owned or hereafter acquired, or, in the case of any Subsidiary,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person other
than the Borrower or any wholly owned Domestic Subsidiary, except:

 


(A)                                  THE SALE OR OTHER DISPOSITION OF OBSOLETE
OR WORN OUT PROPERTY IN THE ORDINARY COURSE OF BUSINESS;


 


(B)                                 THE SALE OF INVENTORY IN THE ORDINARY COURSE
OF BUSINESS;


 


(C)                                  AS PERMITTED BY SUBSECTION 8.5(B) OR (C);
AND


 


(D)                                 THE SALE OR OTHER DISPOSITION OF ANY OTHER
PROPERTY AT FAIR MARKET VALUE FOR CONSIDERATION NOT IN EXCESS OF $35,000,000 IN
THE AGGREGATE IN ANY FISCAL YEAR.


 

8.7.                              Limitation on Dividends and Other Restricted
Payments.  Declare or pay any dividend (other than dividends payable solely in
its common stock) on, or make any payment on account of, or set apart assets for
a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any shares of any class of Capital Stock of
the Borrower or any Subsidiary or any warrants or options to purchase any such
Capital Stock, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of the Borrower or any Subsidiary thereof (such
declarations, payments, setting apart, purchases, redemptions, defeasances,
retirements, acquisitions and distributions being herein called “Restricted
Payments”) except (a) as permitted by subsections 8.5 or 8.9, (b) any Subsidiary
may pay dividends to the Borrower or any other Subsidiary, (c) the Borrower or
any Subsidiary may make Restricted Payments pursuant to and in accordance with
customary stock option plans or other customary benefit plans for management or
employees of the Borrower and its Subsidiaries, and (d) notwithstanding anything
to the contrary in subsection 8.9, the Borrower may repurchase, and/or pay
dividends in

 

67

--------------------------------------------------------------------------------


 

respect of, Capital Stock of the Borrower in an amount not to exceed
$250,000,000 in the aggregate prior to the Term Loan Maturity Date.

 

8.8.                              Limitation on Capital Expenditures.  Make any
Capital Expenditure except for Capital Expenditures by the Borrower and its
Subsidiaries in the ordinary course of business not exceeding $100,000,000 in
the aggregate during any fiscal year of the Borrower; provided, however, that
(x) if the aggregate amount of Capital Expenditures made in any fiscal year
shall be less than the maximum amount of Capital Expenditures permitted under
this subsection 8.8 for such fiscal year (before giving effect to any
carryover), then an amount of such shortfall not exceeding 50% of such maximum
amount may be added to the amount of Capital Expenditures permitted under this
subsection 8.8 for the immediately succeeding (but not any other) fiscal year,
and (y) in determining whether any amount is available for carryover, the amount
expended in any fiscal year shall first be deemed to be from the amount
allocated to such fiscal year (before giving effect to any carryover).

 

8.9.                              Limitation on Investments, Loans and
Advances.  Make any advance, loan, extension of credit or capital contribution
to, or purchase any stock, bonds, notes, debentures or other securities of or
any assets constituting a business unit of, or make any other investment in, any
Person, except:

 


(A)                                  EXTENSIONS OF TRADE CREDIT IN THE ORDINARY
COURSE OF BUSINESS;


 


(B)                                 INVESTMENTS IN CASH EQUIVALENTS;


 


(C)                                  LOANS AND ADVANCES TO EMPLOYEES OF THE
BORROWER OR ITS SUBSIDIARIES FOR TRAVEL, ENTERTAINMENT AND RELOCATION EXPENSES
IN THE ORDINARY COURSE OF BUSINESS IN AN AGGREGATE AMOUNT FOR THE BORROWER AND
ITS SUBSIDIARIES NOT TO EXCEED $1,000,000 AT ANY ONE TIME OUTSTANDING;


 


(D)                                 INVESTMENTS BY THE BORROWER OR ITS
SUBSIDIARIES IN ANY WHOLLY OWNED SUBSIDIARY OF THE BORROWER WHICH HAS COMPLIED
WITH THE CONDITIONS SET FORTH IN SUBSECTION 7.9(A) OR ANY WHOLLY OWNED FOREIGN
SUBSIDIARY WHICH HAS COMPLIED WITH THE CONDITIONS SET FORTH IN SUBSECTION
7.9(B) OR (C); PROVIDED THAT (A) THE AGGREGATE AMOUNT OF ALL SUCH ADVANCES,
LOANS, INVESTMENTS, TRANSFERS OR GUARANTEES BY THE BORROWER AND THE DOMESTIC
SUBSIDIARIES MADE TO OR ON BEHALF OF HOLLAND & BARRETT, TAKEN TOGETHER WITH
LOANS TO HOLLAND & BARRETT PERMITTED UNDER SUBSECTION 8.2(I) AND GUARANTEES OF
OBLIGATIONS OF HOLLAND & BARRETT PERMITTED UNDER SUBSECTION 8.4(H), SHALL NOT
EXCEED $35,000,000 AT ANY TIME OUTSTANDING, AND (B) THE AGGREGATE AMOUNT OF ALL
SUCH ADVANCES, LOANS, INVESTMENTS, TRANSFERS OR GUARANTEES BY THE BORROWERS AND
THE DOMESTIC SUBSIDIARIES MADE TO OR ON BEHALF OF THE FOREIGN SUBSIDIARIES OTHER
THAN HOLLAND & BARRETT, TAKEN TOGETHER WITH LOANS TO FOREIGN SUBSIDIARIES OTHER
THAN HOLLAND & BARRETT PERMITTED UNDER SUBSECTION 8.2(I) AND GUARANTEES OF
OBLIGATIONS OF FOREIGN SUBSIDIARIES OTHER THAN HOLLAND & BARRETT PERMITTED UNDER
SUBSECTION 8.4(G), SHALL NOT EXCEED $20,000,000 AT ANY TIME OUTSTANDING.


 


68

--------------------------------------------------------------------------------



 


(E)                                  INVESTMENTS BY THE BORROWER AND ITS
SUBSIDIARIES EXISTING ON THE EFFECTIVE DATE AND SET FORTH ON SCHEDULE 8.9(E);


 


(F)                                    OTHER ACQUISITIONS; PROVIDED THAT
(I) SUCH ACQUISITIONS PERMITTED PURSUANT TO THIS PARAGRAPH (F) SHALL BE
NONHOSTILE ACQUISITIONS AND (II) INVESTMENTS CONSTITUTING ACQUISITIONS OF
ENTITIES THAT BECOME SUBSIDIARY GUARANTORS SHALL BE PERMITTED IF THE RATIO OF
CONSOLIDATED INDEBTEDNESS TO CONSOLIDATED EBITDA (CALCULATED AFTER GIVING PRO
FORMA EFFECT TO THE BORROWINGS TO BE MADE ON THE DATE OF SUCH ACQUISITION AND TO
ANY CHANGE IN CONSOLIDATED EBITDA AND ANY INCREASE IN CONSOLIDATED INDEBTEDNESS
IMMEDIATELY RESULTING FROM THE CONSUMMATION OF ANY ACQUISITION OR DISPOSITION
PERMITTED BY THIS AGREEMENT CONCURRENTLY WITH SUCH BORROWINGS) IS LESS THAN OR
EQUAL TO 2.25 TO 1.0;


 


(G)                                 ACQUISITIONS OF ENTITIES THAT BECOME FOREIGN
SUBSIDIARIES; PROVIDED THAT (I) SUCH ACQUISITIONS PERMITTED PURSUANT TO THIS
PARAGRAPH (G) SHALL BE NONHOSTILE ACQUISITIONS, (II) THE AGGREGATE AMOUNT OF
INVESTMENTS (WHETHER CASH, SECURITIES OR OTHER CONSIDERATION) CONSTITUTING
ACQUISITIONS OF ENTITIES THAT BECOME FOREIGN SUBSIDIARIES PERMITTED PURSUANT TO
THIS PARAGRAPH (G) FROM AND AFTER THE ORIGINAL CLOSING DATE SHALL NOT EXCEED IN
THE AGGREGATE THE SUM OF $150,000,000 AND (III) THE RATIO OF CONSOLIDATED
INDEBTEDNESS TO CONSOLIDATED EBITDA (CALCULATED AFTER GIVING PRO FORMA EFFECT TO
THE BORROWINGS TO BE MADE ON THE DATE OF ANY SUCH ACQUISITION AND TO ANY CHANGE
IN CONSOLIDATED EBITDA AND ANY INCREASE IN CONSOLIDATED INDEBTEDNESS IMMEDIATELY
RESULTING FROM THE CONSUMMATION OF ANY ACQUISITION OR DISPOSITION PERMITTED BY
THIS AGREEMENT CONCURRENTLY WITH SUCH BORROWINGS) IS LESS THAN OR EQUAL TO 2.25
TO 1.0;


 


(H)                                 THE TRANSACTION; AND


 


(I)                                     ADDITIONAL INVESTMENTS NOT TO EXCEED
$30,000,000 IN THE AGGREGATE WHILE THIS AGREEMENT IS OUTSTANDING.


 

8.10.                        Limitation on Optional Payments and Modifications
of Debt Instruments.

 


(A)                                  MAKE ANY OPTIONAL PAYMENT OR PREPAYMENT ON
OR REDEMPTION OR PURCHASE OF ANY INDEBTEDNESS IN EXCESS OF $50,000,000 PER
FISCAL YEAR (OTHER THAN IN RESPECT OF (I) THE LOANS, (II) THE EXISTING NOTES AND
(III) ANY REFINANCING INDEBTEDNESS IN RESPECT OF THE EXISTING NOTES, TO THE
EXTENT SUCH PAYMENT, PREPAYMENT, REDEMPTION OR PURCHASE UNDER THE FOREGOING
CLAUSES (II) AND (III) IS FINANCED WITH REFINANCING INDEBTEDNESS); PROVIDED THAT
NOTWITHSTANDING CLAUSE (II) OF THE DEFINITION OF REFINANCING INDEBTEDNESS, THE
BORROWER OR ANY SUBSIDIARY MAY PREPAY SUBORDINATED DEBT WITH THE PROCEEDS OF THE
LOANS OR AN INCURRENCE OF SENIOR SECURED DEBT OR SENIOR UNSECURED NOTES IF THE
RATIO OF CONSOLIDATED INDEBTEDNESS TO CONSOLIDATED EBITDA (CALCULATED AFTER
GIVING PRO FORMA EFFECT TO THE BORROWINGS TO BE MADE ON THE DATE OF SUCH
INCURRENCE AND TO ANY CHANGE IN CONSOLIDATED EBITDA AND ANY INCREASE IN
CONSOLIDATED INDEBTEDNESS RESULTING FROM THE CONSUMMATION OF ANY ACQUISITION OR
DISPOSITION PERMITTED BY THIS AGREEMENT CONCURRENTLY WITH SUCH BORROWINGS) IS
LESS THAN OR EQUAL TO 2.25 TO 1.0,

 

69

--------------------------------------------------------------------------------



 


(B)                                 AMEND, MODIFY OR CHANGE, OR CONSENT OR AGREE
TO ANY AMENDMENT, MODIFICATION OR CHANGE TO, ANY OF THE TERMS OF ANY
INDEBTEDNESS (EXCLUDING THE LOANS) (OTHER THAN ANY SUCH AMENDMENT, MODIFICATION
OR CHANGE WHICH WOULD EXTEND THE MATURITY OR REDUCE THE AMOUNT OF ANY PAYMENT OF
PRINCIPAL THEREOF OR WHICH WOULD REDUCE THE RATE OR EXTEND THE DATE FOR PAYMENT
OF INTEREST THEREON), OR


 


(C)                                  AMEND, MODIFY OR CHANGE THE SUBORDINATION
PROVISIONS OF ANY SUBORDINATED DEBT OR ANY REFINANCING INDEBTEDNESS IN RESPECT
THEREOF; PROVIDED THAT NOTWITHSTANDING CLAUSE (II) OF THE DEFINITION OF
REFINANCING INDEBTEDNESS, THE BORROWER OR ANY SUBSIDIARY MAY PREPAY SUBORDINATED
DEBT WITH THE PROCEEDS OF THE LOANS OR AN INCURRENCE OF SENIOR SECURED DEBT OR
SENIOR UNSECURED NOTES IF THE RATIO OF CONSOLIDATED INDEBTEDNESS TO CONSOLIDATED
EBITDA (CALCULATED AFTER GIVING PRO FORMA EFFECT TO THE BORROWINGS TO BE MADE ON
THE DATE OF SUCH INCURRENCE AND TO ANY CHANGE IN CONSOLIDATED EBITDA AND ANY
INCREASE IN CONSOLIDATED INDEBTEDNESS RESULTING FROM THE CONSUMMATION OF ANY
ACQUISITION OR DISPOSITION PERMITTED BY THIS AGREEMENT CONCURRENTLY WITH SUCH
BORROWINGS) IS LESS THAN OR EQUAL TO 2.25 TO 1.0.


 

8.11.                        Limitation on Transactions with Affiliates.  Enter
into any transaction, including, without limitation, any purchase, sale, lease
or exchange of property or the rendering of any service, with any Affiliate
unless such transaction is (a) otherwise permitted under this Agreement and
(b) upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person which is not an Affiliate.

 

8.12.                        Limitation on Sales and Leasebacks.  Enter into any
arrangement with any Person providing for the leasing by the Borrower or any
Subsidiary of real or personal property which has been or is to be sold or
transferred by the Borrower or such Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of the Borrower or such
Subsidiary; provided that such sale leaseback transactions in an amount of,
together with the aggregate principal amount of Indebtedness permitted under
subsection 8.2(f) then outstanding, up to $20,000,000 in the aggregate while
this Agreement is in effect may be consummated by the Borrower; provided that
the Borrower will not mortgage any existing Fee Property or Leased Property
(including, without limitation, the Gel-Cap Facility) other than any mortgage to
which such Fee Property or Leased Property is subject on the Original Closing
Date (or any other mortgage in respect thereof so long as the related
Indebtedness constitutes Refinancing Indebtedness).

 

8.13.                        Limitation on Changes in Fiscal Year.  Permit the
fiscal year of the Borrower to end on a day other than September 30.

 

8.14.                        Limitation on Negative Pledge Clauses.  Enter into
with any Person any agreement, other than (a) this Agreement and the other Loan
Documents, (b) the Subordinated Debt and any Refinancing Indebtedness in respect
thereof (so long as such Refinancing Indebtedness addresses prohibitions or
limitations of the nature described below in a manner not less favorable to the
Lenders, taken as a whole, than the treatment thereof in the Subordinated Debt)

 

70

--------------------------------------------------------------------------------


 

and (c) any industrial revenue bonds, purchase money mortgages or Financing
Leases permitted by this Agreement (in which cases, any prohibition or
limitation shall only be effective against the assets financed thereby), which
prohibits or limits the ability of the Borrower or any of its Subsidiaries to
create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired; provided that the
foregoing shall not apply to (i) restrictions and conditions imposed by law,
(ii) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary permitted hereunder pending such sale, provided such
restrictions or conditions apply only to the Subsidiary that is to be sold,
(iii) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted hereunder if such restrictions or conditions apply only
to the property or assets securing such Indebtedness and (iv) customary
provisions in leases and other contracts restricting the assignment thereof.

 

8.15.                        Limitation on Lines of Business.  Enter into any
business, either directly or through any Subsidiary, except for the nutritional
supplements and healthfood businesses and business reasonably related thereto.

 

8.16.                        Hedging Agreements.  Enter into any Hedging
Agreement, except (a) Hedging Agreements entered into to hedge or mitigate risks
to which the Borrower or any Subsidiary has actual exposure (other than those in
respect of Capital Stock of the Borrower or any of its Subsidiaries) and
(b) Hedging Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary.

 


SECTION 9.  EVENTS OF DEFAULT


 

Upon the occurrence of any of the following events:

 


(A)                                  THE BORROWER SHALL FAIL TO PAY (I) ANY
PRINCIPAL OF ANY LOANS OR ANY REIMBURSEMENT OBLIGATIONS WHEN DUE (WHETHER AT THE
STATED MATURITY, BY ACCELERATION OR OTHERWISE) IN ACCORDANCE WITH THE TERMS
THEREOF OR HEREOF OR (II) ANY INTEREST ON ANY LOANS, OR ANY FEE OR OTHER AMOUNT
PAYABLE HEREUNDER, WITHIN FIVE DAYS AFTER ANY SUCH INTEREST, FEE OR OTHER AMOUNT
BECOMES DUE IN ACCORDANCE WITH THE TERMS HEREOF; OR


 


(B)                                 ANY REPRESENTATION OR WARRANTY MADE OR
DEEMED MADE BY THE BORROWER OR ANY OTHER LOAN PARTY HEREIN OR IN ANY OTHER LOAN
DOCUMENT OR WHICH IS CONTAINED IN ANY CERTIFICATE, DOCUMENT OR FINANCIAL OR
OTHER STATEMENT FURNISHED AT ANY TIME UNDER OR IN CONNECTION WITH THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL
RESPECT ON OR AS OF THE DATE MADE OR DEEMED MADE OR FURNISHED; OR


 


(C)                                  THE BORROWER OR ANY OTHER LOAN PARTY SHALL
DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY COVENANT CONTAINED IN SECTION 8
HEREOF OR IN ANY NEGATIVE COVENANT CONTAINED IN ANY SECURITY DOCUMENT TO WHICH
IT IS A PARTY; OR


 


71

--------------------------------------------------------------------------------



 


(D)                                 THE BORROWER OR ANY OTHER LOAN PARTY SHALL
DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY OTHER AGREEMENT CONTAINED IN
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OTHER THAN AS PROVIDED IN (A) THROUGH
(C) ABOVE, AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THE
GREATER OF (X) 30 DAYS, AND (Y) 60 DAYS (IF THE BORROWER OR SUCH LOAN PARTY IS
DILIGENTLY PURSUING A REMEDY OF SUCH DEFAULT) AFTER THE EARLIER TO OCCUR OF
(A) ACTUAL KNOWLEDGE OF SUCH DEFAULT BY A RESPONSIBLE OFFICER OF THE BORROWER
AND (B) NOTICE FROM THE ADMINISTRATIVE AGENT TO THE BORROWER; OR


 


(E)                                  ANY LOAN DOCUMENT SHALL CEASE, FOR ANY
REASON, TO BE IN FULL FORCE AND EFFECT, OR THE BORROWER OR ANY OTHER LOAN PARTY
SHALL SO ASSERT; OR ANY SECURITY INTEREST CREATED BY ANY OF THE SECURITY
DOCUMENTS IN A MATERIAL PORTION OF THE COLLATERAL (AS DEFINED IN THE GUARANTEE
AND COLLATERAL AGREEMENT) SHALL CEASE TO BE ENFORCEABLE AND OF THE SAME EFFECT
AND PRIORITY PURPORTED TO BE CREATED THEREBY AND, IN EACH CASE, SHALL REMAIN
UNREMEDIED FOR A PERIOD OF 10 DAYS; OR


 


(F)                                    THE SUBORDINATION PROVISIONS CONTAINED IN
ANY INSTRUMENT PURSUANT TO WHICH ANY SUBORDINATED DEBT OR REFINANCING
INDEBTEDNESS IN RESPECT THEREOF WAS CREATED OR IN ANY INSTRUMENT EVIDENCING THE
SAME SHALL, SO LONG AS SUCH SUBORDINATED DEBT OR REFINANCING INDEBTEDNESS SHALL
BE OUTSTANDING, CEASE, FOR ANY REASON, TO BE IN FULL FORCE AND EFFECT OR
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS; OR


 


(G)                                 THE BORROWER OR ANY OF ITS SUBSIDIARIES
SHALL (I) DEFAULT IN ANY PAYMENT OF PRINCIPAL OF OR INTEREST ON ANY INDEBTEDNESS
(OTHER THAN INDEBTEDNESS UNDER THIS AGREEMENT), IN THE PAYMENT OF ANY GUARANTEE
OBLIGATION OR IN THE PAYMENT OF ANY HEDGE AGREEMENT OBLIGATION, WHERE, IN ANY
CASE OR IN THE AGGREGATE, THE PRINCIPAL AMOUNT THEREOF THEN OUTSTANDING EXCEEDS
$5,000,000, BEYOND THE PERIOD OF GRACE, IF ANY, PROVIDED IN THE INSTRUMENT OR
AGREEMENT UNDER WHICH SUCH INDEBTEDNESS, GUARANTEE OBLIGATION OR HEDGE AGREEMENT
OBLIGATION WAS CREATED; OR (II) DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY
OTHER AGREEMENT OR CONDITION RELATING TO ANY SUCH INDEBTEDNESS, GUARANTEE
OBLIGATION OR HEDGE AGREEMENT OBLIGATION OR CONTAINED IN ANY INSTRUMENT OR
AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER EVENT SHALL
OCCUR OR CONDITION EXIST, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT OR
CONDITION IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS
OR HEDGE AGREEMENT OBLIGATION OR, BENEFICIARY OR BENEFICIARIES OF SUCH GUARANTEE
OBLIGATION (OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS OR
BENEFICIARY OR BENEFICIARIES) TO CAUSE, WITH THE GIVING OF NOTICE IF REQUIRED,
SUCH INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED MATURITY OR SUCH GUARANTEE
OBLIGATION TO BECOME PAYABLE; OR


 


(H)                                 (I) THE BORROWER, ANY DOMESTIC SUBSIDIARY OR
ANY MATERIAL FOREIGN SUBSIDIARY SHALL COMMENCE ANY CASE, PROCEEDING OR OTHER
ACTION (A) UNDER ANY EXISTING OR FUTURE LAW OF ANY JURISDICTION, DOMESTIC OR
FOREIGN, RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION OR RELIEF OF
DEBTORS, SEEKING TO HAVE AN ORDER FOR RELIEF ENTERED WITH RESPECT TO IT, OR
SEEKING TO ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR SEEKING REORGANIZATION,
ARRANGEMENT, ADJUSTMENT, WINDING-UP, LIQUIDATION, DISSOLUTION, COMPOSITION OR
OTHER RELIEF WITH RESPECT TO IT OR ITS DEBTS, OR (B) SEEKING


 


72

--------------------------------------------------------------------------------



 


APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN OR OTHER SIMILAR OFFICIAL FOR IT
OR FOR ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS, OR THE BORROWER, ANY DOMESTIC
SUBSIDIARY OR ANY MATERIAL FOREIGN SUBSIDIARY SHALL MAKE A GENERAL ASSIGNMENT
FOR THE BENEFIT OF ITS CREDITORS; OR (II) THERE SHALL BE COMMENCED AGAINST THE
BORROWER, ANY DOMESTIC SUBSIDIARY OR ANY MATERIAL FOREIGN SUBSIDIARY ANY CASE,
PROCEEDING OR OTHER ACTION OF A NATURE REFERRED TO IN CLAUSE (I) ABOVE WHICH
(A) RESULTS IN THE ENTRY OF AN ORDER FOR RELIEF OR ANY SUCH ADJUDICATION OR
APPOINTMENT OR (B) REMAINS UNDISMISSED, UNDISCHARGED OR UNBONDED FOR A PERIOD OF
60 DAYS; OR (III) THERE SHALL BE COMMENCED AGAINST THE BORROWER, ANY DOMESTIC
SUBSIDIARY OR ANY MATERIAL FOREIGN SUBSIDIARY ANY CASE, PROCEEDING OR OTHER
ACTION SEEKING ISSUANCE OF A WARRANT OF ATTACHMENT, EXECUTION, DISTRAINT OR
SIMILAR PROCESS AGAINST ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS WHICH RESULTS
IN THE ENTRY OF AN ORDER FOR ANY SUCH RELIEF WHICH SHALL NOT HAVE BEEN VACATED,
DISCHARGED, OR STAYED OR BONDED PENDING APPEAL WITHIN 60 DAYS FROM THE ENTRY
THEREOF; OR (IV) THE BORROWER, ANY DOMESTIC SUBSIDIARY OR ANY MATERIAL FOREIGN
SUBSIDIARY SHALL TAKE ANY ACTION IN FURTHERANCE OF, OR INDICATING ITS CONSENT
TO, APPROVAL OF, OR ACQUIESCENCE IN, ANY OF THE ACTS SET FORTH IN CLAUSE (I),
(II), OR (III) ABOVE; OR (V) THE BORROWER, ANY DOMESTIC SUBSIDIARY OR ANY
MATERIAL FOREIGN SUBSIDIARY SHALL GENERALLY NOT, OR SHALL BE UNABLE TO, OR SHALL
ADMIT IN WRITING ITS INABILITY TO, PAY ITS DEBTS AS THEY BECOME DUE; OR


 


(I)                                     AN ERISA EVENT SHALL HAVE OCCURRED THAT,
WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD
REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF THE BORROWER AND ITS
SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING $5,000,000; OR


 


(J)                                     ONE OR MORE JUDGMENTS OR DECREES SHALL
BE ENTERED AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES INVOLVING IN THE
AGGREGATE A LIABILITY (NOT PAID BY INSURANCE OR OTHERWISE FULLY COVERED BY
INSURANCE OR PAID BY A THIRD-PARTY INDEMNITOR) OF $5,000,000 OR MORE AND ALL
SUCH JUDGMENTS OR DECREES SHALL NOT HAVE BEEN VACATED, DISCHARGED, STAYED OR
BONDED PENDING APPEAL WITHIN 30 DAYS FROM THE ENTRY THEREOF; OR


 


(K)                                  (I) ANY PERSON OR “GROUP” (WITHIN THE
MEANING OF SECTION 13(D) OR 15(D) OF THE EXCHANGE ACT), OTHER THAN ANY PERSON OR
GROUP BENEFICIALLY OWNING 10% OR MORE OF THE CAPITAL STOCK OF THE BORROWER ON
THE DATE HEREOF (A) SHALL HAVE ACQUIRED, COMBINED WITH PREVIOUS HOLDINGS,
BENEFICIAL OWNERSHIP OF 25% OR MORE OF ANY OUTSTANDING CLASS OF CAPITAL STOCK OF
THE BORROWER HAVING ORDINARY VOTING POWER IN THE ELECTION OF DIRECTORS OR
(B) SHALL OBTAIN THE POWER (WHETHER OR NOT EXERCISED) TO ELECT A MAJORITY OF THE
BORROWER’S DIRECTORS; OR (II) THE BOARD OF DIRECTORS OF THE BORROWER SHALL NOT
CONSIST OF A MAJORITY OF CONTINUING DIRECTORS.


 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (h) above with respect to the Borrower or if
such event is an Event of Default specified in clause (g) above resulting from
the acceleration of the Subordinated Debt automatically the Commitments shall
immediately terminate and the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement (including, without limitation,
all Reimbursement Obligations, regardless of whether or not such Reimbursement
Obligations are then due and payable) shall immediately become due and payable,
and (B) if such event is

 

73

--------------------------------------------------------------------------------


 

any other Event of Default, any of the following actions may be taken:  (i) with
the consent of the Majority Lenders, the Administrative Agent may, or upon the
direction of the Majority Lenders, the Administrative Agent shall, by notice to
the Borrower declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; (ii) with the consent of the Majority
Lenders, the Administrative Agent may, or upon the direction of the Majority
Lenders, the Administrative Agent shall, by notice of default to the Borrower
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement  (including, without limitation, all
Reimbursement Obligations, regardless of whether or not such Reimbursement
Obligations are then due and payable) to be due and payable forthwith, whereupon
the same shall immediately become due and payable and (iii) with the consent of
the Majority Lenders the Administrative Agent may, and upon the direction of the
Majority Lenders, the Administrative Agent shall, exercise any and all remedies
and other rights provided pursuant to this Agreement and/or the other Loan
Documents.

 

With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to the
preceding paragraph, the Borrower shall at such time deposit in a cash
collateral account opened by the Administrative Agent an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit.  The
Borrower hereby grants to the Administrative Agent, for the benefit of the
Issuing Lender and the Participating Lenders, a security interest in such cash
collateral to secure all obligations of the Borrower under this Agreement and
the other Loan Documents.  Amounts held in such cash collateral account shall be
applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay other obligations of the Borrower hereunder and under the Notes.  After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the Notes shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower.  The Borrower shall execute and deliver to the Administrative Agent,
for the account of the Issuing Lender and the Participating Lenders, such
further documents and instruments as the Administrative Agent may request to
evidence the creation and perfection of the within security interest in such
cash collateral account.

 

Except as expressly provided above in this Section 9, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.

 


SECTION 10.  THE AGENTS AND THE ARRANGER


 

10.1.                        Appointment.  Each Lender hereby irrevocably
designates and appoints JPMorgan Chase as the Administrative Agent and as the
Collateral Agent of such Lender under this Agreement and the other Loan
Documents, and each Lender irrevocably authorizes each of the Administrative
Agent and the Collateral Agent, in such respective capacities, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to

 

74

--------------------------------------------------------------------------------


 

exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent and the Collateral Agent, as the case may be, by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto.  Each Lender hereby irrevocably designates
and appoints Bank of America, N.A., Citibank, N.A., HSBC Bank USA, National
Association and Wachovia Bank, National Association, as the Co-Syndication
Agents of such Lender under this Agreement and the other Loan Documents, and
each Lender irrevocably authorizes the Co-Syndication Agents, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Co-Syndication Agents by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary elsewhere in
this Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent.

 

10.2.                        Delegation of Duties.  Each Agent may execute any
of its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  No Agent shall be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care.

 

10.3.                        Exculpatory Provisions.  No Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except for its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by such Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of the Borrower to perform its obligations hereunder or
thereunder.  No Agent shall be under any obligation to any Lender to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of the Borrower.

 

10.4.                        Reliance by Agents.  Each Agent shall be entitled
to rely, and shall be fully protected in relying, upon any Note, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower), independent accountants and other
experts selected by such

 

75

--------------------------------------------------------------------------------


 

Agent with reasonable care.  Each Agent may deem and treat the Person whose name
is recorded in the Register pursuant to the terms hereof as the owner thereof
for all purposes unless a written notice of assignment, negotiation or transfer
thereof shall have been filed with the Administrative Agent.  Each Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Majority Lenders (or, to the extent provided in subsection
11.1, all of the Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action.  Each Agent shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Majority Lenders (or, to the extent provided in
subsection 11.1, all of the Lenders), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

 

10.5.                        Notice of Default.  No Agent shall be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default” (and, in the case
of the Collateral Agent and the Co-Syndication Agents, shall have received
notice thereof as described in the following sentence).  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the other Agents and Lenders.  The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Majority Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

10.6.                        Non-Reliance on Agents and Other Lenders.  Each
Lender expressly acknowledges that no Agent or any Agent’s officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of the Borrower shall be deemed to constitute any
representation or warranty by any Agent to any Lender.  Each Lender represents
to each Agent that it has, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and into the Transaction and the Extensions of Credit hereof, and made
its own decision to make its Loans hereunder and enter into this Agreement. 
Each Lender also represents that it will, independently and without reliance
upon the Agents, the Arranger or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower.  Except for notices, reports and other documents

 

76

--------------------------------------------------------------------------------


 

expressly required to be furnished to the Lenders by the Administrative Agent,
the Collateral Agent or the Co-Syndication Agents hereunder, no Agent shall have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Borrower which may come into
the possession of such Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

 

10.7.                        Indemnification.  The Lenders agree to indemnify
each Agent in its capacity as such (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so), ratably according
to their respective Total Loan Percentages in effect on the date on which
indemnification is sought (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with their Total Loan Percentages immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including, without
limitation, at any time following the payment of the Loans) be imposed on,
incurred by or asserted against such Agent in any way relating to or arising out
of the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting solely from such Agent’s gross negligence or willful
misconduct.  The agreements in this subsection 10.7 shall survive the payment of
the Loans and all other amounts payable hereunder.

 

10.8.                        Agent in Its Individual Capacity.  The entity which
is an Agent and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Borrower as though the entity
which is such Agent were not such Agent hereunder and under the other Loan
Documents.  With respect to the Loans made by it, such entity shall have the
same rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include the entity which is such Agent in its
individual capacity.

 

10.9.                        Successor Agents.  Any Agent may resign as Agent
upon 45 days’ notice to the Lenders.  If any Agent shall resign as Agent under
this Agreement and the other Loan Documents, then the Majority Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be approved by the Borrower (except during the occurrence
and continuation of an Event of Default), such approval not to be unreasonably
withheld, whereupon such successor agent shall succeed to the rights, powers and
duties of such Agent, and the term “Administrative Agent,” “Collateral Agent” or
“Co-Syndication Agent,” as the case may be, shall mean such successor agent
effective upon such appointment and approval, and the former Agent’s rights,
powers and duties as Agent shall be terminated, without any other or further act
or deed on the part of such former Agent or any of the parties to this Agreement
or

 

77

--------------------------------------------------------------------------------


 

any holders of the Loans.  After any retiring Agent’s resignation as Agent, the
provisions of this Section 10 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement and the
other Loan Documents.

 

10.10.                  Issuing Lender.  Each Lender hereby acknowledges that
the provisions of this Section 10 shall apply to the Issuing Lender, in its
capacity as issuer of any Letter of Credit, in the same manner as such
provisions are expressly stated to apply to the Agents.

 


SECTION 11.  MISCELLANEOUS


 

11.1.                        Amendments and Waivers.  Except as provided in
subsection 2.4(b) with respect to a new Revolving Credit Commitment, neither
this Agreement nor any other Loan Document, nor any terms hereof or thereof, may
be amended, supplemented, waived or modified except in accordance with the
provisions of this subsection 11.1.  The Majority Lenders may, or, with the
written consent of the Majority Lenders, the Administrative Agent may, from time
to time, (i) enter into with the applicable Loan Parties written amendments,
supplements or modifications hereto and to the other Loan Documents for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights or obligations of the Lenders or of the
Borrower or of any other Loan Party hereunder or thereunder or (ii) waive at the
Borrower’s request, on such terms and conditions as the Majority Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall:

 

(I)                  INCREASE THE COMMITMENT OF ANY LENDER WITHOUT THE WRITTEN
CONSENT OF SUCH LENDER,

 

(II)               REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN OR REIMBURSEMENT
OBLIGATION OR REDUCE THE RATE OF INTEREST THEREON OR REQUIRE ANY LENDER TO OFFER
INTEREST PERIODS OF LONGER THAN SIX MONTHS WITHOUT REGARD TO AVAILABILITY, OR
REDUCE ANY FEES PAYABLE HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER
AFFECTED THEREBY,

 

(III)            POSTPONE THE SCHEDULED DATE OF PAYMENT OF THE PRINCIPAL AMOUNT
OF ANY LOAN OR REIMBURSEMENT OBLIGATION, OR ANY INTEREST THEREON, OR ANY FEES
PAYABLE HEREUNDER, OR REDUCE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH PAYMENT, OR
POSTPONE THE SCHEDULED DATE OF EXPIRATION OF ANY COMMITMENT, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER AFFECTED THEREBY,

 

(IV)           CHANGE SUBSECTION 4.8 OR 2.4(B) IN A MANNER THAT WOULD ALTER THE
PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER AFFECTED THEREBY,

 

78

--------------------------------------------------------------------------------


 

(V)     RELEASE THE GUARANTEE AND COLLATERAL AGREEMENT OR ALL OR SUBSTANTIALLY
ALL OF THE COLLATERAL UNDER, AND AS DEFINED IN, THE SECURITY DOCUMENTS OR ANY
GUARANTOR UNDER, AND AS DEFINED IN, THE GUARANTEE AND COLLATERAL AGREEMENT,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER,

 

(VI)    CHANGE ANY OF THE PROVISIONS OF THIS SUBSECTION 11.1 OR THE DEFINITION
OF “MAJORITY LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR
PERCENTAGE OF LENDERS REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS HEREUNDER OR
MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER, OR

 

(VII)   AMEND OR WAIVE ANY PROVISIONS OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT FOR PURPOSES OF DETERMINING WHETHER THE CONDITIONS PRECEDENT SET FORTH
IN SUBSECTION 6.2 TO THE MAKING OF ANY REVOLVING CREDIT LOAN HAVE BEEN SATISFIED
WITHOUT THE WRITTEN CONSENT OF THE LENDERS HOLDING A MAJORITY IN INTEREST OF THE
AGGREGATE REVOLVING CREDIT COMMITMENTS.

 

In addition to the foregoing, (x) no such amendment, supplement or modification
shall amend, modify or otherwise affect the rights or duties of any Agent, the
Issuing Bank or the Swing Line Lender hereunder without the prior written
consent of such Agent, the Issuing Bank or the Swing Line Lender, as the case
may be, and (y) no such amendment, supplement, modification or waiver shall
amend, modify or otherwise affect subsection 8.1 at a time when a Default or
Event of Default shall have occurred and be continuing unless the Lenders
holding a majority in interest of the Aggregate Revolving Credit Commitments
shall have consented in writing to such amendment, modification or waiver.  Any
waiver and any amendment, supplement or modification pursuant to this subsection
11.1 shall apply to each of the Lenders and shall be binding upon the Borrower,
the applicable other Loan Parties, the Lenders, the Agents and all future
holders of the Loans and the Reimbursement Obligations.  In the case of any
waiver, the Borrower, the Lenders and the Agents shall be restored to their
former positions and rights hereunder and under the other Loan Documents, and
any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

 

11.2.        Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile transmission) and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made (a) in the case of delivery by hand,
when delivered, (b) in the case of delivery by mail, three days after being
deposited in the mails, postage prepaid, or (c) in the case of delivery by
facsimile transmission, when sent and receipt has been confirmed, addressed as
follows in the case of the Borrower, the Issuing Lender and the Administrative
Agent, and as set forth in Schedule I in the case of the other parties hereto,
or to such other address as may be hereafter notified in writing by the
respective parties hereto:

 

79

--------------------------------------------------------------------------------


 

 

The Borrower:

c/o NBTY, Inc.

 

 

 

2100 Smithtown Avenue

 

 

 

Ronkonkoma, New York 11779

 

 

 

Attention: President

 

 

 

Fax: (631) 567-7148

 

 

 

 

 

 

The Administrative

 

 

 

Agent, the Collateral

 

 

 

Agent, the Issuing

 

 

 

Lender or Swing Line

 

 

 

Lender:

JPMorgan Chase Bank, N.A.

 

 

 

395 North Service Road

 

 

 

Melville, New York 11747

 

 

 

Attention: Stephen Zajac

 

 

 

Fax: (631) 755-5184

 

 

 

 

 

 

With a copy to:

JPMorgan Chase Bank, N.A.

 

 

 

Loan and Agency Services Group

 

 

 

10 S. Dearborn, Floor 19

 

 

 

Chicago, IL 60603-2003

 

 

 

Attention: Mi Y. Kim

 

 

 

Fax: (312) 385-7098

 

 

 

 

 

 

The Co-Syndication Agents:

Bank of America, N.A.

 

 

 

600 Peachtree St. 6th Floor

 

 

 

GAl -006-06-10

 

 

 

Atlanta, GA 30318-2265

 

 

 

Attention: William O. Tucker

 

 

 

Fax: (404) 607-4040

 

 

 

 

 

 

 

Citibank, N.A.

 

 

 

730 Veterans Memorial Highway

 

 

 

Hauppauge, NY 11788

 

 

 

Attention: Stephen G. Kelly, VP

 

 

 

Fax: 631-265-4888

 

 

 

 

 

 

 

HSBC Bank USA, National Association

 

 

 

534 Broad Hollow Road

 

 

 

Suite #130

 

 

 

Melville, NY 11747

 

 

 

Attention: Gary Sarro, First Vice President

 

 

 

Fax:  631-752-4340

 

 

80

--------------------------------------------------------------------------------


 

 

 

Wachovia Bank, National Association

 

 

 

58 S. Service Road - Suite 110

 

 

 

Melville, NY 11747

 

 

 

Attention: Ed Nallan, Senior VP

 

 

 

Fax:  631-577-8333

 

 

provided that any notice, request or demand to or upon any Agent, the Issuing
Lender or the Lenders pursuant to subsection 2.2, 2.4, 2.6, 2.8, 3.2 or 4.2
shall not be effective until received.

 

11.3.        No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

11.4.        Survival.  All representations and warranties made hereunder, in
the other Loan Documents and in any document, certificate or statement delivered
pursuant hereto or in connection herewith shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder until all
obligations hereunder and under the other Loan Documents have been paid in full
and the Commitments hereunder have been terminated.  The agreements in
subsection 4.12 shall survive the termination of this Agreement and the payment
of the Notes and all other amounts payable hereunder until the expiration of the
applicable statute of limitations for such taxes.

 

11.5.        Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation,
syndication and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable fees and disbursements of New York counsel to the Administrative
Agent, (b) to pay or reimburse each Lender and any Agent for all its costs and
expenses incurred during the continuance of any Default or Event of Default in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including,
without limitation, the fees and disbursements of counsel to each Lender and of
counsel to the Agents, (c) to pay, indemnify, and hold harmless each Lender and
the Agent from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, Other Taxes,
if any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver

 

81

--------------------------------------------------------------------------------


 

or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold harmless each
Lender and the Administrative Agent from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and related documents or the use of the
proceeds of the Loans, including, without limitation, any of the foregoing
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower, any of its
Subsidiaries or any of the Properties (all the foregoing in this clause (d),
collectively, the “indemnified liabilities”), provided that the Borrower shall
have no obligation hereunder to the Administrative Agent or any Lender with
respect to indemnified liabilities solely arising from the gross negligence or
willful misconduct of the Agents or any such Lender, as the case may be.  The
agreements in this subsection shall survive the termination of this Agreement
and the repayment of the Loans and all other amounts payable hereunder.

 

11.6.        Successors and Assigns; Participation and Assignments.

 


(A)           THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE BORROWER, THE LENDERS, THE AGENTS AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF THE ISSUING LENDER THAT
ISSUES ANY LETTER OF CREDIT), EXCEPT THAT (I) THE BORROWER MAY NOT ASSIGN OR
TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR
WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR TRANSFER BY THE
BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND (II) NO LENDER MAY
ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT IN
ACCORDANCE WITH THIS SUBSECTION 11.6.  NOTHING IN THIS AGREEMENT, EXPRESS OR
IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES
HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY
AFFILIATE OF THE ISSUING LENDER THAT ISSUES ANY LETTER OF CREDIT), PARTICIPANTS
(TO THE EXTENT PROVIDED IN PARAGRAPH (C) OF THIS SUBSECTION 11.6) AND, TO THE
EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE AGENTS,
THE ISSUING BANK AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM
UNDER OR BY REASON OF THIS AGREEMENT.


 


(B)           (I)   SUBJECT TO THE CONDITIONS SET FORTH IN CLAUSE (II) BELOW,
ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT
(SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED) OF:


 

(A)          THE BORROWER, PROVIDED THAT NO CONSENT OF THE BORROWER SHALL BE
REQUIRED AT ANY TIME FOR AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER OR
AN APPROVED FUND, OR FOR ANY ASSIGNMENT TO ANY ASSIGNEE PRIOR TO COMPLETION OF
PRIMARY SYNDICATION OF THE LOANS AND COMMITMENTS HEREUNDER (AS DETERMINED BY
JPMORGAN CHASE IN ITS SOLE DISCRETION) OR IF A DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING; AND

 

82

--------------------------------------------------------------------------------


 

(B)           THE ADMINISTRATIVE AGENT, PROVIDED THAT NO CONSENT OF THE
ADMINISTRATIVE AGENT SHALL BE REQUIRED FOR (I) AN ASSIGNMENT OF ANY REVOLVING
CREDIT COMMITMENT TO AN ASSIGNEE THAT IS A LENDER WITH A REVOLVING CREDIT
COMMITMENT IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH ASSIGNMENT OR AN AFFILIATE
OF SUCH LENDER OR (II) AN ASSIGNMENT OF ALL OR PORTION OF A TERM LOAN TO AN
ASSIGNEE THAT IS A TERM LENDER IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH
ASSIGNMENT OR AN AFFILIATE OF SUCH LENDER.

 

(II)           ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL
CONDITIONS:

 

(A)          EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN AFFILIATE OF
A LENDER OR AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING
LENDER’S COMMITMENT OR LOANS OF ANY CLASS, THE AMOUNT OF THE COMMITMENT OR LOANS
OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE
DATE THE ASSIGNMENT AND ACCEPTANCE WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED
TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN $5,000,000 OR UNLESS EACH OF
THE BORROWER AND THE ADMINISTRATIVE AGENT OTHERWISE CONSENTS, PROVIDED THAT NO
SUCH CONSENT OF THE BORROWER SHALL BE REQUIRED PRIOR TO COMPLETION OF PRIMARY
SYNDICATION OF THE LOANS AND COMMITMENTS HEREUNDER (AS DETERMINED BY JPMORGAN
CHASE IN ITS SOLE DISCRETION) OR IF A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING;

 

(B)           EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, PROVIDED THAT THIS CLAUSE SHALL NOT BE CONSTRUED TO PROHIBIT THE
ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS IN RESPECT OF ONE CLASS OF COMMITMENTS OR LOANS;

 

(C)           EACH ASSIGNMENT OF TERM LOANS BY A LENDER SHALL INCLUDE A RATABLE
ASSIGNMENT OF TERM LOANS MADE TO THE BORROWER;

 

(D)          THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ACCEPTANCE, TOGETHER WITH A PROCESSING
AND RECORDATION FEE OF $3,500, PROVIDED THAT ONLY ONE SUCH FEE SHALL BE PAYABLE
IN THE EVENT OF SIMULTANEOUS ASSIGNMENTS BY A LENDER TO OR FROM TWO OR MORE
APPROVED FUNDS; AND

 

(E)           THE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT A COMPLETED ADMINISTRATIVE QUESTIONNAIRE.

 

For purposes of the minimum assignment sizes set forth in subsection
11.6(b)(ii)(A), simultaneous assignments to Approved Funds under common
management by a Lender shall be aggregated, provided that any such individual
assignment shall not be less than $500,000.  For the purposes of this
subsection 11.6(b), the term “Approved Fund” has the following meaning:

 

83

--------------------------------------------------------------------------------


 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(III)    SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO PARAGRAPH
(B)(IV) OF THIS SUBSECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH
ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER (“ASSIGNEE”) SHALL BE A PARTY
HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT,
AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST
ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS
UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING
ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH
LENDER SHALL CEASE TO BE A PARTY HERETO).  ANY ASSIGNMENT OR TRANSFER BY A
LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH
THIS SUBSECTION 11.6 SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE
BY SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE
WITH PARAGRAPH (C) OF THIS SUBSECTION.

 

(IV)    THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF THE
BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH ASSIGNMENT AND
ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE
LOANS AND LETTER OF CREDIT DISBURSEMENTS OWING TO, EACH LENDER PURSUANT TO THE
TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER
SHALL BE CONCLUSIVE, AND THE BORROWER, THE AGENTS, THE ISSUING BANK AND THE
LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO
THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT,
NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR
INSPECTION BY THE BORROWER, THE ISSUING BANK AND ANY LENDER, AT ANY REASONABLE
TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

 

(V)     UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION EXECUTED
BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED ADMINISTRATIVE
QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER HEREUNDER), THE
PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF THIS SUBSECTION
AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH (B) OF THIS
SUBSECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND ASSUMPTION
AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER.  NO ASSIGNMENT
SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN
THE REGISTER AS PROVIDED IN THIS PARAGRAPH.

 


(C)     (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWING LINE LENDER, SELL
PARTICIPATIONS TO ONE OR MORE BANKS


 


84

--------------------------------------------------------------------------------



 


OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT AND THE LOANS OWING TO IT); PROVIDED THAT (A) SUCH LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF
SUCH OBLIGATIONS AND (C) THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH
LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A
PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO
ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF
ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY
PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE
TO ANY AMENDMENT, MODIFICATION OR WAIVER DESCRIBED IN CLAUSES (II), (III) AND
(V) OF SUBSECTION 11.1 THAT AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH
(C)(II) OF THIS SUBSECTION, THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE
ENTITLED TO THE BENEFITS OF SUBSECTIONS 4.10, 4.11 AND 4.12 TO THE SAME EXTENT
AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO
PARAGRAPH (B) OF THIS SUBSECTION.  TO THE EXTENT PERMITTED BY LAW, EACH
PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF SUBSECTION 11.7 AS THOUGH
IT WERE A LENDER, PROVIDED THAT SUCH PARTICIPANT AGREES TO BE SUBJECT TO
SUBSECTION 4.8 AS THOUGH IT WERE A LENDER.  EACH LENDER THAT SELLS A
PARTICIPATION SHALL, ACTING SOLELY FOR THIS PURPOSE AS AN AGENT OF THE BORROWER,
MAINTAIN A REGISTER ON WHICH IT ENTERS THE NAME AND ADDRESS OF EACH PARTICIPANT
AND THE PRINCIPAL AMOUNTS (AND STATED INTEREST) OF EACH PARTICIPANT’S INTEREST
IN THE LOANS OR OTHER OBLIGATIONS UNDER THIS AGREEMENT (THE “PARTICIPANT
REGISTER”).  THE ENTRIES IN THE PARTICIPANT REGISTER SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR, AND SUCH LENDER SHALL TREAT EACH PERSON WHOSE NAME IS RECORDED
IN THE PARTICIPANT REGISTER AS THE OWNER OF SUCH PARTICIPATION FOR ALL PURPOSES
OF THIS AGREEMENT NOTWITHSTANDING ANY NOTICE TO THE CONTRARY.


 


(II)           A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER
PAYMENT UNDER SUBSECTIONS 4.10 OR 4.12 THAN THE APPLICABLE LENDER WOULD HAVE
BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH
PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE
WITH THE BORROWER’S PRIOR WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A
FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF
SUBSECTION 4.12 UNLESS THE BORROWER IS NOTIFIED OF THE PARTICIPATION SOLD TO
SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF THE BORROWER,
TO COMPLY WITH SUBSECTION 4.12(E) AS THOUGH IT WERE A LENDER.

 


(D)           ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN
ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF
SUCH LENDER, INCLUDING WITHOUT LIMITATION ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS SUBSECTION SHALL NOT APPLY TO
ANY SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH
PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF
ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH
LENDER AS A PARTY HERETO.


 


85

--------------------------------------------------------------------------------



 

11.7.        Adjustments; Set-off.

 


(A)           IF ANY LENDER (A “BENEFITED LENDER”) SHALL AT ANY TIME RECEIVE ANY
PAYMENT OF ALL OR PART OF ITS LOANS OWING TO IT BY THE BORROWER, OR INTEREST
THEREON, OR RECEIVE ANY COLLATERAL IN RESPECT THEREOF (WHETHER VOLUNTARILY OR
INVOLUNTARILY, BY SET-OFF, PURSUANT TO EVENTS OR PROCEEDINGS OF THE NATURE
REFERRED TO IN CLAUSE (H) OF SECTION 9 OR OTHERWISE, EXCEPT FOR PAYMENTS
PURSUANT TO THE OPERATION OF SUBSECTIONS 4.14(B) OR 11.6), IN A GREATER
PROPORTION THAN ANY SUCH PAYMENT TO OR COLLATERAL RECEIVED BY ANY OTHER LENDER,
IF ANY, IN RESPECT OF SUCH OTHER LENDER’S LOANS OWING TO IT BY THE BORROWER OR
INTEREST THEREON, SUCH BENEFITED LENDER SHALL PURCHASE FOR CASH FROM THE OTHER
LENDERS A PARTICIPATING INTEREST IN SUCH PORTION OF EACH SUCH OTHER LENDER’S
LOAN OWING TO IT BY THE BORROWER OR SHALL PROVIDE SUCH OTHER LENDERS WITH THE
BENEFITS OF ANY SUCH COLLATERAL, OR THE PROCEEDS THEREOF, AS SHALL BE NECESSARY
TO CAUSE SUCH BENEFITED LENDER TO SHARE THE EXCESS PAYMENT OR BENEFITS OF SUCH
COLLATERAL OR PROCEEDS RATABLY WITH EACH OF THE LENDERS; PROVIDED, HOWEVER, THAT
IF ALL OR ANY PORTION OF SUCH EXCESS PAYMENT OR BENEFITS IS THEREAFTER RECOVERED
FROM SUCH BENEFITED LENDER, SUCH PURCHASE SHALL BE RESCINDED, AND THE PURCHASE
PRICE AND BENEFITS RETURNED, TO THE EXTENT OF SUCH RECOVERY, BUT WITHOUT
INTEREST.


 


(B)           IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED BY
LAW, EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO THE BORROWER, ANY
SUCH NOTICE BEING EXPRESSLY WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW, UPON ANY AMOUNT BECOMING DUE AND PAYABLE BY THE BORROWER
HEREUNDER (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE) TO SET
OFF AND APPROPRIATE AND APPLY AGAINST SUCH AMOUNT ANY AND ALL DEPOSITS (GENERAL
OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL), IN ANY CURRENCY, AND ANY
OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER
DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR UNMATURED, AT ANY TIME
HELD OR OWING BY SUCH LENDER OR ANY BRANCH OR AGENCY THEREOF TO OR FOR THE
CREDIT OR THE ACCOUNT OF THE BORROWER.  EACH LENDER AGREES PROMPTLY TO NOTIFY
THE BORROWER AND THE ADMINISTRATIVE AGENT AFTER ANY SUCH SET-OFF AND APPLICATION
MADE BY SUCH LENDER, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT
AFFECT THE VALIDITY OF SUCH SET-OFF AND APPLICATION.


 

11.8.        Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  A set of the copies of this
Agreement signed by all the parties shall be delivered to the Borrower and the
Administrative Agent.

 

11.9.        Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

11.10.      Integration.  This Agreement and the other Loan Documents represent
the entire agreement of the Borrower, the Agents and the Lenders with respect to
the subject matter

 

86

--------------------------------------------------------------------------------


 

hereof and thereof, and there are no promises, undertakings, representations or
warranties by the Borrower, any Agent or any Lender relative to the subject
matter hereof or thereof not expressly set forth or referred to herein or in the
other Loan Documents.

 

11.11.      GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

11.12.      Submission to Jurisdiction; Waivers.  The Borrower hereby
irrevocably and unconditionally:

 

(I)            SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO WHICH IT IS
A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF,
TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

 

(II)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN
SUCH COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;

 

(III)          AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE BORROWER AT ITS
ADDRESS SET FORTH IN SUBSECTION 11.2 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO; AND

 

(IV)          AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION.

 

11.13.      Acknowledgements.  The Borrower hereby acknowledges that:

 


(A)           IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;


 


(B)           NONE OF THE ADMINISTRATIVE AGENT OR ANY LENDER HAS ANY FIDUCIARY
RELATIONSHIP WITH OR DUTY TO THE BORROWER ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN
THE ADMINISTRATIVE AGENTS AND THE LENDERS, ON THE ONE HAND, AND THE BORROWER, ON
THE OTHER HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT OF DEBTOR AND
CREDITOR; AND


 


87

--------------------------------------------------------------------------------



 


(C)           NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS
OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE
LENDERS OR AMONG THE BORROWER AND THE LENDERS.


 

11.14.      WAIVERS OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

11.15.      Confidentiality.  Each Agent and Lender and the Issuing Lender
agrees to take normal and reasonable precautions to maintain the confidentiality
of information provided to it by the Borrower or any Subsidiary in connection
with this Agreement (and, if delivered after the date of this Agreement,
designated in writing as confidential); provided, however, that any such Person
may disclose such information (a) at the request of any regulatory authority
having supervisory jurisdiction over it or in connection with an examination of
such Person by any such authority or the request of any rating agency requiring
access to a Lender’s portfolio, (b) pursuant to subpoena or other court process,
(c) when required to do so in accordance with the provisions of any applicable
law, (d) at the direction of any other Governmental Authority, (e) to such
Person’s Affiliates, independent auditors and other professional advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential), (f) which has become generally available to the
public, other than as a result of a disclosure by such Person or agent of such
Person or a disclosure known to such Person or agent of such Person to have been
made by any person or entity to which such Person or agent has delivered such
confidential information, (g) which becomes available to such Person from a
source other than the Borrower or any Subsidiary (provided that such source is
not known to such Person to be bound by a duty of confidentiality to the
Borrower or any Subsidiary), (h) subject to an agreement containing provisions
substantially the same as those of this subsection 11.15, to any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations or (i) to any Participant or
Assignee or potential Participant or Assignee (each, a “Transferee”) or any
pledgee (or prospective pledgee) (each, a “Pledgee”) of any Lender that is a
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business; provided that such Transferee or Pledgee agrees
in writing to comply with the provisions of this subsection 11.15.

 

11.16.      Designation of Senior Indebtedness.  The Indebtedness of the
Borrower under this Agreement shall constitute “Designated Senior Indebtedness”
pursuant to, for all purposes of, and under and as defined in, the Existing
Notes Indenture.

 

11.17.      USA PATRIOT ACT.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and

 

88

--------------------------------------------------------------------------------


 

other information that will allow such Lender to identify the Borrower in
accordance with the Patriot Act.

 

89

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

NBTY, INC.

 

 

 

 

 

By:

/s/ Hans Lindgren

 

 

Name: Hans Lindgren

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent and Collateral Agent
and as a Lender, and as Swing Line Lender, and
as Issuing Lender

 

 

 

 

 

By:

/s/ Alicia T. Schreibstein

 

 

Name: Alicia T. Schreibstein

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Co-Syndication Agent and as a Lender

 

 

 

 

 

By:

/s/ J. Casey Cosgrove

 

 

Name: J. Casey Cosgrove

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as Co-Syndication Agent and as a Lender

 

 

 

 

 

By:

/s/ Stephen Kelly

 

 

Name: Stephen Kelly

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as Co-Syndication Agent and as a Lender

 

 

 

 

 

By:

/s/ Garry Sarro

 

 

Name: Garry Sarro

 

 

Title: First Vice President

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION,

 

as Co-Syndication Agent and as a Lender

 

 

 

By:

/s/ Edward P. Nallan, Jr.

 

 

Name: Edward P. Nallan, Jr.

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

Accepted and Agreed:

 

Fifth Third Bank, as a Lender

 

 

 

 

 

By:

/s/ Nancy W. Lanzoni

 

 

Name: Nancy W. Lanzoni

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

Accepted and Agreed:

 

The Bank of Nova Scotia, as a Lender

 

 

 

 

 

By:

/s/ Todd Meller

 

 

Name: Todd Meller

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

Accepted and Agreed:

 

Capital One, N.A.

 

 

 

 

 

By:

/s/ Gerard Waters

 

 

Name: Gerard Waters

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

Accepted and Agreed:

 

Manufacturers & Traders Trust Co., as a Lender

 

 

 

 

 

By:

/s/ William S. Terraglio

 

 

Name: William S. Terraglio

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

Accepted and Agreed:

 

Bank Leumi USA, as a Lender

 

 

 

 

 

By:

/s/ Iris Schechter

 

 

Name: Iris Schechter

 

 

Title: Vice President

 

 

By:

/s/ Eric A. Halpern

 

 

Name: Eric A. Halpern

 

 

Title: Senior Vice President

 

 

--------------------------------------------------------------------------------


 

 

Accepted and Agreed:

 

Israel Discount Bank of New York, as a Lender

 

 

 

 

 

By:

/s/ Scott Fishbein

 

 

Name: Scott Fishbein

 

 

Title: First Vice President

 

 

By:

/s/ Roy Grossman

 

 

Name: Roy Grossman

 

 

Title: Senior Vice President

 

 

--------------------------------------------------------------------------------


 

 

Accepted and Agreed:

 

Sovereign Bank, as a Lender

 

 

 

 

 

By:

/s/ Antonia Badolato

 

 

Name: Antonia Badolato

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

Accepted and Agreed:

 

BNP Paribas, as a Lender

 

 

 

 

 

By:

/s/ Shayn March

 

 

Name: Shayn March

 

 

Title: Managing Director

 

 

By:

/s/ Berangere Allen

 

 

Name: Berangere Allen

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

Accepted and Agreed:

 

HSBC Bank plc, as a Lender

 

 

 

 

 

By:

/s/ Stephen Stout

 

 

Name: Stephen Stout

 

 

Title: Senior Corporate Banking Manager

 

--------------------------------------------------------------------------------